Exhibit 10.1

 

 

 

 

 

 

CREDIT AGREEMENT

dated as of

December 17, 2015

among

HIE RETAIL, LLC, and

MID PAC PETROLEUM, LLC,

as the Borrowers,

THE SUBSIDIARIES OF THE BORROWERS NAMED THEREIN,

as Subsidiary Guarantors,

THE LENDING INSTITUTIONS NAMED HEREIN,

as Lenders,

and

KEYBANK NATIONAL ASSOCIATION,

as an LC Issuer and the Administrative Agent

 

 

KEYBANC CAPITAL MARKETS INC.

and

BANK OF HAWAII,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I        DEFINITIONS AND TERMS

     1   

Section 1.01

 

Certain Defined Terms

     1   

Section 1.02

 

Computation of Time Periods

     34   

Section 1.03

 

Accounting Terms

     34   

Section 1.04

 

Terms Generally

     34   

Section 1.05

 

Time References

     34   

ARTICLE II      THE TERMS OF THE CREDIT FACILITY

     34   

Section 2.01

 

Establishment of the Credit Facility

     34   

Section 2.02

 

Revolving Facility

     35   

Section 2.03

 

Term Loan

     35   

Section 2.04

 

[Reserved.]

     35   

Section 2.05

 

Letters of Credit

     35   

Section 2.06

 

Notice of Borrowing

     39   

Section 2.07

 

Funding Obligations; Disbursement of Funds

     40   

Section 2.08

 

Evidence of Obligations; Joint and Several Liability

     41   

Section 2.09

 

Interest; Default Rate

     42   

Section 2.10

 

Conversion and Continuation of Loans

     43   

Section 2.11

 

Fees

     44   

Section 2.12

 

Termination and Reduction of Revolving Commitments

     45   

Section 2.13

 

Voluntary, Scheduled and Mandatory Prepayments of Loans

     46   

Section 2.14

 

Method and Place of Payment

     49   

Section 2.15

 

Defaulting Lenders

     50   

Section 2.16

 

Cash Collateral

     52   

ARTICLE III     INCREASED COSTS, ILLEGALITY AND TAXES

     53   

Section 3.01

 

Increased Costs, Illegality, etc.

     53   

Section 3.02

 

Breakage Compensation

     55   

Section 3.03

 

Net Payments

     55   

Section 3.04

 

Increased Costs to LC Issuers

     58   

Section 3.05

 

Change of Lending Office; Replacement of Lenders

     59   

ARTICLE IV     CONDITIONS PRECEDENT

     60   

Section 4.01

 

Conditions Precedent at Closing Date

     60   

Section 4.02

 

Conditions Precedent to All Credit Events

     64   

ARTICLE V      REPRESENTATIONS AND WARRANTIES

     64   

Section 5.01

 

Corporate Status

     64   

Section 5.02

 

Corporate Power and Authority

     65   

Section 5.03

 

No Violation

     65   

Section 5.04

 

Consents and Approvals

     65   

Section 5.05

 

Litigation

     65   

Section 5.06

 

Use of Proceeds; Margin Regulations

     66   

Section 5.07

 

Financial Statements

     66   

Section 5.08

 

Solvency

     67   

Section 5.09

 

No Material Adverse Change

     67   

Section 5.10

 

Tax Returns and Payments

     67   

Section 5.11

 

Title to Properties, etc.

     67   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 5.12

 

Lawful Operations, etc.

     67   

Section 5.13

 

Environmental Matters

     68   

Section 5.14

 

Compliance with ERISA

     68   

Section 5.15

 

Intellectual Property, etc.

     69   

Section 5.16

 

Investment Company Act, etc.

     69   

Section 5.17

 

Insurance

     69   

Section 5.18

 

Burdensome Contracts; Labor Relations

     69   

Section 5.19

 

[Reserved.]

     69   

Section 5.20

 

True and Complete Disclosure

     69   

Section 5.21

 

Defaults

     70   

Section 5.22

 

Capitalization

     70   

Section 5.23

 

Status of Obligations as Senior Indebtedness, etc.

     70   

Section 5.24

 

Anti-Terrorism, Anti-Money Laundering and Anti-Corruption Law Compliance

     70   

Section 5.25

 

Location of Bank Accounts

     71   

Section 5.26

 

Material Contracts

     71   

Section 5.27

 

Affiliate Transactions

     71   

Section 5.28

 

Common Enterprise

     71   

Section 5.29

 

Catastrophic Events

     71   

ARTICLE VI    AFFIRMATIVE COVENANTS

     72   

Section 6.01

 

Reporting Requirements

     72   

Section 6.02

 

Books, Records and Inspections

     75   

Section 6.03

 

Insurance

     76   

Section 6.04

 

Payment of Taxes and Claims

     78   

Section 6.05

 

Corporate Franchises

     78   

Section 6.06

 

Good Repair

     78   

Section 6.07

 

Compliance with Statutes, etc.

     78   

Section 6.08

 

Compliance with Environmental Laws

     78   

Section 6.09

 

Certain Subsidiaries to Join in Guaranty

     79   

Section 6.10

 

Additional Security; Real Property Matters; Further Assurances

     79   

Section 6.11

 

Leasehold Mortgages

     82   

Section 6.12

 

Control Agreements

     82   

Section 6.13

 

Material Contracts

     82   

Section 6.14

 

Senior Debt

     83   

Section 6.15

 

Lender Meetings

     83   

Section 6.16

 

Anti-Corruption Laws

     83   

Section 6.17

 

Post-Closing Covenant

     83   

Section 6.18

 

Cash Management

     83   

Section 6.19

 

Dissolution of Smiley’s Super Service, Inc.

     83   

ARTICLE VII   NEGATIVE COVENANTS

     84   

Section 7.01

 

Changes in Business

     84   

Section 7.02

 

Consolidation, Merger, Acquisitions, Asset Sales, etc.

     84   

Section 7.03

 

Liens

     85   

Section 7.04

 

Indebtedness

     86   

Section 7.05

 

Investments and Guaranty Obligations

     87   

Section 7.06

 

Restricted Payments

     88   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 7.07

 

Financial Covenants

     89   

Section 7.08

 

Limitation on Certain Restrictive Agreements

     89   

Section 7.09

 

Transactions with Affiliates

     90   

Section 7.10

 

Plan Terminations, Minimum Funding, etc.

     90   

Section 7.11

 

Modification of Certain Agreements

     90   

Section 7.12

 

Bank Accounts

     91   

Section 7.13

 

Anti-Terrorism Laws

     91   

Section 7.14

 

Anti-Corruption Laws

     91   

Section 7.15

 

Fiscal Year and Accounting Changes

     91   

Section 7.16

 

Issuance of Disqualified Equity Interests

     91   

Section 7.17

 

Sale and Lease-Back Transactions

     91   

Section 7.18

 

Hedge Agreements

     91   

Section 7.19

 

Designated Senior Debt

     92   

ARTICLE VIII  EVENTS OF DEFAULT

     92   

Section 8.01

 

Events of Default

     92   

Section 8.02

 

Remedies

     94   

Section 8.03

 

Application of Certain Payments and Proceeds

     95   

Section 8.04

 

Right to Cure

     95   

ARTICLE IX     THE ADMINISTRATIVE AGENT

     97   

Section 9.01

 

Appointment

     97   

Section 9.02

 

Delegation of Duties

     98   

Section 9.03

 

Exculpatory Provisions

     98   

Section 9.04

 

Reliance by Administrative Agent

     98   

Section 9.05

 

Notice of Default

     99   

Section 9.06

 

Non-Reliance

     99   

Section 9.07

 

No Reliance on Administrative Agent’s Customer Identification Program

     99   

Section 9.08

 

USA Patriot Act

     100   

Section 9.09

 

Indemnification

     100   

Section 9.10

 

The Administrative Agent in Individual Capacity

     100   

Section 9.11

 

Successor Administrative Agent

     100   

Section 9.12

 

Other Agents

     101   

Section 9.13

 

Collateral Matters

     101   

Section 9.14

 

Agency for Perfection

     101   

Section 9.15

 

Proof of Claim

     102   

Section 9.16

 

Posting of Approved Electronic Communications

     102   

Section 9.17

 

Credit Bidding

     104   

ARTICLE X      GUARANTY

     104   

Section 10.01

 

Guaranty

     104   

Section 10.02

 

Guaranty of Payment

     104   

Section 10.03

 

No Discharge or Diminishment of Guaranty

     104   

Section 10.04

 

Defenses Waived

     105   

Section 10.05

 

Rights of Subrogation

     105   

Section 10.06

 

Reinstatement; Stay of Acceleration

     105   

Section 10.07

 

Information

     106   

Section 10.08

 

Termination

     106   

Section 10.09

 

[Reserved.]

     106   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 10.10

 

Maximum Liability

     106   

Section 10.11

 

Contribution

     106   

Section 10.12

 

Liability Cumulative

     107   

Section 10.13

 

Keepwell

     107   

ARTICLE XI    MISCELLANEOUS

     107   

Section 11.01

 

Payment of Expenses etc.

     107   

Section 11.02

 

Indemnification

     108   

Section 11.03

 

Right of Setoff

     109   

Section 11.04

 

Equalization

     109   

Section 11.05

 

Notices

     110   

Section 11.06

 

Successors and Assigns

     111   

Section 11.07

 

No Waiver; Remedies Cumulative

     116   

Section 11.08

 

Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial

     116   

Section 11.09

 

Counterparts

     117   

Section 11.10

 

Integration

     117   

Section 11.11

 

Headings Descriptive

     117   

Section 11.12

 

Amendment or Waiver; Acceleration by Required Lenders

     118   

Section 11.13

 

Survival of Indemnities

     120   

Section 11.14

 

Domicile of Loans

     120   

Section 11.15

 

Confidentiality

     120   

Section 11.16

 

Limitations on Liability of the LC Issuers

     121   

Section 11.17

 

General Limitation of Liability

     122   

Section 11.18

 

No Duty

     122   

Section 11.19

 

Lenders and Agent Not Fiduciary to Borrower, etc.

     122   

Section 11.20

 

Survival of Representations and Warranties

     122   

Section 11.21

 

Severability

     122   

Section 11.22

 

Independence of Covenants

     123   

Section 11.23

 

Interest Rate Limitation

     123   

Section 11.24

 

USA Patriot Act

     123   

Section 11.25

 

Advertising and Publicity

     123   

Section 11.26

 

Release of Guarantees and Liens

     123   

Section 11.27

 

Payments Set Aside

     124   

Section 11.28

 

Hedging Liability

     124   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

EXHIBITS

 

Exhibit A-1    Form of Revolving Facility Note Exhibit A-2    Form of Term Note
Exhibit B-1    Form of Notice of Borrowing Exhibit B-2    Form of Notice of
Continuation or Conversion Exhibit B-3    Form of LC Request Exhibit C-1    Form
of Security Agreement Exhibit C-2    Form of Pledge Agreement Exhibit D    Form
of Solvency Certificate Exhibit E    Form of Compliance Certificate Exhibit F   
Form of Narrative Report Exhibit G    Form of Closing Certificate Exhibit H   
Form of Assignment Agreement Exhibit I    Form of Collateral Assignment of
Contracts Exhibit J    Form of Joinder Agreement Exhibit K-1    Form of Fee
Mortgage Exhibit K-2    Form of Leasehold Mortgage Exhibit L    Form of
Intercompany Subordination Agreement Exhibit M-1    Form of U.S. Tax Compliance
Certificate Exhibit M-2    Form of U.S. Tax Compliance Certificate Exhibit M-3
   Form of U.S. Tax Compliance Certificate Exhibit M-4    Form of U.S. Tax
Compliance Certificate

 

-v-



--------------------------------------------------------------------------------

EXECUTION VERSION

This CREDIT AGREEMENT is entered into as of December 17, 2015 among the
following: (i) HIE RETAIL, LLC, a Hawaii limited liability company (“HIE”);
(ii) MID PAC PETROLEUM, LLC, a Delaware limited liability company (“Mid Pac”
and, together with HIE, collectively, the “Borrowers” and, individually, a
“Borrower”); (iii) each Subsidiary Guarantor (as hereinafter defined) from time
to time party hereto; (iv) the lenders from time to time party hereto (each a
“Lender” and, collectively, the “Lenders”); and (v) KEYBANK NATIONAL
ASSOCIATION, as the administrative agent (in such capacity, the “Administrative
Agent”) and as an LC Issuer (as hereinafter defined).

PRELIMINARY STATEMENTS:

(1) The Borrowers have requested that the Lenders and each LC Issuer extend
credit to the Borrowers to finance the Transactions (as hereinafter defined),
finance capital expenditures and provide working capital and funds for other
general corporate purposes.

(2) Subject to and upon the terms and conditions set forth herein, the Lenders
and each LC Issuer are willing to extend credit and make available to the
Borrowers the credit facilities provided for herein for the foregoing purposes.

AGREEMENT:

In consideration of the premises and the mutual covenants contained herein, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND TERMS

Section 1.01 Certain Defined Terms. As used herein, the following terms shall
have the meanings herein specified unless the context otherwise requires:

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (i) the acquisition of all
or substantially all of the assets of any Person, or any business or division of
any Person, (ii) the acquisition or ownership of in excess of 50% of the Equity
Interests of any Person, or (iii) the acquisition of another Person by a merger,
consolidation, amalgamation or any other combination with such Person.

“Additional Security Documents” has the meaning provided in Section 6.10(a).

“Adjusted Eurodollar Rate” means, with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum equal to the offered rate appearing on
Reuters Screen LIBOR01 Page (or on the appropriate page of any successor to or
substitute for such service, or, if such rate is not available, on the
appropriate page of any generally recognized financial information service, as
selected by the Administrative Agent from time to time) that displays an average
ICE Benchmark Administration (or any successor thereto) Interest Settlement Rate
at approximately 11:00 A.M. (London time) two Business Days prior to the
commencement of such Interest Period, for deposits in Dollars with a maturity
comparable to such Interest Period, divided (and rounded to the nearest 1/16th
of 1%) by (ii) a percentage equal to 100% minus the then stated maximum rate of
all reserve requirements (including, without

 

1



--------------------------------------------------------------------------------

limitation, any marginal, emergency, supplemental, special or other reserves and
without benefit of credits for proration, exceptions or offsets that may be
available from time to time) applicable to any member bank of the Federal
Reserve System in respect of Eurocurrency liabilities as defined in Regulation D
(or any successor category of liabilities under Regulation D); provided,
however, that if the rate referred to in clause (i) above is not available at
any such time for any reason, then the rate referred to in clause (i) shall
instead be the interest rate per annum, as determined by the Administrative
Agent, to be the average (rounded to the nearest 1/16th of 1%) of the rates per
annum at which deposits in Dollars in an amount equal to the amount of such
Eurodollar Loan are offered to major banks in the London interbank market at
approximately 11:00 A.M. (London time), two Business Days prior to the
commencement of such Interest Period, for contracts that would be entered into
at the commencement of such Interest Period for the same duration as such
Interest Period.

“Administrative Agent” has the meaning provided in the first paragraph of this
Agreement and includes any successor to the Administrative Agent appointed
pursuant to Section 9.11.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor. A Person shall be deemed to control a second Person if such
first Person possesses, directly or indirectly, the power (i) to vote 10% or
more of the securities having ordinary voting power for the election of
directors or managers of such second Person or (ii) to direct or cause the
direction of the management and policies of such second Person, whether through
the ownership of voting securities, by contract or otherwise. Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall in any
event be considered an Affiliate of any Borrower or any Subsidiary.

“Agent Advances” has the meaning provided in Section 9.13.

“Aggregate Credit Facility Exposure” means, at any time, the sum of (i) the
Aggregate Revolving Facility Exposure at such time and (ii) the aggregate
principal amount of the Term Loans outstanding at such time.

“Aggregate Revolving Facility Exposure” means, at any time, the sum of (i) the
aggregate principal amount of all Revolving Loans made by all Lenders and
outstanding at such time and (ii) the aggregate amount of the LC Outstandings at
such time.

“Agreement” means this Credit Agreement, including all exhibits and schedules,
as the same may from time to time be amended, restated, amended and restated,
supplemented or otherwise modified.

“Anti-Terrorism Law” means the USA Patriot Act or any other law pertaining to
the prevention of future acts of terrorism, in each case as such law may be
amended from time to time.

“Applicable Lending Office” means, with respect to each Lender, the office
designated by such Lender to the Administrative Agent as such Lender’s lending
office for all purposes of this Agreement. A Lender may have a different
Applicable Lending Office for Base Rate Loans and Eurodollar Loans.

“Applicable Commitment Fee Rate” means:

(i) On the Closing Date and thereafter until changed in accordance with the
provisions set forth in this definition, the Applicable Commitment Fee Rate
shall be 0.50%;

 

2



--------------------------------------------------------------------------------

(ii) Commencing with the fiscal quarter of the Borrowers ended on December 31,
2015, and continuing with each fiscal quarter thereafter, the Administrative
Agent shall determine the Applicable Commitment Fee Rate in accordance with the
following matrix, based on the Leverage Ratio:

 

Tier

 

Leverage Ratio

  Applicable Commitment Fee
Rate  

I

 

Less than 3.0 to 1.0

    0.375 % 

II

 

Greater than or equal to 3.0 to 1.0 and less than 3.5 to 1.0

    0.375 % 

III

 

Greater than or equal to 3.5 to 1.0 and less than 4.0 to 1.0

    0.500 % 

IV

 

Greater than or equal to 4.0 to 1.0

    0.500 % 

(iii) Changes in the Applicable Commitment Fee Rate based upon changes in the
Leverage Ratio shall become effective on the third Business Day following the
receipt by the Administrative Agent pursuant to Section 6.01(a) or
Section 6.01(b), as the case may be, of the financial statements of the
Borrowers for the Testing Period most recently ended, accompanied by a
Compliance Certificate in accordance with Section 6.01(c), demonstrating the
computation of the Leverage Ratio. Notwithstanding the foregoing provisions,
during any period when (A) the Borrowers have failed to timely deliver its
combined financial statements referred to in Section 6.01(a) or Section 6.01(b),
accompanied by a Compliance Certificate in accordance with Section 6.01(c), or
(B) an Event of Default has occurred and is continuing, the Applicable
Commitment Fee Rate shall be the highest rate indicated therefor in the above
matrix, regardless of the Leverage Ratio at such time. The above matrix does not
modify or waive, in any respect, the rights of the Administrative Agent and the
Lenders to charge any default rate of interest or any of the other rights and
remedies of the Administrative Agent and the Lenders hereunder.

(iv) In the event that any financial statement or certificate, as applicable,
delivered pursuant to Section 6.01(a), (b) or (c) is shown to be inaccurate, and
such inaccuracy, if corrected, would have led to the application of (A) a higher
Applicable Commitment Fee Rate for any period (any such period, an “Applicable
Period”) than the Applicable Commitment Fee Rate actually applied for such
Applicable Period, then (i) the Borrowers shall immediately deliver to the
Administrative Agent a corrected certificate for such Applicable Period,
(ii) the Applicable Commitment Fee Rate shall be determined as if such
corrected, higher Applicable Commitment Fee Rate were applicable for such
period, and (iii) the Borrowers shall immediately pay to the Administrative
Agent the accrued additional Commitment Fees owing as a result of such higher
Applicable Commitment Fee Rate for such Applicable Period or (B) a lower
Applicable Commitment Fee Rate for an Applicable Period than the Applicable
Commitment Fee Rate actually applied for such Applicable Period, then (i) the
Borrowers shall immediately deliver to the Administrative Agent a corrected
certificate for such Applicable Period and (ii) the Applicable Commitment Fee
Rate shall be determined as if such corrected, lower Applicable Commitment Fee
Rate were applicable from the date of delivery of such corrected certificate.

“Applicable Margin” means:

(i) On the Closing Date and thereafter, until changed in accordance with the
following provisions, the Applicable Margin shall be (A) 2.00% for Base Rate
Loans, and (B) 3.00% for Eurodollar Loans;

 

3



--------------------------------------------------------------------------------

(ii) Commencing with the fiscal quarter of the Borrowers ended on December 31,
2015, and continuing with each fiscal quarter thereafter, the Administrative
Agent shall determine the Applicable Margin in accordance with the following
matrix, based on the Leverage Ratio:

 

Tier

 

Leverage Ratio

  Applicable Margin
for Base Rate
Loans     Applicable
Margin for
Eurodollar
Loans  

I

 

Less than 3.0 to 1.0

    1.50 %      2.50 % 

II

 

Greater than or equal to 3.0 to 1.0 and less than 3.5 to 1.0

    1.75 %      2.75 % 

III

 

Greater than or equal to 3.5 to 1.0 and less than 4.0 to 1.0

    2.00 %      3.00 % 

IV

 

Greater than or equal to 4.0 to 1.0

    2.25 %      3.25 % 

(iii) Changes in the Applicable Margin based upon changes in the Leverage Ratio
shall become effective on the third Business Day following the receipt by the
Administrative Agent pursuant to Section 6.01(a) or Section 6.01(b), as the case
may be, of the financial statements of the Borrowers for the Testing Period most
recently ended, accompanied by a Compliance Certificate in accordance with
Section 6.01(c), demonstrating the computation of the Leverage Ratio.
Notwithstanding the foregoing provisions, during any period when (A) the
Borrowers have failed to timely deliver the combined financial statements
referred to in Section 6.01(a) or Section 6.01(b), accompanied by a Compliance
Certificate in accordance with Section 6.01(c), or (B) an Event of Default has
occurred and is continuing, the Applicable Margin shall be the highest rate
indicated therefor in the above matrix, regardless of the Leverage Ratio at such
time. The above matrix does not modify or waive, in any respect, the rights of
the Administrative Agent and the Lenders to charge any default rate of interest
or any of the other rights and remedies of the Administrative Agent and the
Lenders hereunder.

(iv) In the event that any financial statement or certificate, as applicable,
delivered pursuant to Section 6.01(a), (b) or (c) is shown to be inaccurate, and
such inaccuracy, if corrected, would have led to the application of (A) a higher
Applicable Margin for any Applicable Period than the Applicable Margin actually
applied for such Applicable Period, then (i) the Borrowers shall immediately
deliver to the Administrative Agent a corrected certificate for such Applicable
Period, (ii) the Applicable Margin shall be determined as if such corrected,
higher Applicable Margin were applicable for such period, and (iii) the
Borrowers shall immediately pay to the Administrative Agent the accrued
additional interest owing as a result of such higher Applicable Margin for such
Applicable Period or (B) a lower Applicable Margin for an Applicable Period than
the Applicable Margin actually applied for such Applicable Period, then (i) the
Borrowers shall immediately deliver to the Administrative Agent a corrected
certificate for such Applicable Period and (ii) the Applicable Margin shall be
determined as if such corrected, lower Applicable Margin were applicable from
the date of delivery of such corrected certificate.

“Applicable Period” has the meaning provided to such term in subpart (iv) of the
definition of “Applicable Commitment Fee Rate.”

“Approved Bank” has the meaning provided in subpart (ii) of the definition of
“Cash Equivalents.”

“Approved Fund” means a fund that is engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit and
that is administered or managed by a Lender or an Affiliate of a Lender or its
investment advisor. With respect to any Lender, an Approved Fund shall also
include any swap, special purpose vehicle purchasing or acquiring security
interests in collateralized loan obligations or any other vehicle through which
such Lender may leverage its investments from time to time.

 

4



--------------------------------------------------------------------------------

“Arrangers” means, collectively, KeyBanc Capital Markets Inc. and Bank of
Hawaii, in their capacities as joint lead arrangers and joint bookrunners.

“Asset Sale” means, with respect to any Person, the sale, lease, transfer or
other disposition (including by means of Sale and Lease-Back Transactions, and
by means of mergers, consolidations, amalgamations and liquidations of a
corporation, partnership or limited liability company of the interests therein
of such Person) by such Person to any other Person of any of such Person’s
assets, provided that the term Asset Sale specifically excludes (i) any sales,
transfers or other dispositions of inventory, or obsolete, worn-out or excess
furniture, fixtures, equipment or other property, real or personal, tangible or
intangible, in each case in the ordinary course of business, (ii) any
disposition (including discounts and forgiveness) of delinquent accounts in the
ordinary course of business for purposes of collection in an aggregate amount
not to exceed $250,000, (iii) the actual or constructive total loss of any
property or the use thereof resulting from any Event of Loss, and (iv) the
Permitted Condo Sale.

“Assignment Agreement” means an Assignment Agreement substantially in the form
of Exhibit H.

“Authorized Officer” means, with respect to any Person, any of the following
officers: the President, the Chief Executive Officer, the Chief Financial
Officer, any Vice President, the Treasurer, the Assistant Treasurer or the
Controller, or such other Person as is authorized in writing to act on behalf of
such Person and is acceptable to the Administrative Agent. Unless otherwise
qualified, all references herein to an Authorized Officer shall refer to an
Authorized Officer of the Borrowers.

“Banking Services Obligations” means all obligations of the Credit Parties,
whether absolute or contingent, and howsoever and whensoever created, arising,
evidenced or acquired in connection with the provision of commercial credit
cards, stored value cards, or treasury management services (including controlled
disbursement automated clearinghouse transactions, return items, overdrafts,
netting and interstate depository network services) by any Lender to any Credit
Party.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.

“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time, which rate per annum shall at all times be equal
to the greatest of: (i) the rate of interest established by KeyBank National
Association, from time to time, as its “prime rate,” whether or not publicly
announced, which interest rate may or may not be the lowest rate charged by it
for commercial loans or other extensions of credit; (ii) the Federal Funds
Effective Rate in effect from time to time, determined one Business Day in
arrears, plus 0.50% per annum; and (iii) the Adjusted Eurodollar Rate for a
one-month Interest Period on such day plus 1.00%.

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate in effect from time to time.

“Borrower” and “Borrowers” each has the meaning provided in the first paragraph
of this Agreement.

“Borrowing” means a Revolving Borrowing or a Term Borrowing.

“Business Day” means (i) any day other than Saturday, Sunday or any other day on
which commercial banks in Cleveland, Ohio, Houston, Texas or Honolulu, Hawaii
are authorized or required by law to close and (ii) with respect to any matters
relating to Eurodollar Loans, any day on which dealings in U.S. Dollars are
carried on in the London interbank market.

 

5



--------------------------------------------------------------------------------

“Capital Distribution” means, with respect to any Person, a payment made,
liability incurred or other consideration given for the purchase, acquisition,
repurchase, redemption or retirement of any Equity Interest of such Person or as
a dividend, return of capital or other distribution in respect of any of such
Person’s Equity Interests.

“Capital Expenditures” means, without duplication, (a) any expenditure or
commitment to expend money for any purchase or other acquisition of any asset
including capitalized leasehold improvements, which would be classified as a
fixed or capital asset on a balance sheet of a Borrower and its Subsidiaries
prepared in accordance with GAAP, and (b) Capitalized Lease Obligations and
Synthetic Lease Obligations, but excluding (i) expenditures made in connection
with the replacement, substitution or restoration of property pursuant to
Section 2.13(c)(viii), (ii) the purchase price of equipment that is purchased
substantially contemporaneously with the trade-in of existing equipment to the
extent that the gross amount of such purchase price is reduced by the credit
granted by the seller of such equipment for the equipment being traded in at
such time and (iii) Permitted Acquisitions.

“Capital Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, should be accounted for as a capital lease on the balance sheet of
that Person.

“Capitalized Lease Obligations” means, with respect to any Person, all
obligations under Capital Leases of such Person, without duplication, in each
case taken at the amount thereof accounted for as liabilities identified as
“capital lease obligations” (or any similar words) on a balance sheet of such
Person prepared in accordance with GAAP.

“Cash Capital Expenditures” means, with respect to any Person and any period,
the total Capital Expenditures made by such Person during such period minus
(a) Capital Expenditures made by such Person on account of Capital Leases and
(b) Capital Expenditures financed by such Person with the proceeds of
Indebtedness other than the Indebtedness arising under this Agreement.

“Cash Collateralize” means, (i) to deposit into a cash collateral account
maintained with (or on behalf of) the Administrative Agent, and under the sole
dominion and control of the Administrative Agent, or (ii) to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of one or more of
the LC Issuers or Lenders, as collateral for LC Outstandings or obligations of
Lenders to fund participations in respect of LC Outstandings, cash or deposit
account balances or, if the Administrative Agent and each applicable LC Issuer
shall agree in their sole discretion, other credit support; in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and each applicable LC Issuer. “Cash Collateral” shall have
a meaning correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.

“Cash Dividend” means a Capital Distribution by a Person payable in cash to the
holders of Equity Interests of such Person with respect to any class or series
of Equity Interest of such Person.

“Cash Equivalents” means any of the following:

(i) securities issued or directly and fully guaranteed or insured by the United
States or any agency or instrumentality thereof (provided that the full faith
and credit of the United States is pledged in support thereof) having maturities
of not more than one year from the date of acquisition;

 

6



--------------------------------------------------------------------------------

(ii) U.S. dollar denominated time deposits, certificates of deposit and bankers’
acceptances of (w) Bank of Hawaii, (x) any Lender, (y) any commercial bank of
recognized standing organized under the laws of the United States (or any state
thereof or the District of Columbia) and having capital and surplus in excess of
$500,000,000 or (z) any commercial bank (or the parent company of such bank) of
recognized standing organized under the laws of the United States (or any state
thereof or the District of Columbia) and whose short-term commercial paper
rating from S&P is at least A-1, A-2 or the equivalent thereof or from Moody’s
is at least P-1, P-2 or the equivalent thereof (any such bank, an “Approved
Bank”), in each case with maturities of not more than 180 days from the date of
acquisition;

(iii) commercial paper issued by any Lender or Approved Bank or by the parent
company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s, or guaranteed by any industrial company with
a long-term unsecured debt rating of at least A or A2, or the equivalent of each
thereof, from S&P or Moody’s, as the case may be, and in each case maturing
within 180 days after the date of acquisition; and

(iv) fully collateralized repurchase agreements entered into with any Lender or
Approved Bank having a term of not more than 30 days and covering securities
described in clause (i) above.

“Cash Proceeds” means, with respect to (i) any Asset Sale, the aggregate cash
payments (including any cash received by way of deferred payment pursuant to a
note receivable issued in connection with such Asset Sale, other than the
portion of such deferred payment constituting interest, but only as and when so
received) received by any Borrower or any Subsidiary from such Asset Sale,
(ii) any Event of Loss, the aggregate cash payments, including all insurance
proceeds and proceeds of any award for condemnation or taking, received in
connection with such Event of Loss and (iii) the issuance or incurrence of any
Indebtedness, the aggregate cash proceeds received by any Borrower or any
Subsidiary in connection with the issuance or incurrence of such Indebtedness.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.

“Change in Control” means that, for any reason:

(i) any person or group (within the meaning of the 1934 Act and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof),
other than a Permitted Holder, shall become the direct or indirect beneficial
owner (within the meaning of the 1934 Act and the rules of the Securities and
Exchange Commission thereunder as in effect on the date hereof) of greater than
30% of the total voting power of all classes of the capital stock then
outstanding of the Parent entitled (without regard to the occurrence of any
contingency) to vote in elections of directors of the Parent;

(ii) the Parent ceases to own, either directly or indirectly, 100% of the Equity
Interests in the Borrowers; or

(iii) any Credit Party ceases to own, either directly or indirectly, 100% of the
Equity Interests in any of its Subsidiaries, free and clear of all Liens (other
than Permitted Liens), other than as a result of an Asset Sale permitted by
Section 7.02.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive

 

7



--------------------------------------------------------------------------------

(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Charges” has the meaning provided in Section 11.23.

“CIP Regulations” has the meaning provided in Section 9.07.

“Claims” has the meaning set forth in the definition of “Environmental Claims.”

“Closing Certificate” means a certificate substantially in the form of Exhibit
G.

“Closing Date” means December 17, 2015.

“Closing Fee Letter” means the Closing Fee Letter, dated as of the Closing Date,
among the Borrowers and the Administrative Agent, for the benefit of the
Lenders.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.
Section references to the Code are to the Code as in effect at the Closing Date
and any subsequent provisions of the Code, amendatory thereof, supplemental
thereto or substituted therefor.

“Collateral” means, collectively, the “Collateral” as defined in the Security
Agreement and any other collateral (whether Real Property or personal property)
covered by any Security Document.

“Collateral Assignment of Contracts” means a Collateral Assignment of Contracts,
substantially in the form of Exhibit I, pursuant to which the applicable Credit
Party, among other things, collaterally assigns its rights and benefits under
the applicable Material Contract to the Administrative Agent.

“Collateral Assignment of Intellectual Property” has the meaning specified in
the Security Agreement.

“Combined Depreciation and Amortization Expense” means, for any period, all
depreciation and amortization expenses of the Borrowers and their Subsidiaries,
all as determined for the Borrowers and their Subsidiaries on a combined basis
in accordance with GAAP.

“Combined EBITDA” means, for any period, Combined Net Income for such period,
plus (i) the sum of the amounts for such period included in determining such
Combined Net Income of (A) Combined Interest Expense, (B) Combined Income Tax
Expense, (C) Combined Depreciation and Amortization Expense, (D) losses and
expenses that are properly classified under GAAP as extraordinary and other
non-recurring non-cash losses and expenses, (E) non-cash compensation expenses
and (F) transaction fees and expenses related to this Agreement in an aggregate
amount of up to $500,000 for such period, less (ii) gains on sales of assets and
gains that are properly classified under GAAP as extraordinary and other
non-recurring non-cash gains, all as determined for the Borrowers and their
Subsidiaries on a combined basis in accordance with GAAP; provided, however,
that Combined EBITDA for any Testing Period shall (y) include the EBITDA for any
Person or business unit that has been acquired by any Borrower or any Subsidiary
for any portion of such Testing Period prior to the date of acquisition, so long
as such EBITDA has been verified by appropriate audited financial statements or

 

8



--------------------------------------------------------------------------------

other financial statements acceptable to the Administrative Agent and
(z) exclude the EBITDA for any Person or business unit that has been disposed of
by any Borrower or any Subsidiary, for the portion of such Testing Period prior
to the date of disposition. For the purposes of this Agreement, for the Testing
Period ended December 31, 2015, Combined EBITDA shall be calculated on an
annualized basis based on the previous three fiscal quarters.

“Combined Fixed Charges” means, for any period, as determined on a combined
basis and in accordance with GAAP, without duplication, the aggregate of
(i) Combined Interest Expense and (ii) scheduled principal payments on
Indebtedness of any of the Credit Parties due in the twelve months preceding the
measurement date.

“Combined Income Tax Expense” means, for any period, all provisions for taxes
based on the net income of any Borrower or any Subsidiary (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), all as determined for the Borrowers and their Subsidiaries on
a combined basis in accordance with GAAP.

“Combined Interest Expense” means, for any period, total interest expense
(including, without limitation, that which is capitalized and that which is
attributable to Capital Leases or Synthetic Leases) of the Borrowers and their
Subsidiaries on a combined basis with respect to all outstanding Indebtedness of
the Borrowers and their Subsidiaries.

“Combined Net Income” means, for any period, the net income (or loss) of the
Borrowers and their Subsidiaries on a combined basis for such period taken as a
single accounting period determined in conformity with GAAP.

“Combined Net Worth” means at any time, all amounts that, in conformity with
GAAP, would be included under the caption “total stockholders’ equity” (or any
like caption) on a combined balance sheet of the Borrowers and their
Subsidiaries at such time.

“Combined Total Debt” means the sum (without duplication) of all Indebtedness of
the Borrowers and of their Subsidiaries, all as determined on a combined basis.

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of materials, goods or services in the ordinary course of
business.

“Commitment” means, with respect to each Lender, (i) its Revolving Commitment or
(ii) its Term Commitment, if any, or, in the case of such Lender, all of such
Commitments.

“Commitment Fees” has the meaning provided in Section 2.11(a).

“Commodities Hedge Agreement” means a commodities contract purchased by any
Borrower or any Subsidiary in the ordinary course of business, and not for
speculative purposes, with respect to raw materials necessary to the
manufacturing or production of goods in connection with the business of the
Borrowers and their Subsidiaries.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning provided in Section 9.16(a).

 

9



--------------------------------------------------------------------------------

“Compliance Certificate” has the meaning provided in Section 6.01(c).

“Confidential Information” has the meaning provided in Section 11.15(b).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent), the
payment of consulting fees (excluding any fees payable to any investment banker
in connection with such Acquisition) or fees for a covenant not to compete and
any other consideration paid.

“Continue,” “Continuation” and “Continued” each refers to a continuation of a
Eurodollar Loan for an additional Interest Period as provided in Section 2.10.

“Control Agreements” has the meaning set forth in the Security Agreement.

“Convert,” “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type.

“Credit Event” means the making of any Borrowing, any Conversion or Continuation
or any LC Issuance.

“Credit Facility” means the credit facility established under this Agreement
pursuant to which (i) each Lender with a Revolving Commitment shall make
Revolving Loans to the Borrowers, and shall participate in LC Issuances pursuant
to such Revolving Commitment of such Lender, (ii) each Lender with a Term
Commitment shall make a Term Loan to the Borrowers pursuant to such Term
Commitment of such Lender, and (iii) each LC Issuer shall issue Letters of
Credit for the account of the LC Obligors in accordance with the terms of this
Agreement.

“Credit Facility Exposure” means, for any Lender at any time, the sum of
(i) such Lender’s Revolving Facility Exposure at such time, and (ii) the
outstanding aggregate principal amount of the Term Loan made by such Lender, if
any.

“Credit Party” means any Borrower or any Subsidiary Guarantor.

“Cure Amount” has the meaning provided in Section 8.04(a).

“Cure Notice” has the meaning provided in Section 8.04(a).

“Cure Right” has the meaning provided in Section 8.04(a).

“Cure Specified Date” means, with respect to any of the first three fiscal
quarters of the Borrowers in a fiscal year, 45 days after the end of such fiscal
quarter (or, in each case, if earlier, the date of delivery of the financial
statements pursuant to Section 6.01(b) with respect to such fiscal quarter) and
with respect to the fourth fiscal quarter of the Borrowers in a fiscal year, 90
days after the end of such fiscal quarter (or, if earlier, the date of delivery
of the financial statements pursuant to Section 6.01(a) with respect to such
fiscal year).

 

10



--------------------------------------------------------------------------------

“Debt Service Coverage Ratio” means, with respect to any Testing Period, the
ratio of (a) the sum of (i) Combined EBITDA for such period minus (ii) Combined
Income Tax Expense due and owing by any of the Credit Parties or their
respective Subsidiaries during such period and required to be paid in cash,
minus (iii) Cash Capital Expenditures due and owing by any of the Credit Parties
or their respective Subsidiaries during such period and required to be paid in
cash, to (b) Combined Fixed Charges for such period.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Debtor Relief Plan” means any plan of reorganization or plan of liquidation
pursuant to any Debtor Relief Laws.

“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days
after the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrowers in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any LC Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days
after the date when due, (b) has notified the Borrowers, the Administrative
Agent or any LC Issuer in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrowers), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under the Bankruptcy Code or any other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) upon delivery of written notice of such
determination to the Borrowers, each LC Issuer and each Lender.

 

11



--------------------------------------------------------------------------------

“Default Rate” means, for any day, (i) with respect to any Loan, a rate per
annum equal to 2% per annum above the interest rate that is or would be
applicable from time to time to such Loan pursuant to Section 2.09(a) or
Section 2.09(b), as applicable and (ii) with respect to any other amount, a rate
per annum equal to 2% per annum above the rate that would be applicable to
Revolving Loans that are Base Rate Loans pursuant to Section 2.09(a).

“Deposit Account” has the meaning set forth in the Security Agreement.

“Designated Hedge Agreement” means any Hedge Agreement (other than a Commodities
Hedge Agreement) to which any Borrower or any Subsidiary is a party and as to
which a Lender or any of its Affiliates is a counterparty that, pursuant to a
written instrument signed by the Administrative Agent, has been designated as a
Designated Hedge Agreement so that such Borrower’s or such Subsidiary’s
counterparty’s credit exposure thereunder will be entitled to share in the
benefits of the Guaranty and the Security Documents to the extent the Guaranty
and such Security Documents provide guarantees or security for creditors of such
Borrower or such Subsidiary under Designated Hedge Agreements.

“Designated Hedge Creditor” means each Lender or Affiliate of a Lender that
participates as a counterparty to any Credit Party pursuant to any Designated
Hedge Agreement with such Lender or Affiliate of such Lender.

“Disqualified Equity Interests” means any Equity Interest that (a) by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Term Loan Maturity Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or other Indebtedness or (ii) any Equity
Interest referred to in clause (a) above, in each case at any time on or prior
to the first anniversary of the Term Loan Maturity Date, (c) contains any
repurchase obligation that may come into effect prior to payment in full of all
Obligations, (d) requires cash dividend payments prior to one year after the
Term Loan Maturity Date, (e) does not provide that any claims of any holder of
such Equity Interest may have against any Borrower or any other Credit Party
(including any claims as judgment creditor or other creditor in respect of
claims for the breach of any covenant contained therein) shall be fully
subordinated (including a full remedy bar) to the Obligations in a manner
reasonably satisfactory to the Administrative Agent, (f) provides the holders of
such Equity Interests with any rights to receive any cash upon the occurrence of
a change of control prior to the first anniversary date on which the Obligations
have been irrevocably paid in full, unless the rights to receive such cash are
contingent upon the Obligations being irrevocably paid in full, or (g) is
otherwise prohibited by the terms of this Agreement.

“Disqualified Institution” means, on any date, (a) any Person designated by the
Borrowers as a “Disqualified Institution” by written notice delivered to the
Administrative Agent on or prior to the date hereof and (b) any other Person in
the retail fuel distribution business that is a direct competitor of any
Borrower or any Subsidiary, which Person has been designated by the Borrowers as
a “Disqualified Institution” by written notice to the Administrative Agent and
the Lenders (including by posting such notice to the Platform) not less than 10
Business Days prior to such date; provided that “Disqualified Institutions”
shall exclude any Person that the Borrowers have designated as no longer being a
“Disqualified Institution” by written notice delivered to the Administrative
Agent from time to time.

 

12



--------------------------------------------------------------------------------

“Dollars,” “U.S. Dollars” and the sign “$” each means lawful money of the United
States.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any State thereof, or the District of Columbia.

“DQ List” has the meaning specified in Section 11.06(g)(iv).

“EBITDA” means, with respect to any Person for any period, the net income for
such Person for such period plus the sum of the amounts for such period included
in determining such net income in respect of (i) interest expense, (ii) income
tax expense, and (iii) depreciation and amortization expense, in each case as
determined in accordance with GAAP.

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund, and (iv) any other Person (other than a natural Person) approved
by (A) the Administrative Agent, (B) unless an Event of Default has occurred and
is continuing, the Borrowers (each such approval not to be unreasonably withheld
or delayed (and the Borrowers shall be deemed to have consented if it fails to
object to any assignment within five Business Days after it received written
notice thereof)) and (C) each LC Issuer (provided that no consent of any LC
Issuer shall be required for an assignment of all or any portion of a Term
Loan); provided, however, that notwithstanding the foregoing, “Eligible
Assignee” shall not include (w) any Borrower or any of the Borrowers’ Affiliates
or Subsidiaries, (x) any holder of any Subordinated Indebtedness, (y) any
Disqualified Institution or (z) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (z).

“Environmental Claims” means any and all global, regulatory or judicial actions,
suits, demands, demand letters, claims, liens, notices of non-compliance or
violation, investigations or proceedings relating in any way to any
Environmental Law or any permit issued under any such law (hereafter “Claims”),
including, without limitation, (i) any and all Claims by any Governmental
Authority for enforcement, cleanup, removal, response, remedial or other actions
or damages pursuant to any applicable Environmental Law, and (ii) any and all
Claims by any third party seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive relief resulting from the storage,
treatment or Release (as defined in CERCLA) of any Hazardous Materials or
arising from alleged injury or threat of injury to health, safety or the
environment.

“Environmental Law” means any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any binding and enforceable
judicial or global interpretation thereof, including any judicial or global
order, consent, decree or judgment issued to or rendered against any Borrower or
any Subsidiary relating to the environment, employee health and safety or
Hazardous Materials, including, without limitation, CERCLA; RCRA; the Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42
U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.;
the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning
and the Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq., the
Hazardous Material Transportation Act, 49 U.S.C. § 5101 et seq. and the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials); and any state and local
or foreign counterparts or equivalents, in each case as amended from time to
time.

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs

 

13



--------------------------------------------------------------------------------

of investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any Environmental Claim which relate to any
environmental condition or a release, use, handling, storage or treatment of
Hazardous Materials by any Credit Party or a predecessor in interest from or on
to (i) any property presently or formerly owned by any Credit Party or (ii) any
facility which received Hazardous Materials generated by any Credit Party.

“Equity Interest” means, with respect to any Person, any and all shares,
interests, participations or other equivalents of equity of such Person,
including, without limitation, limited liability company membership interests,
partnership interests (whether general or limited) and warrants, options and any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, such Person
(however designated, whether voting or non-voting); provided, however, that in
no event will Equity Interest include any debt securities convertible or
exchangeable into equity unless and until actually converted or exchanged.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” means each Person (as defined in Section 3(9) of ERISA), which
together with any Borrower or a Subsidiary of a Borrower, would be deemed to be
a “single employer” within the meaning of Section 414(b), (c), (m) or (o) of the
Code or Section 4001(a)(14) or 4001(b)(1) of ERISA.

“ERISA Event” means: (i) that a Reportable Event has occurred with respect to
any Plan; (ii) the institution of any steps by any Borrower or any Subsidiary,
any ERISA Affiliate, the PBGC or any other Person to terminate any Plan or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan; (iii) the institution of any steps by any Borrower or any
Subsidiary or any ERISA Affiliate to withdraw from any Multi-Employer Plan or
Multiple Employer Plan, if such withdrawal could result in withdrawal liability
(as described in Part 1 of Subtitle E of Title IV of ERISA or in Section 4063 of
ERISA) in excess of $1,500,000; (iv) a non-exempt “prohibited transaction”
within the meaning of Section 406 of ERISA in connection with any Plan that
could result in liabilities in excess of $1,500,000; (v) that a Plan has
Unfunded Benefit Liabilities exceeding $1,500,000; (vi) the cessation of
operations at a facility of any Borrower or any Subsidiary or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA that could
result in liabilities in excess of $1,500,000; (vii) the conditions for
imposition of a Lien under Section 303(a) of ERISA shall have been met with
respect to a Plan; (viii) the adoption of an amendment to a Plan requiring the
provision of security to such Plan pursuant to Section 206(g) of ERISA; (ix) the
insolvency under Section 4245 of ERISA with respect to a Multi-Employer Plan;
(x) any material increase in the contingent liability of any Borrower or any
Subsidiary with respect to any post-retirement welfare liability; or (xi) the
taking of any action by, or the threatening of the taking of any action by, the
Internal Revenue Service, the Department of Labor or the PBGC with respect to
any of the foregoing.

“Eurodollar Loan” means each Loan bearing interest at a rate based upon the
Adjusted Eurodollar Rate.

“Event of Default” has the meaning provided in Section 8.01.

“Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever,
(ii) the

 

14



--------------------------------------------------------------------------------

destruction or damage of a portion of such property from any casualty or similar
occurrence whatsoever, (iii) the condemnation, confiscation or seizure of, or
requisition of title to or use of, any property, or (iv) in the case of any
property located upon a leasehold, the termination or expiration of such
leasehold (other than at the end of a stated term in any lease).

“Excess Cash Flow” means, for any period, the excess of (i) Combined EBITDA for
such period, over (ii) the sum for such period of (A) Combined Interest Expense
paid in cash during such period by any of the Credit Parties, (B) Combined
Income Tax Expense paid in cash during such period by any of the Credit Parties,
(C) Cash Capital Expenditures made during such period by any of the Credit
Parties, but only to the extent incurred for maintenance purposes, (D) payment
of mandatory principal payments under the Credit Facility during such period and
(E) optional principal prepayments of Term Loans made during such period.

“Excess Cash Flow Prepayment Amount” has the meaning provided in
Section 2.13(c)(iv).

“Excluded Swap Obligation” means, with respect to any Borrower or any Subsidiary
Guarantor, (x) as it relates to all or a portion of the Guaranty of such
Guarantor or such Borrower, any Swap Obligation if, and to the extent that, such
Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s or such Borrower’s failure for any reason
to constitute an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder at the time the guarantee of such
Guarantor or such Borrower becomes effective with respect to such Swap
Obligation or (y) as it relates to all or a portion of the grant by such
Guarantor or such Borrower of a security interest, any Swap Obligation if, and
to the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s or such Borrower’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the security interest of such Guarantor or
such Borrower becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 3.05) or (ii) such Lender changes its Applicable Lending
Office, except in each case to the extent that, pursuant to Section 3.03,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Applicable Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.03(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

15



--------------------------------------------------------------------------------

“Existing Credit Agreements” means, collectively, the Existing HIE Credit
Agreement and the Existing Mid Pac Credit Agreement.

“Existing HIE Credit Agreement” means the Credit Agreement, dated as of
November 14, 2013 (as amended, restated, modified or otherwise supplemented from
time to time), among HIE, Bank of Hawaii, as administrative agent and collateral
agent, and the lenders party thereto from time to time.

“Existing Mid Pac Credit Agreement” means the Credit Agreement, dated as of
April 1, 2015 (as amended, restated, modified or otherwise supplemented from
time to time), among Koko’oha, Mid Pac, Bank of Hawaii, as administrative agent
and collateral agent, and the lenders party thereto from time to time.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

“Fees” means all amounts payable pursuant to, or referred to in, Section 2.11.

“Financial Officer” means the chief executive officer, president, chief
financial officer, treasurer or controller of the Borrowers.

“Financial Projections” has the meaning provided in Section 5.07(b).

“Fixed Charge Coverage Ratio” means, with respect to any Testing Period, the
ratio of (a) the sum of (i) Combined EBITDA for such period minus (ii) Combined
Income Tax Expense due and owing by any of the Credit Parties or any of their
respective Subsidiaries during such period and required to be paid in cash,
minus (iii) Cash Capital Expenditures due and owing by any of the Credit Parties
or any of their respective Subsidiaries during such period and required to be
paid in cash, minus (iv) Capital Distributions made or required to be made by
any of the Credit Parties or any of their respective Subsidiaries during such
period, to (b) Combined Fixed Charges for such period.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any LC Issuer, such Defaulting Lender’s Revolving Facility Percentage
of LC Outstandings with respect to Letters of Credit issued by such LC Issuer
other than LC Outstandings as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

 

16



--------------------------------------------------------------------------------

“Fuel Purchase Agreement” means each fuel purchase agreement to which any Credit
Party is a party involving aggregate consideration payable by such Credit Party
of $1,000,000 or more per annum.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Granting Lender” has the meaning provided in Section 11.06(f).

“Guaranteed Obligations” has the meaning provided in Section 10.01.

“Guaranty” means Article X of this Agreement and any other guaranty, in form and
substance satisfactory to the Administrative Agent, pursuant to which a Person
guarantees all or any portion of the Obligations.

“Guaranty Obligations” means as to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness (“primary Indebtedness”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent: (i) to purchase any such primary Indebtedness or any
property constituting direct or indirect security therefore; (ii) to advance or
supply funds for the purchase or payment of any such primary Indebtedness or to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary Indebtedness of the ability of the primary obligor to make
payment of such primary Indebtedness; or (iv) otherwise to assure or hold
harmless the owner of such primary Indebtedness against loss in respect thereof,
provided, however, that the definition of Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary Indebtedness in
respect of which such Guaranty Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder).

“Hazardous Materials” means (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (ii) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“restricted hazardous materials,” “extremely hazardous wastes,” “restrictive
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar meaning and regulatory effect, under any
applicable Environmental Law.

“Hedge Agreement” means (i) any interest rate swap agreement, any interest rate
cap agreement, any interest rate collar agreement or other similar interest rate
management agreement or arrangement, (ii) any currency swap or option agreement,
foreign exchange contract, forward currency purchase agreement or similar
currency management agreement or arrangement or (iii) any Commodities Hedge
Agreement.

 

17



--------------------------------------------------------------------------------

“Hedging Obligations” means all obligations of any Credit Party under and in
respect of (i) any Hedge Agreements entered into with any Secured Hedge Provider
or (ii) any Designated Hedge Agreement.

“HIE” has the meaning provided in the first paragraph of this Agreement.

“Indebtedness” of any Person means without duplication:

(i) all indebtedness of such Person for borrowed money;

(ii) all bonds, notes, debentures and similar debt securities of such Person;

(iii) the deferred purchase price of capital assets or services that in
accordance with GAAP would be shown on the liability side of the balance sheet
of such Person;

(iv) the face amount of all letters of credit issued for the account of such
Person and, without duplication, all drafts drawn thereunder;

(v) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances;

(vi) all indebtedness of a second Person secured by any Lien on any property
owned by such first Person, whether or not such indebtedness has been assumed;

(vii) all Capitalized Lease Obligations of such Person;

(viii) the present value, determined on the basis of the implicit interest rate,
of all basic rental obligations under all Synthetic Leases of such Person;

(ix) all obligations of such Person with respect to asset securitization
financing;

(x) all obligations of such Person to pay a specified purchase price for goods
or services whether or not delivered or accepted, i.e., take-or-pay and similar
obligations, in each case that in accordance with GAAP would be shown on the
liability side of the balance sheet of such Person;

(xi) all net obligations of such Person under Hedge Agreements;

(xii) all Disqualified Equity Interests of such Person;

(xiii) the full outstanding balance of trade receivables, notes or other
instruments sold with full recourse (and the portion thereof subject to
potential recourse, if sold with limited recourse), other than in any such case
any thereof sold solely for purposes of collection of delinquent accounts; and

(xiv) all Guaranty Obligations of such Person;

provided, however, that (y) neither trade payables (other than trade payables
outstanding for more than 90 days after the date such trade payables were
created), deferred revenue, taxes nor other similar accrued expenses, in each
case arising in the ordinary course of business, shall constitute Indebtedness;
and (z) the Indebtedness of any Person shall in any event include (without
duplication) the Indebtedness of any other entity (including any general
partnership in which such Person is a general partner) to the extent such Person
is liable thereon as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide expressly that such Person is not liable thereon.

 

18



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indemnitees” has the meaning provided in Section 11.02.

“Insolvency Event” means, with respect to any Person:

(i) the commencement of a voluntary case by such Person under the Bankruptcy
Code or the seeking of relief by such Person under any bankruptcy or insolvency
or analogous law in any jurisdiction outside of the United States;

(ii) the commencement of an involuntary case against such Person under the
Bankruptcy Code or any bankruptcy or insolvency or analogous law in any
jurisdiction outside of the United States and the petition is not controverted
within 10 days, or is not dismissed within 60 days, after commencement of the
case;

(iii) a custodian (as defined in the Bankruptcy Code) is appointed for, or takes
charge of, all or substantially all of the property of such Person;

(iv) such Person commences (including by way of applying for or consenting to
the appointment of, or the taking of possession by, a rehabilitator, receiver,
custodian, trustee, conservator or liquidator (collectively, a “conservator”) of
such Person or all or substantially all of its property) any other proceeding
under any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency, liquidation, rehabilitation, conservatorship or similar
law of any jurisdiction whether now or hereafter in effect relating to such
Person;

(v) any such proceeding of the type set forth in clause (iv) above is commenced
against such Person to the extent such proceeding is consented to by such Person
or remains undismissed for a period of 45 days;

(vi) such Person is adjudicated insolvent or bankrupt;

(vii) any order of relief or other order approving any such case or proceeding
is entered;

(viii) such Person suffers any appointment of any conservator or the like for it
or any substantial part of its property that continues undischarged or unstayed
for a period of 60 days;

(ix) such Person makes a general assignment for the benefit of creditors or
generally does not pay its debts as such debts become due; or

(x) any corporate (or similar organizational) action is taken by such Person for
the purpose of authorizing or implementing any of the foregoing.

“Intellectual Property” has the meaning provided in the Security Agreement.

“Intercompany Subordination Agreement” means an Intercompany Subordination
Agreement in substantially in the form of Exhibit L.

 

19



--------------------------------------------------------------------------------

“Interest Coverage Ratio” means, with respect to any Testing Period, the ratio
of (a) Combined EBITDA for such period to (b) Combined Interest Expense for such
period.

“Interest Period” means, with respect to each Eurodollar Loan, a period of one,
two, three, six, and to the extent agreed to by each relevant Lender, nine or
twelve, months as selected by the Borrowers; provided, however, that (i) the
initial Interest Period for any Borrowing of such Eurodollar Loan shall commence
on the date of such Borrowing (the date of a Borrowing resulting from a
Conversion or Continuation shall be the date of such Conversion or Continuation)
and each Interest Period occurring thereafter in respect of such Borrowing shall
commence on the day on which the next preceding Interest Period expires; (ii) if
any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of such calendar month;
(iii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, however, that if any Interest Period would otherwise expire on a
day that is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day; (iv) no Interest Period for any Eurodollar Loan may be
selected that would end after the Revolving Facility Termination Date or the
Term Loan Maturity Date, as the case may be; and (v) if, upon the expiration of
any Interest Period, the Borrowers have failed to (or may not) elect a new
Interest Period to be applicable to the respective Borrowing of Eurodollar Loans
as provided above, the Borrowers shall be deemed to have elected to Convert such
Borrowing to Base Rate Loans effective as of the expiration date of such current
Interest Period.

“Investment” means: (i) any direct or indirect purchase or other acquisition by
a Person of any Equity Interest of any other Person; (ii) any loan, advance
(other than deposits with financial institutions available for withdrawal on
demand), capital contribution or extension of credit to, guarantee or assumption
of debt or purchase or other acquisition of any other Indebtedness of, any
Person by any other Person; or (iii) the purchase, acquisition or investment of
or in any stocks, bonds, mutual funds, notes, debentures or other securities, or
any deposit account, certificate of deposit or other investment of any kind.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreement” has the meaning provided in Section 6.09.

“KeyBank Fee Letter” means the Fee Letter, dated as of November 13, 2015, among
the Borrowers, KeyBank National Association and KeyBanc Capital Markets Inc.

“Koko’oha” means Koko’oha Investments, Inc., a Hawaii corporation.

“Landlord’s Agreement” means a landlord’s waiver, mortgagee’s waiver or bailee’s
waiver, each in form and substance satisfactory to the Administrative Agent, and
providing, among other things, for waiver of Lien, certain notices and
opportunity to cure and access to Collateral, delivered by a Credit Party in
connection with this Agreement, as the same may from time to time be amended,
restated or otherwise modified.

“LC Commitment Amount” means $2,000,000.

“LC Documents” means, with respect to any Letter of Credit, any documents
executed in connection with such Letter of Credit, including the Letter of
Credit itself.

 

20



--------------------------------------------------------------------------------

“LC Fee” means any of the fees payable pursuant to Section 2.11(b) or
Section 2.11(c) in respect of Letters of Credit.

“LC Issuance” means the issuance of any Letter of Credit by any LC Issuer for
the account of an LC Obligor in accordance with the terms of this Agreement, and
shall include any amendment thereto that increases the Stated Amount thereof or
extends the expiry date of such Letter of Credit.

“LC Issuer” means KeyBank National Association or any of its Affiliates, or such
other Lender that is requested by the Borrowers and agrees to be an LC Issuer
hereunder and is approved by the Administrative Agent.

“LC Obligor” means, with respect to each LC Issuance, the applicable Borrower or
the Subsidiary Guarantor for whose account such Letter of Credit is issued.

“LC Outstandings” means, at any time, the sum, without duplication, of (i) the
aggregate Stated Amount of all outstanding Letters of Credit and (ii) the
aggregate amount of all Unpaid Drawings with respect to Letters of Credit.

“LC Participant” has the meaning provided in Section 2.05(g).

“LC Participation” has the meaning provided in Section 2.05(g).

“LC Request” has the meaning provided in Section 2.05(b).

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” and “Lenders” have the meaning provided in the first paragraph of this
Agreement and includes any other Person that becomes a party hereto pursuant to
an Assignment Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment Agreement. In addition to the foregoing, solely
for the purpose of identifying the Persons entitled to share in payments and
collections from the Collateral and the benefit of any guarantees of the
Obligations, as more fully set forth in this Agreement and the other Loan
Documents, the term “Lender” shall include Secured Hedge Providers. For the
avoidance of doubt, any Secured Hedge Provider to whom any Hedging Obligations
are owed and which does not hold any Loans or commitments hereunder shall not be
entitled to any other rights as a “Lender” under this Agreement or the other
Loan Documents. For the avoidance of doubt, the term “Lender” excludes all
Departing Lenders.

“Lender Register” has the meaning provided in Section 2.08(b).

“Letter of Credit” means any Standby Letter of Credit or Commercial Letter of
Credit, in each case issued by any LC Issuer under this Agreement pursuant to
Section 2.05 for the account of any LC Obligor.

“Leverage Ratio” means, with respect to any Testing Period, the ratio of
(a) Combined Total Debt as of the last day of such Testing Period to
(b) Combined EBITDA for such period.

“Lien” means any mortgage, pledge, security interest, hypothecation,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement or any
lease in the nature thereof).

 

21



--------------------------------------------------------------------------------

“Loan” means any Revolving Loan or Term Loan.

“Loan Documents” means this Agreement, the Notes, the Guaranty, the Security
Documents, the KeyBank Fee Letter, the Closing Fee Letter, each Intercompany
Subordination Agreement, the Master Intercompany Note, any Joinder Agreement,
each Letter of Credit and each other LC Document.

“Margin Stock” has the meaning provided in Regulation U.

“Master Intercompany Note” means the Master Intercompany Note, dated as of the
Closing Date, entered into among the Credit Parties, as the same may be amended,
restated, supplemented or modified from time to time.

“Material Adverse Effect” means any or all of the following: (i) any material
adverse effect on the business, operations, property, assets, liabilities or
financial or other condition of any Borrower or the Borrowers and their
Subsidiaries, taken as a whole; (ii) any material adverse effect on the ability
of any Borrower or any other Credit Party to perform its obligations under any
of the Loan Documents to which it is a party, or any material adverse effect on
the ability of the Borrowers and the other Credit Parties, taken as a whole, to
perform their obligations under any of the Loan Documents to which they are
party; (iii) any material adverse effect on the validity, effectiveness or
enforceability, as against any Borrower, individually, or the Credit Parties,
taken as a whole, of any of the Loan Documents to which it is or they are a
party; (iv) any material adverse effect on the rights and remedies of the
Administrative Agent or any Lender under any Loan Document; or (v) any material
adverse effect on the validity, perfection or priority of any Lien in favor of
the Administrative Agent on any of the Collateral.

“Material Contract” means (a) each Fuel Purchase Agreement and (b) each other
contract, license or permit, the lack of which could reasonably be expected to
have a Material Adverse Effect.

“Material Indebtedness” means, as to any Borrower or any Subsidiary, any
particular Indebtedness of such Borrower or such Subsidiary (including any
Guaranty Obligations) in excess of the aggregate principal amount of $2,500,000.

“Material Indebtedness Agreement” means any agreement governing or evidencing
any Material Indebtedness.

“Maximum Rate” has the meaning provided in Section 11.23.

“Mid Pac” has the meaning provided in the first paragraph of this Agreement.

“Minimum Borrowing Amount” means (i) with respect to any Revolving Loan,
$500,000, with minimum increments thereafter of $100,000 and (ii) with respect
to any Term Loan, $1,000,000 with minimum increments thereafter of $100,000.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of all LC Issuers with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the LC Issuers in their sole
discretion.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage” means a Mortgage, Deed of Trust or other instrument, substantially in
the form of Exhibit K-1, in the case of any owned Mortgaged Real Property, or
Exhibit K-2, in the case of any leased

 

22



--------------------------------------------------------------------------------

Mortgaged Real Property, and otherwise in form and substance reasonably
satisfactory to the Administrative Agent, executed by a Credit Party with
respect to such Mortgaged Real Property, as the same may from time to time be
amended, restated or otherwise modified.

“Mortgaged Real Property” means, collectively, (i) each of the parcels of Real
Property set forth on Schedule 1.01(b), which constitute all of the Real
Property owned by Mid Pac and its Subsidiaries (other than the Real Property
owned by Mid Pac that is the subject of the Permitted Condo Sale) on the Closing
Date and certain Leaseholds of Mid Pac and its Subsidiaries that may become
subject to a Mortgage without applicable landlord consent and are otherwise
capable of having title insured by a title company, and (ii) each other parcel
of Real Property owned or leased by any Credit Party that shall become subject
to a Mortgage after the Closing Date, in the case of clauses (i) and (ii),
together with all of such Credit Party’s right, title and interest in the
improvements and buildings thereon and all appurtenances, easements or other
rights belonging thereto.

“Multi-Employer Plan” means a multi-employer plan, as defined in
Section 4001(a)(3) of ERISA to which any Borrower or any Subsidiary of any
Borrower or any ERISA Affiliate is making or accruing an obligation to make
contributions or has within any of the preceding five plan years made or accrued
an obligation to make contributions.

“Multiple Employer Plan” means an employee benefit plan, other than a
Multi-Employer Plan, to which any Borrower or any Subsidiary of any Borrower or
any ERISA Affiliate, and one or more employers other than any Borrower or a
Subsidiary of any Borrower or an ERISA Affiliate, is making or accruing an
obligation to make contributions or, in the event that any such plan has been
terminated, to which any Borrower or any Subsidiary of any Borrower or an ERISA
Affiliate made or accrued an obligation to make contributions during any of the
five plan years preceding the date of termination of such plan.

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report of the Borrowers and their
Subsidiaries in substantially the form attached as Exhibit F (or such other form
approved by the Administrative Agent).

“Net Cash Proceeds” means, with respect to (i) any Asset Sale, the Cash Proceeds
resulting therefrom net of (A) reasonable and customary expenses of sale
incurred in connection with such Asset Sale, and other reasonable and customary
fees and expenses incurred, and all state and local taxes paid or reasonably
estimated to be payable by such Person as a consequence of such Asset Sale, and
the payment of principal, premium and interest of Indebtedness (other than the
Obligations) secured by the asset that is the subject of such Asset Sale, and
required to be, and that is, repaid under the terms thereof as a result of such
Asset Sale, and (B) incremental federal, state and local income taxes paid or
payable as a result thereof; (ii) any Event of Loss, the Cash Proceeds resulting
therefrom net of (A) reasonable and customary expenses incurred in connection
with such Event of Loss, and local taxes paid or reasonably estimated to be
payable by such Person as a consequence of such Event of Loss and the payment of
principal, premium and interest of Indebtedness (other than the Obligations)
secured by the asset that is the subject of the Event of Loss and required to
be, and that is, repaid under the terms thereof as a result of such Event of
Loss, and (B) incremental federal, state and local income taxes paid or payable
as a result thereof; and (iii) the incurrence or issuance of any Indebtedness,
the Cash Proceeds resulting therefrom net of reasonable and customary fees and
expenses incurred in connection therewith and net of the repayment or payment of
any Indebtedness or obligation intended to be repaid or paid with the proceeds
of such Indebtedness; in the case of each of clauses (i), (ii) and (iii), to the
extent, but only to the extent, that the amounts so deducted are (x) actually
paid to a Person that, except in the case of reasonable out-of-pocket expenses,
is not an Affiliate of such Person or any of its Subsidiaries and (y) properly
attributable to such transaction or to the asset that is the subject thereof.

 

23



--------------------------------------------------------------------------------

“Non-Consenting Lender” has the meaning provided in Section 11.12(f).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a Revolving Facility Note or a Term Note, as applicable.

“Notice of Borrowing” has the meaning provided in Section 2.06(b).

“Notice of Continuation or Conversion” has the meaning provided in
Section 2.10(b).

“Notice Office” means the office of the Administrative Agent at 4900 Tiedeman
Road, Mail Code: OH 01-49-0114, Brooklyn, Ohio 44144, Attention: KAS Servicing
(Facsimile: 216.370.5997), or such other office as the Administrative Agent may
designate in writing to the Borrowers from time to time.

“Obligated Party” has the meaning provided in Section 10.02.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Outstandings, all accrued and unpaid Fees, and all other fees,
expenses, reimbursements, indemnities and other obligations, direct or indirect,
contingent or absolute, of every type or description, and at any time existing,
owing by any Credit Party to the Administrative Agent, any Lender, any Affiliate
of any Lender, any Secured Hedge Provider or any LC Issuer pursuant to the terms
of this Agreement, any other Loan Document or any Designated Hedge Agreement
(including, but not limited to, interest and fees that accrue after the
commencement by or against any Credit Party of any insolvency proceeding,
regardless of whether allowed or allowable in such proceeding or subject to an
automatic stay under Section 362(a) of the Bankruptcy Code); provided, however,
that Obligations shall not include any Excluded Swap Obligations. Without
limiting the generality of the foregoing description of Obligations, the
Obligations include (a) the obligation to pay principal, interest, Letter of
Credit commissions, charges, expenses, fees, reasonable attorneys’ fees and
disbursements, indemnities and other amounts payable by the Credit Parties under
any Loan Document, (b) Banking Services Obligations, (c) Hedging Obligations and
(d) the obligation to reimburse any amount in respect of any of the foregoing
that the Administrative Agent, any Lender or any Affiliate or any Secured Hedge
Provider of any of them, in connection with the terms of any Loan Document, may
elect to pay or advance on behalf of the Credit Parties.

“Operating Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of that
Person.

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, or
equivalent formation documents, and Regulations (Bylaws), or equivalent
governing documents, and, in the case of any partnership, includes any
partnership agreement and any amendments to any of the foregoing.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

24



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.05).

“Parent” means Par Pacific Holdings, Inc., a Delaware corporation.

“Participant Register” has the meaning provided in Section 11.06(b).

“Par Petroleum” means Par Petroleum, LLC, a Delaware limited liability company.

“Payment Office” has the meaning provided in Section 2.07(d).

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

“Perfection Certificate” has the meaning provided in the Security Agreement.

“Permitted Acquisition” means any Acquisition as to which all of the following
conditions are satisfied:

(i) such Acquisition involves a line or lines of business that is or are
complementary to the lines of business in which the Borrowers and their
Subsidiaries, considered as an entirety, are engaged on the Closing Date;

(ii) the Borrowers shall have furnished to the Administrative Agent at least 10
Business Days prior to the consummation of such Acquisition (or such shorter
period of time as the Administrative Agent agrees) (A) an executed term sheet
and/or commitment letter (setting forth in reasonable detail the terms and
conditions of such Acquisition) and, at the request of the Administrative Agent,
such other information and documents that the Administrative Agent may request,
including, without limitation, executed counterparts of the respective
agreements, instruments or other documents pursuant to which such Acquisition is
to be consummated (including, without limitation, any related management,
non-compete, employment, option or other material agreements and any
environmental reports), any schedules to such agreements, instruments or other
documents and all other material ancillary agreements, instruments or other
documents to be executed or delivered in connection therewith, (B) pro forma
financial statements of the Borrowers and their Subsidiaries giving effect to
the consummation of such Acquisition to the extent that the Consideration for
such Acquisition exceeds $6,000,000, and (C) copies of such other agreements,
instruments or other documents (other than the Loan Documents required by
Section 6.10) as the Administrative Agent shall reasonably request;

(iii) the agreements, instruments and other documents referred to in paragraph
(ii) above shall provide that (A) neither the Credit Parties nor any of their
Subsidiaries shall, in connection with such Acquisition, assume or remain liable
in respect of any Indebtedness of the seller or sellers, except for Indebtedness
permitted hereunder, and (B) all property to be so acquired in connection with
such Acquisition shall be free and clear of any and all Liens, except for
Permitted Liens (and if any such property is subject to any Lien not permitted
by this clause (B), then concurrently with such Acquisition such Lien shall be
released);

(iv) such Acquisition shall be effected in such a manner so that the acquired
Equity Interests or assets are owned either by a Credit Party that will become a
Credit Party in accordance with Section 6.09

 

25



--------------------------------------------------------------------------------

and, if effected by merger or consolidation involving a Credit Party, such
Credit Party shall be the continuing or surviving Person or the continuing or
surviving Person shall become a Credit Party upon the effectiveness of such
merger or consolidation;

(v) the aggregate Consideration for all such Acquisitions made in any fiscal
year shall not exceed $10,000,000;

(iv) no Default or Event of Default shall exist prior to or immediately after
giving effect to such Acquisition;

(vii) the Borrowers would, after giving effect to such Acquisition, on a pro
forma basis (as determined in accordance with subpart (viii) below whether or
not a certificate is required pursuant to such subpart (viii)), be in compliance
with the financial covenants contained in Section 7.07;

(viii) at least five Business Days prior to the consummation of any such
Acquisition in which the Consideration exceeds $1,000,000, the Borrowers shall
have delivered to the Administrative Agent and the Lenders a certificate of an
Authorized Officer demonstrating, in reasonable detail, the computation of the
financial covenants referred to in Section 7.07 on a pro forma basis, such pro
forma ratios being determined as if (y) such Acquisition had been completed at
the beginning of the most recent Testing Period for which financial information
for the Borrowers and the business or Person to be acquired, is available, and
(z) any such Indebtedness, or other Indebtedness incurred to finance such
Acquisition, had been outstanding for such entire Testing Period;

(ix) all transactions in connection with such Acquisition shall be consummated,
in all material respects, in accordance with all applicable laws;

(x) the Acquisition shall have been approved by the board of directors or other
governing body or controlling Person of the Person from whom such Equity
Interests or assets are proposed to be acquired;

(xi) as of the date of the Acquisition, a Financial Officer shall provide a
certificate to the Administrative Agent and the Lenders certifying as to the
matters set forth in the foregoing clauses and further certifying that the
Acquisition could not reasonably be expected to have a Material Adverse Effect;

(xii) immediately after giving effect to such Acquisition, any acquired or newly
formed Subsidiary shall be a wholly owned Subsidiary and shall take all actions
required to be taken pursuant to Section 6.09 and Section 6.10 (or within 30
days of such Acquisition in the case of Section 6.10(c)); and

(xiii) immediately after giving effect to the Acquisition, the Credit Parties’
unrestricted cash, together with Revolving Availability, shall be no less than
$5,000,000.

“Permitted Acquisition Agreement” means each stock purchase agreement, asset
purchase agreement or other agreement entered into by any Borrower or any
Subsidiary in connection with any Permitted Acquisition, in each case as
amended, supplemented or otherwise modified from time to time.

“Permitted Acquisition Documentation” means, collectively, each Permitted
Acquisition Agreement and all schedules, exhibits and annexes thereto and all
side letters and agreements (including without limitation all non-competition
agreements) affecting the terms thereof or entered into in connection therewith,
in each case as amended, supplemented or otherwise modified from time to time.

 

26



--------------------------------------------------------------------------------

“Permitted Condo Sale” means the sale by Mid Pac of the condominiums, and all
rights, privileges, and covenants appurtenant thereto, and all built-in
improvements and fixtures located thereon, identified as Alakea Corporate Tower
Unit 800 and Unit 801, 1100 Alakea Street, Honolulu, HI 96813.

“Permitted Creditor Investment” means any securities (whether debt or equity)
received by any Borrower or any Subsidiary in connection with the bankruptcy or
reorganization of any customer or supplier of such Borrower or any such
Subsidiary and in settlement of delinquent obligations of, and other disputes
with, customers and suppliers arising in the ordinary course of business.

“Permitted Holder” means any of Whitebox Advisors LLC, Zell Credit Opportunities
Master Fund, L.P., Waterstone Capital Management, LP., and each of their
respective Affiliates.

“Permitted Lien” means any Lien permitted by Section 7.03.

“Permitted Reorganization” means the contribution by Par Petroleum of 100% of
the Equity Interests of HIE to Koko’oha, including such actions that are not
adverse to the interests of the Lenders under the Loan Documents as may be
reasonably necessary in order to effect such transaction.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, central bank, trust or other enterprise
or any governmental or political subdivision or any agency, department or
instrumentality thereof.

“Plan” means any Multi-Employer Plan, Multiple Employer Plan or Single-Employer
Plan.

“Platform” has the meaning provided in Section 9.16(b).

“primary Indebtedness” has the meaning provided in the definition of “Guaranty
Obligations.”

“primary obligor” has the meaning provided in the definition of “Guaranty
Obligations.”

“Prohibited Transaction” means a transaction with respect to a Plan that is
prohibited under Section 4975 of the Code or Section 406 of ERISA and not exempt
under Section 4975 of the Code or Section 408 of ERISA.

“Qualified ECP Guarantor” means, in respect of any Obligations with respect to a
Designated Hedge Agreement, each Credit Party that has total assets exceeding
$10,000,000 at the time the relevant guarantee or grant of the relevant security
interest becomes effective with respect to such Obligations or such other Person
as constitutes an “eligible contract participant” under the Commodity Exchange
Act or any regulations promulgated thereunder and can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq.

“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any LC
Issuer, as applicable.

 

27



--------------------------------------------------------------------------------

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, partners, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Remedial Action” means all actions any Environmental Law requires any Credit
Party to: (i) clean up, remove, remediate, contain, treat, monitor, assess,
evaluate or in any other way address Hazardous Materials in the environment;
(ii) prevent or minimize a release or threatened release of Hazardous Materials
so they do not migrate or endanger or threaten to endanger public health or
welfare or the environment; (iii) perform pre-remedial studies and
investigations and post-remedial operation and maintenance activities; or
(iv) perform any other actions authorized by 42 U.S.C. § 9601.

“Reportable Event” means an event described in Section 4043 of ERISA or the
regulations thereunder with respect to a Plan, other than those events as to
which the notice requirement is waived under subsection .22, .23, .25, .27, .28,
.29, .30, .31, .32, .34, .35, .62, .63, .64, .65 or .67 of PBGC Regulation
Section 4043.

“Required Lenders” means, on any date of determination, Lenders whose Credit
Facility Exposure and Unused Revolving Commitments constitute more than 66 2/3%
(or, at any time when there are five or more Lenders, 50%) of the sum of the
Aggregate Credit Facility Exposure and the Unused Total Revolving Commitment.
The Credit Facility Exposure and Unused Revolving Commitments of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.

“Restricted Payment” means (i) any Capital Distribution, (ii) any amount paid by
any Borrower or any Subsidiary in repayment, redemption, retirement, repurchase,
direct or indirect, of any Subordinated Indebtedness, (iii) any payment by any
Borrower or any Subsidiary of any management fees, consulting fees or any
similar fees, whether pursuant to a management agreement or otherwise or
(iv) any voluntary or mandatory prepayment of principal of any Subordinated
Indebtedness or any Material Indebtedness (other than the Obligations and any
prepayments of Indebtedness subject to an Intercompany Subordination Agreement
to the extent such prepayment is expressly permitted by the terms of such
Intercompany Subordination Agreement).

“Revolving Availability” means, at the time of determination, (a) the sum of all
Revolving Commitments at such time less (b) the sum of (i) the principal amount
of Revolving Loans made and outstanding at such time and (ii) the LC
Outstandings at such time.

“Revolving Borrowing” means the incurrence of Revolving Loans consisting of one
Type of Revolving Loan by the Borrowers from all of the Lenders having Revolving
Commitments in respect thereof on a pro rata basis on a given date (or resulting
from Conversions or Continuations on a given date) in the same currency, having
in the case of any Eurodollar Loans, the same Interest Period.

“Revolving Commitment” means, with respect to each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01(a) as its “Revolving Commitment” or
in the case of any Lender that becomes a party hereto pursuant to an Assignment
Agreement, the amount set forth in such Assignment Agreement, as such commitment
may be reduced from time to time pursuant to Section 2.12 or adjusted from time
to time as a result of assignments to or from such Lender pursuant to
Section 11.06.

 

28



--------------------------------------------------------------------------------

“Revolving Facility” means the credit facility established under Section 2.02
pursuant to the Revolving Commitment of each Lender.

“Revolving Facility Availability Period” means the period beginning the day
after the Closing Date and ending on the Revolving Facility Termination Date.

“Revolving Facility Exposure” means, for any Lender at any time, the sum of
(i) the principal amount of Revolving Loans made by such Lender and outstanding
at such time, and (ii) such Lender’s share of the LC Outstandings at such time.

“Revolving Facility Note” means a promissory note substantially in the form of
Exhibit A-1.

“Revolving Facility Percentage” means, at any time for any Lender, the
percentage obtained by dividing such Lender’s Revolving Commitment by the Total
Revolving Commitment, provided, however, that if the Total Revolving Commitment
has been terminated, the Revolving Facility Percentage for each Lender shall be
determined by dividing such Lender’s Revolving Commitment immediately prior to
such termination by the Total Revolving Commitment immediately prior to such
termination. The Revolving Facility Percentage of each Lender as of the Closing
Date is set forth on Schedule 1.01(a).

“Revolving Facility Termination Date” means the earlier of (i) December 17,
2020, or (ii) the date that the Commitments have been terminated pursuant to
Section 8.02.

“Revolving Lender” means, as of any date of determination, a Lender holding a
Revolving Commitment, a Revolving Loan or an LC Participation on such date.

“Revolving Loan” means, with respect to each Lender, any loan made by such
Lender pursuant to Section 2.02.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc.,
and its successors.

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by any Borrower or any Subsidiary of any Borrower of
any property (except for temporary leases for a term, including any renewal
thereof, of not more than one year and except for leases between any Borrower
and a Subsidiary or between Subsidiaries or Borrowers), which property has been
or is to be sold or transferred by such Borrower or such Subsidiary to such
Person.

“Scheduled Repayment” has the meaning provided in Section 2.13(b).

“SDN List” has the meaning provided in Section 5.25.

“SEC” means the United States Securities and Exchange Commission.

“SEC Regulation D” means Regulation D as promulgated under the Securities Act of
1933, as amended, as the same may be in effect from time to time.

“Secured Creditors” has the meaning provided in the Security Agreement.

“Secured Hedge Provider” means a Lender or an Affiliate of a Lender (or a Person
who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Hedge Agreement) who has entered into a Hedge Agreement with the
Borrowers or any of their Subsidiaries.

 

29



--------------------------------------------------------------------------------

“Security Agreement” has the meaning provided in Section 4.01(iii).

“Security Documents” means the Security Agreement, the Pledge Agreements, each
Mortgage, each Landlord’s Agreement, each Additional Security Document, any UCC
financing statement, any Control Agreement, any Collateral Assignment of
Contracts, any Collateral Assignment of Intellectual Property, any Perfection
Certificate and any document pursuant to which any Lien is granted or perfected
by any Credit Party to the Administrative Agent as security for any of the
Obligations.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, to which any Borrower, any Subsidiary of any
Borrower or any ERISA Affiliate is making or accruing an obligation to make
contributions or, in the event that any such plan has been terminated, to which
any Borrower, any Subsidiary of any Borrower or any ERISA Affiliate made or
accrued an obligation to make contributions during any of the five plan years
preceding the date of termination of such plan.

“Specified Distribution” means the payment in cash on the Closing Date by each
Borrower of a Capital Distribution to its respective sole member totaling no
more than $37,000,000 in the aggregate for both such Capital Distributions.

“SPC” has the meaning provided in Section 11.06(f).

“Standard Permitted Lien” means any of the following:

(i) Liens for taxes not yet delinquent or Liens for taxes, assessments or
governmental charges being contested in good faith and by appropriate
proceedings for which adequate reserves in accordance with GAAP have been
established;

(ii) Liens in respect of property or assets imposed by law that were incurred in
the ordinary course of business, such as carriers’, suppliers’, warehousemen’s,
materialmen’s and mechanics’ Liens and other similar Liens arising in the
ordinary course of business, that do not in the aggregate materially detract
from the value of such property or assets or materially impair the use thereof
in the operation of the business of any Borrower or any Subsidiary and do not
secure any Indebtedness;

(iii) Liens created by this Agreement or the other Loan Documents;

(iv) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.01(h);

(v) Liens (other than any Lien imposed by ERISA) incurred or deposits made in
the ordinary course of business in connection with workers compensation,
unemployment insurance and other types of social security, and mechanic’s Liens,
carrier’s Liens, and other Liens to secure the performance of tenders, statutory
obligations, contract bids, government contracts, surety, appeal, customs,
performance and return-of-money bonds and other similar obligations, incurred in
the ordinary course of business (exclusive of obligations in respect of the
payment for borrowed money), whether pursuant to statutory requirements, common
law or consensual arrangements;

(vi) leases or subleases granted in the ordinary course of business to others
not interfering in any material respect with the business of any Borrower or any
Subsidiary and any interest or title of a lessor under any lease not in
violation of this Agreement;

 

30



--------------------------------------------------------------------------------

(vii) easements, rights-of-way, zoning or other restrictions, charges,
encumbrances, defects in title, prior rights of other persons, and obligations
contained in similar instruments, in each case that do not secure Indebtedness
and do not involve, and are not likely to involve at any future time, either
individually or in the aggregate, (A) a substantial and prolonged interruption
or disruption of the business activities of the Borrowers and their Subsidiaries
considered as an entirety, or (B) a Material Adverse Effect;

(viii) Liens arising from the rights of lessors under leases (including
financing statements regarding property subject to lease) not in violation of
the requirements of this Agreement, provided that such Liens are only in respect
of the property subject to, and secure only, the respective lease (and any other
lease with the same or an affiliated lessor); and

(ix) rights of consignors of goods, whether or not perfected by the filing of a
financing statement under the UCC.

“Standby Letter of Credit” means any standby letter of credit issued for the
purpose of supporting workers compensation, liability insurance, releases of
contract retention obligations, contract performance guarantee requirements and
other bonding obligations or for other lawful purposes.

“Stated Amount” of each Letter of Credit shall mean the maximum amount available
to be drawn thereunder (regardless of whether any conditions or other
requirements for drawing could then be met).

“Subordinated Debt Documents” means, collectively, any loan agreements,
indentures, note purchase agreements, promissory notes, guarantees and other
instruments and agreements evidencing the terms of any Subordinated
Indebtedness.

“Subordinated Indebtedness” means any Indebtedness that has been subordinated to
the prior payment in full of all of the Obligations pursuant to a written
agreement or written terms acceptable to the Administrative Agent.

“Subsidiary” of any Person means (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary Voting Power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have Voting Power by reason of the happening of any
contingency) is at the time owned by such Person directly or indirectly through
Subsidiaries, and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person directly or indirectly
through Subsidiaries, owns more than 50% of the Equity Interests of such Person
at the time or in which such Person, one or more other Subsidiaries of such
Person or such Person and one or more Subsidiaries of such Person, directly or
indirectly, has the power to direct the policies, management and affairs
thereof. Unless otherwise expressly provided, all references herein to
“Subsidiary” shall mean a Subsidiary of any Borrower.

“Subsidiary Guarantor” means any Subsidiary that is or hereafter becomes a party
to the Guaranty. Each Subsidiary Guarantor as of the Closing Date is listed on
Schedule 1.01(c).

“Swap Obligation” means, with respect to any Borrower or any Subsidiary
Guarantor, any obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act.

 

31



--------------------------------------------------------------------------------

“Synthetic Lease” means any lease (i) that is accounted for by the lessee as an
Operating Lease, and (ii) under which the lessee is intended to be the “owner”
of the leased property for federal income tax purposes.

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such Person in accordance with GAAP if
such obligations were accounted for as Capitalized Lease Obligations.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means the incurrence of Term Loans consisting of one Type of
Term Loan by the Borrowers from all of the Lenders having Term Commitments in
respect thereof on a pro rata basis on a given date (or resulting from
Conversions or Continuations on a given date), having in the case of Eurodollar
Loans the same Interest Period.

“Term Commitment” means, with respect to each Lender, the amount, if any, set
forth opposite such Lender’s name in Schedule 1.01(a) as its “Term Commitment”
or in the case of any Lender that becomes a party hereto pursuant to an
Assignment Agreement, the amount set forth in such Assignment Agreement, as such
commitment may be reduced from time to time as a result of assignments to or
from such Lender pursuant to Section 11.06.

“Term Loan” means, with respect to each Lender that has a Term Commitment, any
loan made by such Lender pursuant to Section 2.03.

“Term Loan Maturity Date” means December 17, 2022.

“Term Note” means a promissory note substantially in the form of Exhibit A-2.

“Testing Period” means a single period consisting of the four consecutive fiscal
quarters of the Credit Parties then last ended (whether or not such quarters are
all within the same fiscal year), except that if a particular provision of this
Agreement indicates that a Testing Period shall be of a different specified
duration, such Testing Period shall consist of the particular fiscal quarter or
quarters then last ended that are so indicated in such provision.

“Title Company” has the meaning specified in Section 6.10(c)(i).

“Title Policy” has the meaning specified in Section 6.10(c)(i).

“Total Credit Facility Amount” means the aggregate of the Total Revolving
Commitment and the Total Term Loan Commitment. As of the Closing Date, the Total
Credit Facility Amount is $115,000,000.

“Total Revolving Commitment” means the sum of the Revolving Commitments of the
Lenders as the same may be decreased pursuant to Section 2.12(c). As of the
Closing Date, the amount of the Total Revolving Commitment is $5,000,000.

“Total Term Loan Commitment” means the sum of the Term Commitments of the
Lenders. As of the Closing Date, the amount of the Total Term Loan Commitment is
$110,000,000.

 

32



--------------------------------------------------------------------------------

“Trade Date” has the meaning specified in Section 11.06(g)(i).

“Transactions” means (a) the payment of the Specified Distribution, (b) the
refinancing of the obligations under the Existing Credit Agreements and (c) the
payment of fees and expenses incurred in connection with the negotiation,
execution and delivery of this Agreement and the other Loan Documents.

“Type” means any type of Loan determined with respect to the interest option and
currency denomination applicable thereto, which in each case shall be a Base
Rate Loan or a Eurodollar Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time. Unless
otherwise specified, the UCC shall refer to the UCC as in effect in the State of
New York.

“Unfunded Benefit Liabilities” of any Plan means the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

“United States” and “U.S.” each means United States of America.

“Unpaid Drawing” means, with respect to any Letter of Credit, the aggregate
Dollar amount of the draws made on such Letter of Credit that have not been
reimbursed by the applicable Borrower or the applicable LC Obligor or converted
to a Revolving Loan pursuant to Section 2.05(f)(i), and, in each case, all
interest that accrues thereon pursuant to this Agreement.

“Unused Revolving Commitment” means, for any Lender at any time, the excess of
(i) such Lender’s Revolving Commitment at such time over (ii) such Lender’s
Revolving Facility Exposure at such time.

“Unused Total Revolving Commitment” means, at any time, the excess of (i) the
Total Revolving Commitment at such time over (ii) the Aggregate Revolving
Facility Exposure at such time.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.03(g)(ii)(B)(iii).

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001.

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
other similar governing body of such Person.

“Withholding Agent” means any Credit Party and the Administrative Agent.

 

33



--------------------------------------------------------------------------------

Section 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including,” the words “to” and “until” each means “to but
excluding” and the word “through” means “through and including.”

Section 1.03 Accounting Terms. Except as otherwise specifically provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time, provided that if the Borrowers notify
the Administrative Agent and the Lenders that the Borrowers wish to amend any
covenant in Article VII to eliminate the effect of any change in GAAP that
occurs after the Closing Date on the operation of such covenant (or if the
Administrative Agent notifies the Borrowers that the Required Lenders wish to
amend Article VII for such purpose), then the Borrowers’ compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrowers,
the Administrative Agent and the Required Lenders, and the Borrowers, the
Administrative Agent and the Lenders agree to enter into negotiations to amend
any such covenant upon receipt from any party entitled to send such notice.
Notwithstanding the foregoing, all financial statements delivered hereunder
shall be prepared, and all financial covenants contained herein shall be
calculated, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any similar accounting principle) permitting a
Person to value its financial liabilities at the fair value thereof.

Section 1.04 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein or in any other
Loan Document), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Sections, Schedules and Exhibits shall be construed
to refer to Sections of, and Schedules and Exhibits to, this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all Real Property, tangible and intangible assets
and properties, including cash, securities, accounts and contract rights, and
interests in any of the foregoing, and (f) any reference to a statute, rule or
regulation is to that statute, rule or regulation as now enacted or as the same
may from time to time be amended, re-enacted or expressly replaced.

Section 1.05 Time References. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

ARTICLE II

THE TERMS OF THE CREDIT FACILITY

Section 2.01 Establishment of the Credit Facility. On the Closing Date, and
subject to and upon the terms and conditions set forth in this Agreement and the
other Loan Documents, the Administrative Agent, the Lenders and each LC Issuer
agree to establish the Credit Facility for the benefit of the Borrowers;
provided, however, that at no time will (i) the Aggregate Credit Facility
Exposure exceed the Total Credit Facility Amount, or (ii) the Credit Facility
Exposure of any Lender exceed the aggregate amount of such Lender’s Commitment.

 

34



--------------------------------------------------------------------------------

Section 2.02 Revolving Facility. During the Revolving Facility Availability
Period, each Lender severally, and not jointly, agrees, on the terms and
conditions set forth in this Agreement, to make a Revolving Loan or Revolving
Loans to the Borrowers from time to time pursuant to such Lender’s Revolving
Commitment, which Revolving Loans: (i) may, except as set forth herein, at the
option of the Borrowers, be incurred and maintained as, or Converted into,
Revolving Loans that are Base Rate Loans or Eurodollar Loans, in each case
denominated in Dollars, provided that all Revolving Loans made as part of the
same Revolving Borrowing shall consist of Revolving Loans of the same Type;
(ii) may be repaid or prepaid and reborrowed in accordance with the provisions
hereof; and (iii) shall not be made if, after giving effect to any such
Revolving Loan, (A) the Revolving Facility Exposure of any Lender would exceed
such Lender’s Revolving Commitment, (B) the Aggregate Revolving Facility
Exposure would exceed the Total Revolving Commitment, or (C) the Borrowers would
be required to prepay Loans or Cash Collateralize Letters of Credit pursuant to
Section 2.13(c). The Revolving Loans to be made by each Lender will be made by
such Lender on a pro rata basis based upon such Lender’s Revolving Facility
Percentage of each Revolving Borrowing, in each case in accordance with
Section 2.07.

Section 2.03 Term Loan. On the Closing Date, each Lender that has a Term
Commitment severally, and not jointly, agrees, on the terms and conditions set
forth in this Agreement, to make a Term Loan to the Borrowers pursuant to such
Lender’s Term Commitment, which Term Loans: (i) can only be incurred on the
Closing Date in the entire amount of each Lender’s Term Commitment; (ii) once
prepaid or repaid, may not be reborrowed; (iii) may, except as set forth herein,
at the option of the Borrowers, be incurred and maintained as, or Converted
into, Term Loans that are Base Rate Loans or Eurodollar Loans, in each case
denominated in Dollars, provided that all Term Loans made as part of the same
Term Borrowing shall consist of Term Loans of the same Type; (iv) shall be
repaid in accordance with Section 2.13(b); and (v) shall not exceed (A) for any
Lender at the time of incurrence thereof the aggregate principal amount of such
Lender’s Term Commitment, if any, and (B) for all the Lenders at the time of
incurrence thereof the Total Term Loan Commitment. The Term Loans to be made by
each Lender will be made by such Lender in the aggregate amount of its Term
Commitment in accordance with Section 2.07.

Section 2.04 [Reserved.]

Section 2.05 Letters of Credit.

(a) LC Issuances. During the Revolving Facility Availability Period, the
Borrowers may request an LC Issuer at any time and from time to time to issue,
for the account of any Borrower or any Subsidiary Guarantor, and subject to and
upon the terms and conditions herein set forth, each LC Issuer agrees to issue
from time to time Letters of Credit denominated and payable in Dollars and in
each case in such form as may be approved by such LC Issuer and the
Administrative Agent; provided, however, that notwithstanding the foregoing, no
LC Issuance shall be made if, after giving effect thereto, (i) the LC
Outstandings would exceed the LC Commitment Amount, (ii) the Revolving Facility
Exposure of any Lender would exceed such Lender’s Revolving Commitment,
(iii) the Aggregate Revolving Facility Exposure would exceed the Total Revolving
Commitment, or (iv) the Borrowers would be required to prepay Loans or Cash
Collateralize Letters of Credit pursuant to Section 2.13(c) hereof. Subject to
Section 2.05(c) below, each Letter of Credit shall have an expiry date
(including any renewal periods) occurring not later than the earlier of (y) one
year from the date of issuance thereof, or (z) 30 days prior to the Revolving
Facility Termination Date identified in clause (i) of the definition thereof.

 

35



--------------------------------------------------------------------------------

(b) LC Requests. Whenever the Borrowers desire that a Letter of Credit be issued
for its account or the account of any eligible LC Obligor, the Borrowers shall
give the Administrative Agent and the applicable LC Issuer written or telephonic
notice (in the case of telephonic notice, promptly confirmed in writing if so
requested by the Administrative Agent) which, if in the form of written notice,
shall be substantially in the form of Exhibit B-3 (each such request, an “LC
Request”), or transmit by electronic communication (if arrangements for doing so
have been approved by the applicable LC Issuer), prior to 11:00 A.M. at least
three Business Days (or such shorter period as may be acceptable to the relevant
LC Issuer) prior to the proposed date of issuance (which shall be a Business
Day), which LC Request shall include such supporting documents that such LC
Issuer customarily requires in connection therewith (including, in the case of a
Letter of Credit for an account party other than any Borrower, an application
for, and if applicable a reimbursement agreement with respect to, such Letter of
Credit). In the event of any inconsistency between any of the terms or
provisions of any LC Document and the terms and provisions of this Agreement
respecting Letters of Credit, the terms and provisions of this Agreement shall
control.

(c) Auto-Renewal Letters of Credit. If an LC Obligor so requests in any
applicable LC Request, each LC Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions; provided, however, that any Letter of
Credit that has automatic renewal provisions must permit such LC Issuer to
prevent any such renewal at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Once any such Letter
of Credit that has automatic renewal provisions has been issued, the Lenders
shall be deemed to have authorized (but may not require) such LC Issuer to
permit the renewal of such Letter of Credit at any time to an expiry date not
later than 30 days prior to the Revolving Facility Termination Date identified
in clause (i) of the definition thereof; provided, however, that such LC Issuer
shall not permit any such renewal if (i) such LC Issuer has determined that it
would have no obligation at such time to issue such Letter of Credit in its
renewed form under the terms hereof, or (ii) it has received notice (which may
be by telephone or in writing) on or before the day that is two Business Days
before the date that such LC Issuer is permitted to send a notice of non-renewal
from the Administrative Agent, any Lender or the Borrowers that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied.

(d) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
applicable LC Issuer and the applicable LC Obligor, when a Letter of Credit is
issued, (i) the rules of the “International Standby Practices 1998” published by
the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) shall apply to each Standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance (including the International Chamber of
Commerce’s decision published by the Commission on Banking Technique and
Practice on April 6, 1998 regarding the European single currency (euro)) shall
apply to each Commercial Letter of Credit.

(e) Notice of LC Issuance. Each LC Issuer shall, on the date of each LC Issuance
by it, give the Administrative Agent, each applicable Lender and the Borrowers
written notice of such LC Issuance, accompanied by a copy to the Administrative
Agent of the Letter of Credit or Letters of Credit issued by it. Each LC Issuer
shall provide to the Administrative Agent a quarterly (or monthly if requested
by any applicable Lender) summary describing each Letter of Credit issued by
such LC Issuer and then outstanding and an identification for the relevant
period of the daily aggregate LC Outstandings represented by Letters of Credit
issued by such LC Issuer.

 

36



--------------------------------------------------------------------------------

(f) Reimbursement Obligations.

(i) The Borrowers hereby agree to reimburse (or cause any LC Obligor for whose
account a Letter of Credit was issued to reimburse) each LC Issuer, by making
payment directly to such LC Issuer in immediately available funds at the payment
office of such LC Issuer, for any Unpaid Drawing with respect to any Letter of
Credit immediately after, and in any event on the date on which, such LC Issuer
notifies the Borrowers (or any such other LC Obligor for whose account such
Letter of Credit was issued) of such payment or disbursement (which notice to
the Borrowers (or such other LC Obligor) shall be delivered reasonably promptly
after any such payment or disbursement), such payment to be made in Dollars in
which such Letter of Credit is denominated, with interest on the amount so paid
or disbursed by such LC Issuer, to the extent not reimbursed prior to 1:00 P.M.
(local time at the payment office of the applicable LC Issuer) on the date of
such payment or disbursement, from and including the date paid or disbursed to
but not including the date such LC Issuer is reimbursed therefor at a rate per
annum that shall be the rate then applicable to Revolving Loans pursuant to
Section 2.09(a) that are Base Rate Loans or, if not reimbursed on the date of
such payment or disbursement, at the Default Rate, any such interest also to be
payable on demand. If by 11:00 A.M. on the Business Day immediately following
notice to it of its obligation to make reimbursement in respect of an Unpaid
Drawing, the applicable Borrower or the relevant LC Obligor has not made such
reimbursement out of its available cash on hand or, in the case of a Borrower, a
contemporaneous Borrowing hereunder (if such Borrowing is otherwise available to
the Borrowers), (x) the Borrowers will in each case be deemed to have given a
Notice of Borrowing for Revolving Loans that are Base Rate Loans in an aggregate
principal amount sufficient to reimburse such Unpaid Drawing (and the
Administrative Agent shall promptly give notice to the Lenders of such deemed
Notice of Borrowing), (y) the Lenders shall, unless they are legally prohibited
from doing so, make the Revolving Loans contemplated by such deemed Notice of
Borrowing (which Revolving Loans shall be considered made under Section 2.02),
and (z) the proceeds of such Revolving Loans shall be disbursed directly to the
applicable LC Issuer to the extent necessary to effect such reimbursement and
repayment of the Unpaid Drawing, with any excess proceeds to be made available
to the Borrowers in accordance with the applicable provisions of this Agreement.

(ii) Obligations Absolute. Each LC Obligor’s obligation under this Section to
reimburse each LC Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that such LC Obligor may have or have had against such LC Issuer, the
Administrative Agent or any Lender, including, without limitation, any defense
based upon the failure of any drawing under a Letter of Credit to conform to the
terms of the Letter of Credit or any non-application or misapplication by the
beneficiary of the proceeds of such drawing; provided, however, that no LC
Obligor shall be obligated to reimburse an LC Issuer for any wrongful payment
made by such LC Issuer under a Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such LC
Issuer.

(g) LC Participations.

(i) Immediately upon each LC Issuance, the LC Issuer of such Letter of Credit
shall be deemed to have sold and transferred to each Lender with a Revolving
Commitment, and each such Lender (each an “LC Participant”) shall be deemed
irrevocably and unconditionally to have purchased and received from such LC
Issuer, without recourse or warranty, an undivided interest and participation
(an “LC Participation”), to the extent of such Lender’s Revolving Facility
Percentage of the Stated Amount of such Letter of Credit in effect at such time
of issuance, in such Letter of Credit, each substitute Letter of Credit, each
drawing made thereunder, the obligations of any LC Obligor under this Agreement
with respect thereto (although LC Fees

 

37



--------------------------------------------------------------------------------

relating thereto shall be payable directly to the Administrative Agent for the
account of the Lenders as provided in Section 2.11 and the LC Participants shall
have no right to receive any portion of any fees of the nature contemplated by
Section 2.11(c) or Section 2.11(d)), the obligations of any LC Obligor under any
LC Documents pertaining thereto, and any security for, or guaranty pertaining
to, any of the foregoing.

(ii) In determining whether to pay under any Letter of Credit, an LC Issuer
shall not have any obligation relative to the LC Participants other than to
determine that any documents required to be delivered under such Letter of
Credit have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by an LC Issuer under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct, shall not
create for such LC Issuer any resulting liability.

(iii) If an LC Issuer makes any payment under any Letter of Credit and the
applicable LC Obligor shall not have reimbursed such amount in full to such LC
Issuer pursuant to Section 2.05(f), such LC Issuer shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each LC
Participant of such failure, and each LC Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of such LC
Issuer, the amount of such LC Participant’s Revolving Facility Percentage of
such payment in Dollars and in same-day funds; provided, however, that no LC
Participant shall be obligated to pay to the Administrative Agent its Revolving
Facility Percentage of such unreimbursed amount for any wrongful payment made by
such LC Issuer under a Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such LC
Issuer. If the Administrative Agent so notifies any LC Participant required to
fund a payment under a Letter of Credit prior to 11:00 A.M. on any Business Day,
such LC Participant shall make available to the Administrative Agent for the
account of the relevant LC Issuer such LC Participant’s Revolving Facility
Percentage of the amount of such payment on such Business Day in same-day funds.
If and to the extent such LC Participant shall not have so made its Revolving
Facility Percentage of the amount of such payment available to the
Administrative Agent for the account of the relevant LC Issuer, such LC
Participant agrees to pay to the Administrative Agent for the account of such LC
Issuer, forthwith on demand, such amount, together with interest thereon, for
each day from such date until the date such amount is paid to the Administrative
Agent for the account of such LC Issuer at the Federal Funds Effective Rate. The
failure of any LC Participant to make available to the Administrative Agent for
the account of the relevant LC Issuer its Revolving Facility Percentage of any
payment under any Letter of Credit shall not relieve any other LC Participant of
its obligation hereunder to make available to the Administrative Agent for the
account of such LC Issuer its Revolving Facility Percentage of any payment under
any Letter of Credit on the date required, as specified above, but no LC
Participant shall be responsible for the failure of any other LC Participant to
make available to the Administrative Agent for the account of such LC Issuer
such other LC Participant’s Revolving Facility Percentage of any such payment.

(iv) Whenever an LC Issuer receives a payment of a reimbursement obligation as
to which the Administrative Agent has received for the account of such LC Issuer
any payments from the LC Participants pursuant to subpart (iii) above, such LC
Issuer shall pay to the Administrative Agent and the Administrative Agent shall
promptly pay to each LC Participant that has paid its Revolving Facility
Percentage thereof, in same-day funds, an amount equal to such LC Participant’s
Revolving Facility Percentage of the principal amount thereof and interest
thereon accruing after the purchase of the respective LC Participations, as and
to the extent so received.

 

38



--------------------------------------------------------------------------------

(v) The obligations of the LC Participants to make payments to the
Administrative Agent for the account of each LC Issuer with respect to Letters
of Credit shall be irrevocable and not subject to counterclaim, set-off or other
defense or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

(A) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

(B) the existence of any claim, set-off defense or other right that any LC
Obligor may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any LC Issuer, any Lender,
or other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the applicable LC Obligor and the
beneficiary named in any such Letter of Credit), other than any claim that the
applicable LC Obligor may have against any applicable LC Issuer for gross
negligence or willful misconduct of such LC Issuer in making payment under any
applicable Letter of Credit;

(C) any draft, certificate or other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or

(E) the occurrence of any Default or Event of Default.

(vi) To the extent any LC Issuer is not indemnified by the Borrowers or any LC
Obligor, the LC Participants will reimburse and indemnify such LC Issuer, in
proportion to their respective Revolving Facility Percentages, for and against
any and all liabilities, obligations, losses, damages, penalties, claims,
actions, judgments, costs, expenses or disbursements of whatsoever kind or
nature that may be imposed on, asserted against or incurred by such LC Issuer in
performing its respective duties in any way related to or arising out of LC
Issuances by it; provided, however, that no LC Participants shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements resulting from such
LC Issuer’s gross negligence or willful misconduct.

Section 2.06 Notice of Borrowing.

(a) Time of Notice. Each Borrowing of a Loan (other than a Continuation or
Conversion) shall be made upon notice in the form provided for below which shall
be provided by the Borrowers to the Administrative Agent at its Notice Office
not later than (i) in the case of each Borrowing of a Eurodollar Loan, 11:00
A.M. at least three Business Days’ prior to the date of such Borrowing, and
(ii) in the case of each Borrowing of a Base Rate Loan, prior to 11:00 A.M. on
the proposed date of such Borrowing.

(b) Notice of Borrowing. Each request for a Borrowing (other than a Continuation
or Conversion) shall be made by an Authorized Officer of the Borrowers by
delivering written notice of such request substantially in the form of Exhibit
B-1 (each such notice, a “Notice of Borrowing”) or by

 

39



--------------------------------------------------------------------------------

telephone (to be confirmed immediately in writing by delivery by an Authorized
Officer of the Borrowers of a Notice of Borrowing), and in any event each such
request shall be irrevocable and shall specify (i) the aggregate principal
amount of the Loans to be made pursuant to such Borrowing, (ii) the date of the
Borrowing (which shall be a Business Day), (iii) the Type of Loans such
Borrowing will consist of, and (iv) if applicable, the initial Interest Period.
Without in any way limiting the obligation of the Borrowers to confirm in
writing any telephonic notice permitted to be given hereunder, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Borrowers entitled to give telephonic notices under this Agreement on behalf of
the Borrowers. In each such case, the Administrative Agent’s record of the terms
of such telephonic notice shall be conclusive absent manifest error.

(c) Minimum Borrowing Amount. The aggregate principal amount of each Borrowing
by the Borrowers shall not be less than the Minimum Borrowing Amount.

(d) Maximum Borrowings. More than one Borrowing may be incurred by the Borrowers
on any day; provided, however, that (i) if there are two or more Borrowings on a
single day (other than with respect to a Term Borrowing made on the Closing
Date) by the Borrowers that consist of Eurodollar Loans, each such Borrowing
shall have a different initial Interest Period, and (ii) at no time shall there
be more than seven Borrowings of Eurodollar Loans outstanding hereunder.

Section 2.07 Funding Obligations; Disbursement of Funds.

(a) Several Nature of Funding Obligations. The Commitments of each Lender
hereunder and the obligation of each Lender to make Loans and acquire and fund
LC Participations are several and not joint obligations. No Lender shall be
responsible for any default by any other Lender in its obligation to make Loans
or fund any participation hereunder and each Lender shall be obligated to make
the Loans provided to be made by it and fund its participations required to be
funded by it hereunder, regardless of the failure of any other Lender to fulfill
any of its Commitments hereunder. Nothing herein and no subsequent termination
of the Commitments pursuant to Section 2.12 shall be deemed to relieve any
Lender from its obligation to fulfill its commitments hereunder and in existence
from time to time or to prejudice any rights that the Borrowers may have against
any Lender as a result of any default by such Lender hereunder.

(b) Borrowings Pro Rata. All Loans hereunder shall be made as follows: (i) all
Revolving Loans made, and LC Participations acquired by each Lender, shall be
made or acquired, as the case may be, on a pro rata basis based upon each
Lender’s Revolving Facility Percentage of the amount of such Revolving Borrowing
or Letter of Credit in effect on the date the applicable Revolving Borrowing is
to be made or the Letter of Credit is to be issued; and (ii) all Term Loans
shall be made by the Lenders having Term Commitments pro rata on the basis of
their respective Term Commitments.

(c) Notice to Lenders. The Administrative Agent shall promptly give each Lender,
as applicable, written notice (or telephonic notice promptly confirmed in
writing) of each proposed Borrowing, or Conversion or Continuation thereof, and
LC Issuance, and of such Lender’s proportionate share thereof or participation
therein and of the other matters covered by the Notice of Borrowing, Notice of
Continuation or Conversion, or LC Request, as the case may be, relating thereto.

(d) Funding of Loans. No later than 2:00 P.M. on the date specified in each
Notice of Borrowing, each Lender will make available its amount, if any, of each
Borrowing requested to be made on such date to the Administrative Agent at the
payment office of the Administrative Agent (as notified to the Borrowers and the
Lenders from time to time by the Administrative Agent, the “Payment Office”) in

 

40



--------------------------------------------------------------------------------

Dollars and in immediately available funds and the Administrative Agent promptly
will make available to the Borrowers by depositing to an account of the
Borrowers maintained at KeyBank National Association (or such other account
reasonable acceptable to the Administrative Agent as the Borrowers shall
specify) the aggregate of the amounts so made available in the type of funds
received.

(e) Advance Funding. Unless the Administrative Agent shall have been notified by
any Lender prior to the date of Borrowing that such Lender does not intend to
make available to the Administrative Agent its portion of the Borrowing or
Borrowings to be made on such date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date of Borrowing, and the Administrative Agent, in reliance upon such
assumption, may (in its sole discretion and without any obligation to do so)
make available to the Borrowers a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made the same available to the Borrowers, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrowers, and the Borrowers shall immediately pay such
corresponding amount to the Administrative Agent. The Administrative Agent shall
also be entitled to recover from such Lender or the Borrowers, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Administrative Agent to the
Borrowers to the date such corresponding amount is recovered by the
Administrative Agent at a rate per annum equal to (i) if paid by such Lender,
the overnight Federal Funds Effective Rate or (ii) if paid by the Borrowers, the
then applicable rate of interest, calculated in accordance with Section 2.09,
for the respective Loans (but without any requirement to pay any amounts in
respect thereof pursuant to Section 3.02).

Section 2.08 Evidence of Obligations; Joint and Several Liability.

(a) Loan Accounts of Lenders. Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the Obligations of the
Borrowers to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

(b) Loan Accounts of Administrative Agent; Lender Register. The Administrative
Agent shall maintain accounts in which it shall record: (i) the amount of each
Loan and Borrowing made hereunder, the Type thereof, the currency in which such
Loan is denominated, the Interest Period and applicable interest rate; (ii) the
amount and other details with respect to each Letter of Credit issued hereunder;
(iii) the amount of any principal due and payable or to become due and payable
from the Borrowers to each Lender hereunder; (iv) the amount of any sum received
by the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof; and (v) the other details relating to the Loans, Letters
of Credit and other Obligations. In addition, the Administrative Agent shall
maintain a register (the “Lender Register”) on or in which it will record the
names and addresses of the Lenders, and the Commitments of, and principal
amounts of (and stated interest on) the Loans owing to, each Lender pursuant to
the terms hereof from time to time. The entries in the Lender Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Administrative Agent will make the Lender Register available to
any Lender or the Borrowers upon its request.

(c) Effect of Loan Accounts, etc. The entries made in the accounts maintained
pursuant to Section 2.08(b) shall be prima facie evidence of the existence and
amounts of the Obligations recorded therein; provided, that the failure of the
Administrative Agent to maintain such accounts or any error (other than manifest
error) therein shall not in any manner affect the obligation of any Credit Party
to repay or prepay the Loans or the other Obligations in accordance with the
terms of this Agreement.

 

41



--------------------------------------------------------------------------------

(d) Notes. Upon request of any Lender, the Borrowers will execute and deliver to
such Lender (i) a Revolving Facility Note with blanks appropriately completed in
conformity herewith to evidence the Borrowers’ obligations to pay the principal
of, and interest on, the Revolving Loans made to it by such Lender, and (ii) a
Term Note with blanks appropriately completed in conformity herewith to evidence
its obligation to pay the principal of, and interest on, the Term Loan made to
it by such Lender; provided, however, that the decision of any Lender to not
request a Note shall in no way detract from the Borrowers’ obligations to repay
the Loans and other amounts owing by the Borrowers to such Lender.

(e) Joint and Several Liability of the Borrowers. Each request by the Borrowers
for a Borrowing, Continuation or Conversion of any Loan shall be deemed to be a
joint and several request by all of the Borrowers. Each Borrower acknowledges
and agrees that the Lenders are entering into this Agreement at the request of
each Borrower and with the understanding that each Borrower is and shall remain
fully liable, jointly and severally, for payment in full of all of the
Obligations.

(f) Contribution Among Borrowers. To the extent that any Borrower shall make a
payment (each a “Borrower Payment”) of all or any portion of the Obligations,
then such Borrower shall be entitled to contribution and indemnification from,
and be reimbursed by, the other Borrowers in an amount equal to a fraction of
such Borrower Payment, the numerator of which fraction is such other Borrower’s
Maximum Liability as of the date on which such payment is made (without giving
effect to any right to receive, or obligation to make, any contribution
hereunder), or if such other Borrower’s Maximum Liability has not been
determined, the aggregate amount of all monies received by such other Borrower
from all other Borrowers after the date hereof (whether by loan, capital
infusion or by other means) and the denominator of which is the sum of the
aggregate Maximum Liability of all Borrowers as of the date on which such
payment is made (without giving effect to any right to receive, or obligation to
make, any contribution hereunder), or to the extent that a Maximum Liability of
a Borrower has not been determined, the aggregate amount of all monies received
by such Borrower from all other Borrowers after the date hereof (whether by
loan, capital infusion or by other means). This Section is intended only to
define the relative rights of the Borrowers, and nothing set forth in this
Section is intended to or shall impair the obligations of the Borrowers, jointly
and severally, to pay any amounts, as and when the same shall become due and
payable in accordance with the terms of this Agreement and the other Loan
Documents. The Borrowers acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets in favor of each Borrower to
which such contribution and indemnification is owing. Any right of contribution
of any of the Borrowers shall be subject and subordinate to the prior
indefeasible payment in full of the Obligations.

Section 2.09 Interest; Default Rate.

(a) Interest on Revolving Loans. The outstanding principal amount of each
Revolving Loan made by each Lender shall bear interest at a fluctuating rate per
annum that shall at all times be equal to (i) during such periods as such
Revolving Loan is a Base Rate Loan, the Base Rate plus the Applicable Margin in
effect from time to time and (ii) during such periods as such Revolving Loan is
a Eurodollar Loan, the relevant Adjusted Eurodollar Rate for such Eurodollar
Loan for the applicable Interest Period plus the Applicable Margin in effect
from time to time.

(b) Interest on Term Loans. The outstanding principal amount of each Term Loan
made by each Lender shall bear interest at a fluctuating rate per annum that
shall at all times be equal to (i) during such periods as such Term Loan is a
Base Rate Loan, the Base Rate plus the Applicable Margin in effect from time to
time, and (ii) during such periods as such Term Loan is a Eurodollar Loan, the
relevant Adjusted Eurodollar Rate for such Eurodollar Loan for the applicable
Interest Period plus the Applicable Margin in effect from time to time.

 

42



--------------------------------------------------------------------------------

(c) Automatic Conversion. If an Event of Default has occurred and is continuing
on the last day of the Interest Period applicable to any Eurodollar Loan, such
Eurodollar Loan shall not be Continued and shall automatically Convert to a Base
Rate Loan on such date.

(d) Default Interest. Notwithstanding the above provisions, (x) automatically
upon the occurrence and during the continuance of an Event of Default described
in Section 8.01(a) or 8.01(i), and (y) upon written notice by the Administrative
Agent (which notice the Administrative Agent may give in its discretion and
shall give at the direction of the Required Lenders) upon the occurrence and
during the continuance of any other Event of Default, (i) the principal amount
of all Loans outstanding and, to the extent permitted by applicable law, all
overdue interest in respect of each Loan and all fees or other amounts owed
hereunder, shall thereafter bear interest (including post petition interest in
any proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable on demand, at a rate per annum equal to the Default Rate, and (ii) the
LC Fees shall be increased by an additional 2% per annum in excess of the LC
Fees otherwise applicable thereto. In addition, if any amount (other than
amounts as to which the foregoing subparts (i) and (ii) are applicable) payable
by the Borrowers under the Loan Documents is not paid when due, upon written
notice by the Administrative Agent (which notice the Administrative Agent may
give in its discretion and shall give at the direction of the Required Lenders),
such amount shall bear interest, payable on demand, at a rate per annum equal to
the Default Rate.

(e) Accrual and Payment of Interest. Interest shall accrue from and including
the date of any Borrowing to but excluding the date of any prepayment or
repayment thereof and shall be payable by the Borrowers: (i) in respect of each
Base Rate Loan, quarterly in arrears on the last Business Day of each March,
June, September and December: (ii) in respect of each Eurodollar Loan, on the
last day of each Interest Period applicable thereto and, in the case of an
Interest Period in excess of three months, on the dates that are successively
three months after the commencement of such Interest Period; and (iii) in
respect of all Loans, other than Revolving Loans accruing interest at a Base
Rate, on any repayment, prepayment or Conversion (on the amount repaid, prepaid
or Converted), at maturity (whether by acceleration or otherwise), and, after
such maturity or, in the case of any interest payable pursuant to
Section 2.09(d), on demand.

(f) Computations of Interest. All computations of interest on Eurodollar Rate
Loans hereunder shall be made on the actual number of days elapsed over a year
of 360 days. All computations of interest on Base Rate Loans and Unpaid Drawings
hereunder shall be made on the actual number of days elapsed over a year of 365
or 366 days, as applicable.

(g) Information as to Interest Rates. The Administrative Agent, upon determining
the interest rate for any Borrowing, shall promptly notify the Borrowers and the
Lenders thereof. Any changes in the Applicable Margin shall be determined by the
Administrative Agent in accordance with the provisions set forth in the
definition of “Applicable Margin” and the Administrative Agent will promptly
provide notice of such determinations to the Borrowers and the Lenders. Any such
determination by the Administrative Agent shall be conclusive and binding absent
manifest error.

Section 2.10 Conversion and Continuation of Loans.

(a) Conversion and Continuation of Loans. The Borrowers shall have the right,
subject to the terms and conditions of this Agreement, to (i) Convert all or a
portion of the outstanding principal amount of Loans of one Type made to it into
a Borrowing or Borrowings of another Type of Loans that can be made to it
pursuant to this Agreement and (ii) Continue a Borrowing of Eurodollar Loans at
the

 

43



--------------------------------------------------------------------------------

end of the applicable Interest Period as a new Borrowing of Eurodollar Loans
with a new Interest Period; provided, however, that (i) any Conversion of
Eurodollar Loans into Base Rate Loans shall be made on, and only on, the last
day of an Interest Period for such Eurodollar Loans, (ii) no Base Rate Loan
shall be Converted to a Eurodollar Loan at any time an Event of Default shall
have occurred and be continuing, (iii) no Eurodollar Loan may be Continued or
Converted to a Eurodollar Loan with another Interest Period at any time an Event
of Default has occurred and is continuing, and (iv) Eurodollar Loans shall be
automatically Converted to Base Rate Loans as provided in Section 2.09(c).

(b) Notice of Continuation and Conversion. Each Continuation or Conversion of a
Loan shall be made upon notice in the form provided for below provided by the
Borrowers to the Administrative Agent at its Notice Office not later than (i) in
the case of each Continuation of or Conversion into a Eurodollar Loan, prior to
11:00 A.M. at least three Business Days’ prior to the date of such Continuation
or Conversion, and (ii) in the case of each Conversion to a Base Rate Loan,
prior to 11:00 A.M. on the proposed date of such Conversion. Each such request
shall be made by an Authorized Officer of the Borrowers delivering written
notice of such request substantially in the form of Exhibit B-2 (each such
notice, a “Notice of Continuation or Conversion”) or by telephone (to be
confirmed immediately in writing by delivery by an Authorized Officer of the
Borrowers of a Notice of Continuation or Conversion), and in any event each such
request shall be irrevocable and shall specify (A) the Borrowings to be
Continued or Converted, (B) the date of the Continuation or Conversion (which
shall be a Business Day), and (C) the Interest Period or, in the case of a
Continuation, the new Interest Period. Without in any way limiting the
obligation of the Borrowers to confirm in writing any telephonic notice
permitted to be given hereunder, the Administrative Agent may act prior to
receipt of written confirmation without liability upon the basis of such
telephonic notice believed by the Administrative Agent in good faith to be from
an Authorized Officer of the Borrowers entitled to give telephonic notices under
this Agreement on behalf of the Borrowers. In each such case, the Administrative
Agent’s record of the terms of such telephonic notice shall be conclusive absent
manifest error.

Section 2.11 Fees.

(a) Commitment Fees. The Borrowers agree to pay to the Administrative Agent, for
the ratable benefit of each Lender based upon each such Lender’s Revolving
Facility Percentage, as consideration for the Revolving Commitments of the
Lenders, commitment fees (the “Commitment Fees”) for the period from the Closing
Date to, but not including, the Revolving Facility Termination Date, computed
for each day at a rate per annum equal to (i) the Applicable Commitment Fee Rate
times (ii) the Unused Total Revolving Commitment in effect on such day. Accrued
Commitment Fees shall be due and payable in arrears on the last Business Day of
each March, June, September and December and on the Revolving Facility
Termination Date.

(b) LC Fees. The Borrowers agree to pay to the Administrative Agent, for the
ratable benefit of each Lender with a Revolving Commitment based upon each such
Lender’s Revolving Facility Percentage, a fee in respect of each Letter of
Credit issued hereunder for the period from the date of issuance of such Letter
of Credit until the expiration date thereof (including any extensions of such
expiration date that may be made at the election of the account party or the
beneficiary), computed for each day at a rate per annum equal to (A) the
Applicable Margin for Eurodollar Loans in effect on such day times (B) the
Stated Amount of such Letter of Credit on such day. The foregoing fees shall be
payable quarterly in arrears on the last Business Day of each March, June,
September and December and on the Revolving Facility Termination Date and, if
any Letter of Credit remains outstanding on the Revolving Facility Termination
Date, then also on the date the last outstanding Letter of Credit expires.

(c) Issuance Fees. The Borrowers agree to pay directly to each LC Issuer, for
its own account, nonrefundable issuance fees for the Letters of Credit equal to
such LC Issuer’s then current standard issuance rate for a trade or standby
Letter of Credit, as applicable. Such issuance fees shall be due and payable in
advance on the date of issuance of any such Letter of Credit.

 

44



--------------------------------------------------------------------------------

(d) Additional Charges of LC Issuer. The Borrowers agree to pay directly to each
LC Issuer upon each LC Issuance, drawing under, or amendment, extension, renewal
or transfer of, a Letter of Credit issued by it such amount as shall at the time
of such LC Issuance, drawing under, amendment, extension, renewal or transfer be
the processing charge that such LC Issuer is customarily charging for issuances
of, drawings under or amendments, extensions, renewals or transfers of, letters
of credit issued by it.

(e) Other Fees. The Borrowers shall pay to KeyBanc Capital Markets Inc. and the
Administrative Agent, on the Closing Date and thereafter, for its own account,
the fees set forth in the KeyBank Fee Letter.

(f) Computations and Determination of Fees. Any changes in the Applicable
Commitment Fee Rate shall be determined by the Administrative Agent in
accordance with the provisions set forth in the definition of “Applicable
Commitment Fee Rate” and the Administrative Agent will promptly provide notice
of such determination to the Borrowers and the Lenders. Any such determination
by the Administrative Agent shall be conclusive and binding absent manifest
error. All computations of Commitment Fees, LC Fees and other Fees hereunder
shall be made on the actual number of days elapsed over a year of 360 days.

Section 2.12 Termination and Reduction of Revolving Commitments.

(a) Mandatory Termination of Revolving Commitments. All of the Revolving
Commitments shall terminate on the Revolving Facility Termination Date.

(b) Mandatory Reduction of Revolving Commitments. On the date that any
prepayment is to be made pursuant to Section 2.13(c)(iv), (v), (vi), (vii) or
(viii) and is required to be applied to prepay the outstanding principal amount
of Revolving Loans, then on such date the Total Revolving Commitment shall be
permanently reduced on such date in an amount equal to the amount of such
required prepayment and any such reduction shall apply to proportionately (based
on each Lender’s Revolving Facility Percentage) and permanently reduce the
Revolving Commitment of each Lender. If the Total Revolving Commitment is
reduced to any amount that is less than the LC Outstandings, the Borrowers shall
immediately Cash Collateralize the LC Outstandings to the extent of such excess.

(c) Voluntary Termination of the Total Revolving Commitment. Upon at least three
Business Days’ prior irrevocable written notice (or telephonic notice confirmed
in writing) to the Administrative Agent at its Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrowers shall have the right to terminate in whole the Total Revolving
Commitment, provided that (i) all outstanding Revolving Loans and Unpaid
Drawings are contemporaneously prepaid in accordance with Section 2.13,
(ii) either there are no outstanding Letters of Credit or the Borrowers shall
contemporaneously cause all outstanding Letters of Credit to be surrendered for
cancellation (any such Letters of Credit to be replaced by letters of credit
issued by other financial institutions acceptable to each LC Issuer and the
Revolving Lenders) or shall Cash Collateralize all LC Outstandings and (iii) a
notice delivered to the Administrative Agent pursuant to this Section 2.12(c)
may state that such notice is conditioned upon the effectiveness of other credit
facilities or debt or equity issuances, in which case such notice may be revoked
by the Borrowers (by written notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

 

45



--------------------------------------------------------------------------------

(d) Partial Reduction of Total Revolving Commitment. Upon at least three
Business Days’ prior irrevocable written notice (or telephonic notice confirmed
in writing) to the Administrative Agent at its Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrowers shall have the right to partially and permanently reduce the Unused
Total Revolving Commitment; provided, however, that (i) any such reduction shall
apply to proportionately (based on each Lender’s Revolving Facility Percentage)
and permanently reduce the Revolving Commitment of each Lender, (ii) such
reduction shall apply to proportionately and permanently reduce the LC
Commitment Amount, but only to the extent that the Unused Total Revolving
Commitment would be reduced below any such limits, (iii) no such reduction shall
be permitted if the Borrowers would be required to make a mandatory prepayment
of Loans pursuant to Section 2.13(c)(ii) or (iii) and any partial reduction
shall be in the amount of at least $500,000 (or, if greater, in integral
multiples of $100,000.

Section 2.13 Voluntary, Scheduled and Mandatory Prepayments of Loans.

(a) Voluntary Prepayments. The Borrowers shall have the right to prepay any of
the Loans owing by it, in whole or in part, without premium or penalty, except
as specified in subparts (f) and (g) below, from time to time. The Borrowers
shall give the Administrative Agent at the Notice Office written or telephonic
notice (in the case of telephonic notice, promptly confirmed in writing if so
requested by the Administrative Agent) of its intent to prepay the Loans, the
amount of such prepayment and (in the case of Eurodollar Loans) the specific
Borrowing(s) pursuant to which the prepayment is to be made, which notice shall
be received by the Administrative Agent by (y) 11:00 A.M. three Business Days
prior to the date of such prepayment, in the case of any prepayment of
Eurodollar Loans, or (z) 11:00 A.M. one Business Day prior to the date of such
prepayment, in the case of any prepayment of Base Rate Loans, and which notice
shall promptly be transmitted by the Administrative Agent to each of the
affected Lenders, provided that:

(i) each partial prepayment shall be in an aggregate principal amount of at
least (A) in the case of any prepayment of a Eurodollar Loan, $500,000 (or, if
less, the full amount of such Borrowing), or an integral multiple of $100,000,
and (B) in the case of any prepayment of a Base Rate Loan, $500,000 (or, if
less, the full amount of such Borrowing), or an integral multiple of $100,000;

(ii) no partial prepayment of any Loans made pursuant to a Borrowing shall
reduce the aggregate principal amount of such Loans outstanding pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto; and

(iii) in the case of any prepayment of Term Loans, such prepayment shall be
applied pro rata to the Scheduled Repayments in respect of the Term Loans in the
inverse order of maturity.

(b) Scheduled Repayments of Term Loans. The Borrowers shall repay the principal
amount of the Term Loans on the last Business Day of each fiscal quarter
beginning with the quarter ending March 31, 2016 in an amount equal to
$2,750,000 for each such repayment (each such repayment, as the same may be
reduced by reason of the application of prepayments pursuant to Sections 2.13(a)
and 2.13(c), a “Scheduled Repayment”). The Borrowers shall repay all remaining
amounts owing under the outstanding Term Loans on the Term Loan Maturity Date.

(c) Mandatory Payments. The Loans shall be subject to mandatory repayment or
prepayment (in the case of any partial prepayment conforming to the requirements
as to the amounts of partial prepayments set forth in Section 2.13(a) above),
and the LC Outstandings shall be subject to cash collateralization requirements,
in accordance with the following provisions:

(i) Revolving Facility Termination Date. The entire principal amount of all
outstanding Revolving Loans shall be repaid in full on the Revolving Facility
Termination Date.

 

46



--------------------------------------------------------------------------------

(ii) Loans Exceed the Commitments. If on any date (after giving effect to any
other payments on such date) (A) the Aggregate Credit Facility Exposure exceeds
the Total Credit Facility Amount, (B) the Revolving Facility Exposure of any
Lender exceeds such Lender’s Revolving Commitment, or (C) the Aggregate
Revolving Facility Exposure exceeds the Total Revolving Commitment, then, in the
case of each of the foregoing, the Borrowers shall, on such day, prepay on such
date the principal amount of Loans and, after Loans have been paid in full,
Unpaid Drawings, in an aggregate amount at least equal to such excess.

(iii) LC Outstandings Exceed LC Commitment. If on any date the LC Outstandings
exceed the LC Commitment Amount, then the applicable LC Obligor or the
applicable Borrower shall, on such day, Cash Collateralize the LC Outstandings
to the extent of such excess.

(iv) Excess Cash Flow. Within 60 days after the last day of each fiscal quarter
of the Borrowers ending after December 31, 2015, in which the Leverage Ratio is
greater than or equal to 2.75 to 1.00, the Borrowers shall prepay the principal
amount of the Loans in an aggregate amount (an “Excess Cash Flow Prepayment
Amount”) at least equal to 50% of the amount of Excess Cash Flow for such fiscal
quarter, with such amount to be applied as set forth in Section 2.13(d) below;
provided, however, that upon delivery by the Borrowers of a Compliance
Certificate for any fiscal quarter demonstrating that the Leverage Ratio is less
than 2.75 to 1.00 for such fiscal quarter, the Excess Cash Flow Prepayment
Amount shall no longer be required to be paid until, if applicable, a subsequent
Compliance Certificate is delivered for any fiscal quarter demonstrating, or it
is otherwise determined for any fiscal quarter, that the Leverage Ratio is
greater than or equal to 4.00 to 1.00, at which time the Borrowers shall prepay
the principal amount of the Loans in an amount equal to the Excess Cash Flow
Prepayment Amount for such fiscal quarter and the requirement to prepay the
principal amount of the Loans in an amount equal to the Excess Cash Flow
Prepayment Amount for any fiscal quarter in which the Leverage Ratio is greater
than or equal to 2.75 to 1.00 shall be reinstated.

(v) Certain Proceeds of Asset Sales. If during any fiscal year of any of the
Credit Parties or their respective Subsidiaries has received cumulative Net Cash
Proceeds during such fiscal year from one or more Asset Sales of at least
$2,000,000, not later than the third Business Day following the date of receipt
of any Cash Proceeds in excess of such amount, an amount equal to 100% of the
Net Cash Proceeds then received in excess of such amount from any Asset Sale
shall be applied as a mandatory prepayment of the Loans in accordance with
Section 2.13(d) below; provided, that (A) if no Default or Event of Default
shall have occurred and be continuing, (B) the Borrowers and their Subsidiaries
have scheduled Capital Expenditures during the following 180 days and (C) the
Borrowers notify the Administrative Agent of the amount and nature thereof and
of its intention to reinvest all or a portion of such Net Cash Proceeds in such
Capital Expenditures during such 180-day period, then no such prepayment shall
be required if the Borrowers immediately deposit such Net Cash Proceeds in a
cash collateral deposit account over which the Administrative Agent shall have
sole dominion and control, and which shall constitute part of the Collateral
under the Security Documents and may be applied as provided in Section 8.03 if
an Event of Default occurs and is continuing. So long as no Default or Event of
Default has occurred and is continuing, the Administrative Agent is authorized
to disburse amounts from such cash collateral deposit account to or at the
direction of the Borrowers for application towards the costs associated with
such reinvestment. Any amounts not so applied to such reinvestment or as
provided in Section 8.03 shall be applied to the prepayment of the Loans as
provided in Section 2.13(d) below. If at the end of any such 180-day period any
portion of such Net Cash Proceeds has not been so reinvested, the Borrowers will
immediately make a prepayment of the Loans, to the extent required above.

 

47



--------------------------------------------------------------------------------

(vi) Certain Proceeds of Equity Sales. Not later than the second Business Day
following the date of the receipt by any Credit Party or any of its Subsidiaries
of the cash proceeds (net of underwriting discounts and commissions, placement
agent fees and other customary fees and costs associated therewith) from any
sale or issuance by any Borrower or any Subsidiary of its own equity securities,
as the case may be, after the Closing Date (other than (A) any sale or issuance
to management, employees (or key employees) or directors pursuant to stock
option or similar plans approved by the Board of Directors for the benefit of
management, employees (or key employees) or directors generally or (B) the
issuance or sale of any equity Interests by any Credit Party to any other Credit
Party), the Borrowers will make a prepayment of the Loans in an amount equal to
100% of such net proceeds in accordance with Section 2.13(d) below.

(vii) Certain Proceeds of Indebtedness. Not later than the second Business Day
following the date of the receipt by any Credit Party of the cash proceeds (net
of underwriting discounts and commissions, placement agent fees and other
customary fees and costs associated therewith) from any sale or issuance of any
Indebtedness (other than any Indebtedness permitted to be incurred pursuant to
Section 7.04 after the Closing Date), the Borrowers will make a prepayment of
the Loans in an amount equal to 100% of such Net Cash Proceeds in accordance
with Section 2.13(d) below.

(viii) Certain Proceeds of an Event of Loss. If during any fiscal year of the
Borrowers, any of the Credit Parties or their respective Subsidiaries has
experienced one or more Events of Loss, not later than the third Business Day
following the date of receipt of any Net Cash Proceeds in excess of $100,000 in
respect thereof (excluding proceeds of business interruption insurance), the
Borrowers will make a prepayment of the Loans with an amount equal to 100% of
the Net Cash Proceeds in excess of $100,000 then received from any Event of Loss
in accordance with Section 2.13(d) below. Notwithstanding the foregoing, in the
event any of the Credit Parties or their respective Subsidiaries experiences an
Event of Loss and (A) the Net Cash Proceeds received in any fiscal year as a
result of such Event of Loss are less than $2,000,000, (B) no Default or Event
of Default has occurred and is continuing, and (C) the Borrowers notify the
Administrative Agent and the Lenders in writing that it intends to repair,
rebuild or restore the affected property, that such repair, rebuilding or
restoration can be accomplished within 180 days out of such Cash Proceeds and
other funds available to the applicable Credit Party or Subsidiary, then no such
prepayment of the Loans shall be required if the Borrowers immediately deposit
such Net Cash Proceeds in a cash collateral deposit account over which the
Administrative Agent shall have sole dominion and control, and which shall
constitute part of the Collateral under the Security Documents and may be
applied as provided in Section 8.03 if an Event of Default occurs and is
continuing. If at the end of any such 180-day period any portion of such Net
Cash Proceeds from Events of Loss has not been so used to rebuild or restore the
affected property, the Borrowers will immediately make a prepayment of the
Loans, to the extent required above. So long as no Default or Event of Default
has occurred and is continuing, the Administrative Agent is authorized to
disburse amounts from such cash collateral deposit account to or at the
direction of the Borrowers for application to the costs of rebuilding or
restoration of the affected property. Any amounts not so applied to the costs of
rebuilding or restoration or as provided in Section 8.03 shall be applied to the
prepayment of the Loans as provided in Section 2.13(d) below.

(d) Applications of Certain Prepayment Proceeds. Each prepayment required to be
made pursuant to Section 2.13(c)(iv), (v), (vi), (vii) or (viii) above shall be
applied as a mandatory prepayment

 

48



--------------------------------------------------------------------------------

of principal of first, the outstanding Term Loans, with such amounts being
applied to the Scheduled Repayments thereof in the inverse order of their
maturity, and second, after no Term Loans are outstanding, the outstanding
Revolving Loans.

(e) Particular Loans to be Prepaid. With respect to each repayment or prepayment
of Loans made or required by this Section, the Borrowers shall designate the
Types of Loans that are to be repaid or prepaid and the specific Borrowing(s)
pursuant to which such repayment or prepayment is to be made; provided, however,
that (i) the Borrowers shall first so designate all Loans that are Base Rate
Loans and Eurodollar Loans with Interest Periods ending on the date of repayment
or prepayment prior to designating any other Eurodollar Loans for repayment or
prepayment, and (ii) if the outstanding principal amount of Eurodollar Loans
made pursuant to a Borrowing is reduced below the applicable Minimum Borrowing
Amount as a result of any such repayment or prepayment, then all the Loans
outstanding pursuant to such Borrowing shall, in the case of Eurodollar Loans,
be Converted into Base Rate Loans. In the absence of a designation by the
Borrowers as described in the preceding sentence, the Administrative Agent
shall, subject to the above, make such designation in its sole discretion with a
view, but no obligation, to minimize breakage costs owing under Article III.

(f) Premium. If at any time prior to the first anniversary of the Closing Date,
any Term Loan is repaid in whole or in part (i) pursuant to Section 2.13(a) in
connection or substantially contemporaneously with, or with the proceeds of, the
incurrence of Indebtedness by any of the Borrowers or their respective
Subsidiaries or (ii) upon or after acceleration as a result of an Event of
Default, the Borrowers shall pay a fee equal to one percent (1%) of the
principal amount so repaid on the date such repayment is made. As used in this
Section 2.13(f) only, “repayment” means any accumulated, unscheduled principal
reduction of the original principal amount of any Term Loans.

(g) Breakage and Other Compensation. Any prepayment made pursuant to this
Section 2.13 shall be accompanied by any amounts payable in respect thereof
under Article III hereof.

Section 2.14 Method and Place of Payment.

(a) Generally. All payments made by the Borrowers hereunder (including any
payments made with respect to the Guaranteed Obligations under Article X) under
any Note or any other Loan Document shall be made without setoff, counterclaim
or other defense.

(b) Application of Payments. Except as specifically set forth elsewhere in this
Agreement and subject to Section 8.03, (i) all payments and prepayments of
Revolving Loans and Unpaid Drawings with respect to Letters of Credit shall be
applied by the Administrative Agent on a pro rata basis based upon each Lender’s
Revolving Facility Percentage of the amount of such prepayment, and (ii) all
payments and prepayments of Term Loans shall be applied by the Administrative
Agent to reduce the principal amount of the Term Loans made by each Lender with
a Term Commitment, pro rata on the basis of their respective Term Commitments.

(c) Payment of Obligations. Except as specifically set forth elsewhere in this
Agreement, all payments under this Agreement with respect to any of the
Obligations shall be made to the Administrative Agent on the date when due and
shall be made at the Payment Office in immediately available funds and, except
as set forth in the next sentence, shall be made in Dollars.

(d) Timing of Payments. Any payments under this Agreement that are made later
than 11:00 A.M. shall be deemed to have been made on the next succeeding
Business Day. Whenever any payment to be made hereunder shall be stated to be
due on a day that is not a Business Day, the due date thereof shall be extended
to the next succeeding Business Day and, with respect to payments of principal,
interest shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.

 

49



--------------------------------------------------------------------------------

(e) Distribution to Lenders. Upon the Administrative Agent’s receipt of payments
hereunder, the Administrative Agent shall immediately distribute to each Lender
or the applicable LC Issuer, as the case may be, its ratable share, if any, of
the amount of principal, interest, and Fees received by it for the account of
such Lender. Payments received by the Administrative Agent in Dollars shall be
delivered to the Lenders or the applicable LC Issuer, as the case may be, in
Dollars in immediately available funds; provided, however, that if at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, Unpaid Drawings, interest and Fees then due
hereunder then, except as specifically set forth elsewhere in this Agreement and
subject to Section 8.03, such funds shall be applied, first, towards payment of
interest and Fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and Fees then due to such parties,
and second, towards payment of principal and Unpaid Drawings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and Unpaid Drawings then due to such parties.

Section 2.15 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.03 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any LC Issuer hereunder; third, to Cash
Collateralize the LC Issuers’ Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.16; fourth, as the Borrowers may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the LC Issuers’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.16; sixth, to the
payment of any amounts owing to the Lenders or the LC Issuers as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or the LC
Issuers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of

 

50



--------------------------------------------------------------------------------

competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or reimbursement of any payment on any Letter of
Credit in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans or reimbursement of any payment on any
Letter of Credit were made or the related Letters of Credit were issued at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and LC Outstandings
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or LC Outstandings owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in LC
Outstandings are held by the Lenders pro rata in accordance with the Commitments
under the applicable Credit Facilities without giving effect to
Section 2.15(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive LC Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Revolving Facility Percentage of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.16.

(C) With respect to any LC Fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrowers shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in LC
Outstandings that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to each LC Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such LC
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LC Outstandings shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Revolving Facility Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrowers shall have otherwise notified the Administrative Agent at such time,
the Borrowers shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Facility Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrowers shall, without prejudice to
any right or remedy available to it hereunder or under law, Cash Collateralize
the LC Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.16.

 

51



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrowers, the Administrative Agent and each
LC Issuer agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments under the applicable Credit Facility
(without giving effect to Section 2.15(a)(iv), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, no LC
Issuer shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

Section 2.16 Cash Collateral.

(a) Minimum Collateral Amount. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or any LC Issuer (with a copy to the Administrative Agent)
the Borrowers shall Cash Collateralize the LC Issuers’ Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount.

(b) Grant of Security Interest. The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the LC Issuers, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of LC
Outstandings, to be applied pursuant to clause (b) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the LC Issuers as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.16 or Section 2.15 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Outstandings (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

(d) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any LC Issuer’s Fronting Exposure shall no longer be
required to be held as Cash

 

52



--------------------------------------------------------------------------------

Collateral pursuant to this Section 2.16 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent and each LC Issuer that there exists excess Cash
Collateral; provided that, subject to Section 2.15, the Person providing Cash
Collateral and each LC Issuer may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations and provided,
further that to the extent that such Cash Collateral was provided by the
Borrowers, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

ARTICLE III

INCREASED COSTS, ILLEGALITY AND TAXES

Section 3.01 Increased Costs, Illegality, etc.

(a) In the event that (y) in the case of clause (i) below, the Administrative
Agent or (z) in the case of clauses (ii) and (iii) below, any Lender or other
Recipient, shall have determined on a reasonable basis (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto):

(i) on any date for determining the interest rate applicable to any Eurodollar
Loan for any Interest Period that, by reason of any changes arising after the
Closing Date, adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis provided for in this Agreement for such
Eurodollar Loan; or

(ii) at any time, that such Lender or other Recipient shall incur increased
costs or reductions in the amounts received or receivable by it hereunder in an
amount that such Lender or other Recipient deems material with respect to any
Eurodollar Loans (other than any increased cost or reduction in the amount
received or receivable resulting from the imposition of or a change in the rate
of any Connection Income Taxes) because of (x) any Change in Law since the
Closing Date (including, but not limited to, a change in requirements for any
reserve, special deposit, liquidity or similar requirements (including any
compulsory loan requirement, insurance charge or other assessment) against
assets of, deposits with or for the account of, or credit extended by, any
Lender or other Recipient, but, in all events, excluding reserves already
includable in the interest rate applicable to such Eurodollar Loan pursuant to
this Agreement) or (y) other circumstances adversely affecting the London
interbank market or the position of such Lender or other Recipient in any such
market; or

(iii) at any time, that the making or continuance of any Eurodollar Loan has
become unlawful by compliance by such Lender in good faith with any Change in
Law since the Closing Date, or would conflict with any thereof not having the
force of law but with which such Lender customarily complies, or has become
impracticable as a result of a contingency occurring after the Closing Date that
materially adversely affects the London interbank market;

then, and in each such event, such Lender or other Recipient (or the
Administrative Agent in the case of clause (i) above) shall (1) on or promptly
following such date or time and (2) within 10 Business Days of the date on which
such event no longer exists give notice (by telephone confirmed in writing) to
the Borrowers and to the Administrative Agent of such determination (which
notice the Administrative Agent shall promptly transmit to each of the other
Lenders or other Recipients). Thereafter (x) in the case of clause (i) above,
the affected Type of Eurodollar Loans shall no longer be available until such
time as the Administrative Agent notifies the Borrowers and the Lenders or other
Recipients that the circumstances giving rise to such notice by the
Administrative Agent no longer exist, and any Notice of Borrowing or

 

53



--------------------------------------------------------------------------------

Notice of Continuation or Conversion given by the Borrowers with respect to such
Type of Eurodollar Loans that have not yet been incurred, Converted or Continued
shall be deemed rescinded by the Borrowers or, in the case of a Notice of
Borrowing, shall, at the option of the Borrowers, be deemed converted into a
Notice of Borrowing for Base Rate Loans to be made on the date of Borrowing
contained in such Notice of Borrowing, (y) in the case of clause (ii) above, the
Borrowers shall pay to such Lender or other Recipient, upon written demand
therefor, such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender or other
Recipient shall determine) as shall be required to compensate such Lender or
other Recipient for such increased costs or reductions in amounts receivable
hereunder (a written notice as to the additional amounts owed to such Lender or
other Recipient, showing the basis for the calculation thereof, which basis must
be reasonable, submitted to the Borrowers by such Lender or other Recipient
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) and (z) in the case of clause (iii) above, the Borrowers shall
take one of the actions specified in Section 3.01(b) as promptly as possible
and, in any event, within the time period required by law.

(b) At any time that any Eurodollar Loan is affected by the circumstances
described in Section 3.01(a)(ii) or (iii), the Borrowers may (and in the case of
a Eurodollar Loan affected pursuant to Section 3.01(a)(iii) the Borrowers shall)
either (i) if the affected Eurodollar Loan is then being made pursuant to a
Borrowing, by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrowers were notified
by a Lender or other Recipient pursuant to Section 3.01(a)(ii) or (iii), cancel
said Borrowing, or, in the case of any Borrowing, convert the related Notice of
Borrowing into one requesting a Borrowing of Base Rate Loans or require the
affected Lender or other Recipient to make its requested Loan as a Base Rate
Loan, or (ii) if the affected Eurodollar Loan is then outstanding, upon at least
one Business Day’s notice to the Administrative Agent, require the affected
Lender or other Recipient to Convert each such Eurodollar Loan into a Base Rate
Loan; provided, however, that if more than one Lender or other Recipient is
affected at any time, then all affected Lenders or other Recipients must be
treated the same pursuant to this Section 3.01(b).

(c) If any Lender shall have determined that after the Closing Date, any Change
in Law regarding capital adequacy by any Governmental Authority, central bank or
comparable agency charged by law with the interpretation or administration
thereof, or compliance by such Lender or its parent corporation with any request
or directive regarding capital adequacy (whether or not having the force of law)
of any such authority, central bank, or comparable agency, in each case made
subsequent to the Closing Date, has or would have the effect of reducing by an
amount reasonably deemed by such Lender to be material to the rate of return on
such Lender’s or its parent corporation’s capital or assets as a consequence of
such Lender’s commitments or obligations hereunder to a level below that which
such Lender or its parent corporation could have achieved but for such adoption,
effectiveness, change or compliance (taking into consideration such Lender’s or
its parent corporation’s policies with respect to capital adequacy), then from
time to time, within 15 days after demand by such Lender (with a copy to the
Administrative Agent), the Borrowers shall pay to such Lender such additional
amount or amounts as will compensate such Lender or its parent corporation for
such reduction. Each Lender, upon determining in good faith that any additional
amounts will be payable pursuant to this Section 3.01(c), will give prompt
written notice thereof to the Borrowers, which notice shall set forth, in
reasonable detail, the basis of the calculation of such additional amounts,
which basis must be reasonable, although the failure to give any such notice
shall not release or diminish any of the Borrowers’ obligations to pay
additional amounts pursuant to this Section 3.01(c) upon the subsequent receipt
of such notice.

(d) Notwithstanding anything in this Agreement to the contrary, (i) no Lender
shall be entitled to compensation or payment or reimbursement of other amounts
under Section 3.01 or Section 3.04 for any amounts incurred or accruing more
than 120 days prior to the giving of notice to the Borrowers of additional costs
or other amounts of the nature described in such Sections, and (ii) no

 

54



--------------------------------------------------------------------------------

Lender shall demand compensation for any reduction referred to in
Section 3.01(c) or payment or reimbursement of other amounts under Section 3.04
if it shall not at the time be the general policy or practice of such Lender to
demand such compensation, payment or reimbursement in similar circumstances
under comparable provisions of other credit agreements.

Section 3.02 Breakage Compensation. The Borrowers shall compensate each Lender,
upon its written request (which request shall set forth the detailed basis for
requesting and the method of calculating such compensation), for all reasonable
losses, costs, expenses and liabilities (including, without limitation, any
loss, cost, expense or liability incurred by reason of the liquidation or
reemployment of deposits or other funds required by such Lender to fund its
Eurodollar Loans) which such Lender may sustain in connection with any of the
following: (i) if for any reason (other than a default by such Lender or the
Administrative Agent) a Borrowing of Eurodollar Loans does not occur on a date
specified therefor in a Notice of Borrowing or a Notice of Continuation or
Conversion (whether or not withdrawn by the Borrowers or deemed withdrawn
pursuant to Section 3.01(a)); (ii) if any repayment, prepayment, Conversion or
Continuation of any Eurodollar Loan occurs on a date that is not the last day of
an Interest Period applicable thereto; (iii) if any prepayment of any of its
Eurodollar Loans is not made on any date specified in a notice of prepayment
given by the Borrowers; (iv) as a result of an assignment by a Lender of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto pursuant to a request by the Borrowers pursuant to Section 3.05(b); or
(v) as a consequence of (y) any other default by the Borrowers to repay or
prepay any Eurodollar Loans when required by the terms of this Agreement or
(z) an election made pursuant to Section 3.05(b). The written request of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrowers and shall
be conclusive absent manifest error. The Borrowers shall pay such Lender the
amount shown as due on any such request within 10 days after receipt thereof.

Section 3.03 Net Payments.

(a) Defined Terms. For purposes of this Section 3.03, the term “Lender” includes
any LC Issuer and the term “applicable law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes. The Credit Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(d) Indemnification by the Borrowers. The Credit Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such

 

55



--------------------------------------------------------------------------------

Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrowers by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.06(b) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 3.03, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by the Borrowers or the Administrative Agent
and at the time or times prescribed by applicable law, such properly completed
and executed documentation reasonably requested by the Borrowers or the
Administrative Agent or prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrowers or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrowers or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.03(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that any of
the Borrowers is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

 

56



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit M-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit M-2 or Exhibit M-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit M-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

57



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.03 (including by
the payment of additional amounts pursuant to this Section 3.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 3.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 3.04 Increased Costs to LC Issuers. If after the Closing Date, there is
a Change in Law by any Governmental Authority, central bank or comparable agency
charged with the interpretation or administration thereof, or compliance by any
LC Issuer or any Lender with any request or directive (whether or not having the
force of law) by any such authority, central bank or comparable agency (in each
case made subsequent to the Closing Date) shall either (i) impose, modify or
make applicable any reserve, deposit, capital adequacy or similar requirement
against Letters of Credit issued by such LC Issuer or such Lender’s
participation therein, or (ii) impose on such LC Issuer or any Lender any other

 

58



--------------------------------------------------------------------------------

conditions affecting this Agreement, any Letter of Credit or such Lender’s
participation therein; and the result of any of the foregoing is to increase the
cost to such LC Issuer or such Lender of issuing, maintaining or participating
in any Letter of Credit, or to reduce the amount of any sum received or
receivable by such LC Issuer or such Lender hereunder (other than any increased
cost or reduction in the amount received or receivable resulting from the
imposition of or a change in the rate of taxes or similar charges), then, upon
demand to the Borrowers by such LC Issuer or such Lender (a copy of which notice
shall be sent by such LC Issuer or such Lender to the Administrative Agent), the
Borrowers shall pay to such LC Issuer or such Lender such additional amount or
amounts as will compensate any such LC Issuer or such Lender for such increased
cost or reduction. A certificate submitted to the Borrowers by any LC Issuer or
any Lender, as the case may be (a copy of which certificate shall be sent by
such LC Issuer or such Lender to the Administrative Agent), setting forth, in
reasonable detail, the basis for the determination of such additional amount or
amounts necessary to compensate any LC Issuer or such Lender as aforesaid shall
be conclusive and binding on the Borrowers absent manifest error, although the
failure to deliver any such certificate shall not release or diminish the
Borrowers’ obligations to pay additional amounts pursuant to this Section 3.04.

Section 3.05 Change of Lending Office; Replacement of Lenders.

(a) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a)(ii) or (iii), 3.01(c), 3.03 or 3.04 requiring the
payment of additional amounts to the Lender, such Lender will, if requested by
the Borrowers, use reasonable efforts (subject to overall policy considerations
of such Lender) to designate another Applicable Lending Office for any Loans or
Commitments affected by such event; provided, however, that such designation is
made on such terms that such Lender and its Applicable Lending Office suffer no
economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of any such Section. The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) If (i) any Lender requests any compensation, reimbursement or other payment
under Section 3.01(a)(ii) or (iii), 3.01(c) or 3.04 with respect to such Lender,
(ii) the Borrowers are, or because of a matter in existence as of the date that
the Borrowers are seeking to exercise its rights under this Section will be,
required to pay any additional amount to any Lender or Governmental Authority
pursuant to Section 3.03, or (iii) or if any Lender is a Defaulting Lender, then
the Borrowers may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with the restrictions contained in
Section 11.06(c)), all its interests, rights and obligations under this
Agreement to an Eligible Assignee that shall assume such obligations; provided,
however, that (1) the Borrowers shall have received the prior written consent of
the Administrative Agent, which consent shall not be unreasonably withheld or
delayed, (2) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts, including any breakage compensation under
Section 3.02 hereof), and (3) in the case of any such assignment resulting from
a claim for compensation, reimbursement or other payments required to be made
under Section 3.01(a)(ii) or (iii), Section 3.01(c) or Section 3.04 with respect
to such Lender, or resulting from any required payments to any Lender or
Governmental Authority pursuant to Section 3.03, such assignment will result in
a reduction in such compensation, reimbursement or payments. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation cease to apply.

(c) Nothing in this Section 3.05 shall affect or postpone any of the obligations
of the Borrowers or the right of any Lender provided in Sections 3.01, 3.03 or
3.04.

 

59



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT

Section 4.01 Conditions Precedent at Closing Date. The obligation of the Lenders
to make Loans, and of any LC Issuer to issue Letters of Credit, is subject to
the satisfaction of each of the following conditions on or prior to the Closing
Date:

(i) Credit Agreement. This Agreement shall have been executed by the Borrowers,
each Subsidiary Guarantor, the Administrative Agent, each LC Issuer and each of
the Lenders.

(ii) Notes. The Borrowers shall have executed and delivered to the
Administrative Agent the appropriate Note or Notes for the account of each
Lender that has requested the same.

(iii) Security Agreement. The Credit Parties shall have duly executed and
delivered a Pledge and Security Agreement substantially in the form attached
hereto as Exhibit C-1 (the “Security Agreement”), and shall have executed and
delivered all of the following in connection therewith, each of which shall be
in form and substance satisfactory to the Administrative Agent: (A) the Control
Agreements required pursuant to the terms of the Security Agreement, duly
executed by the appropriate depositary institution, securities intermediary or
issuer as the case may be, (B) the Collateral Assignments of Intellectual
Property and Collateral Assignments of Rights required pursuant to the terms of
the Security Agreement, (C) a Perfection Certificate, and (D) each other
Security Document that is required by this Agreement or the Security Agreement.

(iv) Pledge Agreements. Each of Koko’oha and Par Petroleum shall have duly
executed and delivered a Pledge Agreement, substantially in the form attached
hereto as Exhibit C-2 (collectively, the “Pledge Agreements”).

(v) Collateral Assignment of Contracts. The Credit Parties shall have duly
executed and delivered a Collateral Assignment of Contracts with respect to each
Material Contract required by the Administrative Agent.

(vi) Closing Date Mortgages. With respect to each Mortgaged Real Property of Mid
Pac and its Subsidiaries set forth on Schedule 1.01(b), such Credit Party shall
have (A) executed and delivered to the Administrative Agent a Mortgage, in form
and substance satisfactory to the Administrative Agent, with respect to such
Mortgaged Real Property, and (B) provided to the Administrative Agent all of the
other items required to be provided with respect to each such Mortgaged Real
Property pursuant to Section 6.10(c), each of which shall be in form and
substance satisfactory to the Administrative Agent.

(vii) Fees and Fee Letters. The Borrowers shall have (A) paid to each of the
Administrative Agent and KeyBanc Capital Markets Inc., for their own respective
accounts, the fees required to be paid by it on the Closing Date pursuant to the
KeyBank Fee Letter, (B) executed and delivered to the Administrative Agent the
Closing Fee Letter and shall have paid to the Administrative Agent, for the
benefit of the Lenders, the fees required to be paid therein, and (C) paid or
caused to be paid all reasonable fees and expenses of the Administrative Agent
and of special counsel to the Administrative Agent that have been invoiced on or
prior to the Closing Date in connection with the preparation, execution and
delivery of this Agreement and the other Loan Documents and the consummation of
the transactions contemplated hereby and thereby.

 

60



--------------------------------------------------------------------------------

(viii) Corporate Resolutions and Approvals. The Administrative Agent shall have
received certified copies of the resolutions of the Board of Directors (or
similar governing body) of Koko’oha, Par Petroleum and each Credit Party,
approving the Loan Documents to which Person is or may become a party, and of
all documents evidencing other necessary corporate or other organizational
action, as the case may be, all of which documents to be in form and substance
satisfactory to the Administrative Agent.

(ix) No Conflict; Consents. The Borrowings under the Credit Facility and the
other elements of the Transactions shall not conflict with, result in a breach
or violation of, or constitute a default under, any indenture, mortgage, deed of
trust or loan agreement or with the operating agreement, certificate of
incorporation or by-laws of the Parent, Koko’oha, Par Petroleum, the Borrowers
or any Subsidiary Guarantor, or any statute, rule or regulation or any judgment,
order or decree of any Governmental Authority or court or any arbitrator
applicable to the Parent, Koko’oha, Par Petroleum, the Borrowers or any
Subsidiary Guarantor. All necessary governmental, third party and other consents
and approvals (including, without limitation, all consents and approvals of the
lenders under the Parent’s delayed draw term loan and bridge loan credit
agreement to permit the entire amount of the Credit Facility, the pledge of the
Equity Interests of the Borrowers and all other Liens contemplated by this
Agreement and the Security Agreement securing the Credit Facility) shall have
been obtained by the Parent, Koko’oha, Par Petroleum, the Borrowers, the
Subsidiary Guarantors and any other Subsidiary of the Parent, as applicable,
which consents and approvals shall be in full force and effect on the Closing
Date.

(x) Incumbency Certificates. The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary of Koko’oha, Par
Petroleum and each Credit Party certifying the names and true signatures of the
officers of such Person authorized to sign the Loan Documents to which such
Person is a party and any other documents to which such Person is a party that
may be executed and delivered in connection herewith.

(xi) Opinions of Counsel. The Administrative Agent shall have received such
opinions of counsel from counsel to Koko’oha, Par Petroleum and the Credit
Parties, including opinions of local counsel for Koko’oha, Par Petroleum and the
Credit Parties in each jurisdiction in which any such Person is registered under
the UCC and in each jurisdiction in which any Credit Party is required to grant
a Mortgage, each of which shall be addressed to the Administrative Agent and the
Lenders and dated the Closing Date and in form and substance reasonably
satisfactory to the Administrative Agent.

(xii) Recordation of Security Documents, Delivery of Collateral, Taxes, etc. The
Security Documents (or proper notices or UCC financing statements in respect
thereof), other than the Mortgages required pursuant to Section 4.01(vi), shall
have been duly executed, delivered, recorded, published and filed in such manner
and in such places as is required by law to establish, perfect, preserve and
protect the rights, Liens and security interests of the parties thereto and
their respective successors and assigns, all Collateral items required to be
physically delivered to the Administrative Agent thereunder shall have been so
delivered, accompanied by any appropriate instruments of transfer, and all
taxes, fees and other charges then due and payable in connection with the
execution, delivery, recording, publishing and filing of such instruments and
the issuance of the Obligations and the delivery of the Notes shall have been
paid in full; provided, however, that with respect to the Mortgages delivered
pursuant to Section 4.01(vi), each such Mortgage shall have been delivered to
the title company, all fees required to be paid in connection with the recording
of such Mortgage shall have been paid and all other conditions to recording such
Mortgage shall have been satisfied.

 

61



--------------------------------------------------------------------------------

(xiii) Evidence of Insurance. The Administrative Agent shall have (A) received
certificates of insurance and other evidence satisfactory to it of compliance
with the insurance requirements of this Agreement and the Security Documents and
(B) received endorsements naming the Administrative Agent, for the benefit of
the Lenders, as an additional insured on the liability insurance policies of the
Credit Parties and as a loss payee on the property insurance policies of the
Credit Parties.

(xiv) Search Reports. The Administrative Agent shall have received the results
of (a) UCC and other search reports from one or more commercial search firms
acceptable to the Administrative Agent, listing all of the effective financing
statements filed against Koko’oha, Par Petroleum and each Credit Party, together
with copies of such financing statements, and (b) search reports listing the
registered Intellectual Property of each Credit Party.

(xv) Corporate Charter and Good Standing Certificates. The Administrative Agent
shall have received: (A) an original certified copy of the Certificate or
Articles of Incorporation or equivalent formation document of Koko’oha, Par
Petroleum and each Credit Party and any and all amendments and restatements
thereof, certified as of a recent date by the relevant Secretary of State;
(B) an original “long-form” (where available) good standing certificate or
certificate of existence from the Secretary of State of the state of formation,
dated as of a recent date, listing all charter documents affecting Koko’oha, Par
Petroleum and each Credit Party and certifying as to the good standing of such
Person; and (C) original certificates of good standing or foreign qualification
from each other jurisdiction in which Koko’oha, Par Petroleum or each Credit
Party is authorized or qualified to do business.

(xvi) Closing Certificate. The Administrative Agent shall have received a
Closing Certificate, dated the Closing Date, of an Authorized Officer of the
Credit Parties, to the effect that, at and as of the Closing Date, both before
and after giving effect to the Transactions and the application of the proceeds
of the initial Borrowings hereunder: (i) no Default or Event of Default has
occurred or is continuing; and (ii) all representations and warranties of each
Credit Party set forth in each Loan Document to which any Credit Party is a
party are true and correct.

(xvii) Financial Statements. The Administrative Agent shall have received
(i) pro forma projected combined financial statements of the Borrowers and their
Subsidiaries for the period of four fiscal quarters ended December 31, 2015,
giving pro forma effect to the Transactions, and (ii) the Financial Projections.

(xviii) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form attached hereto as Exhibit D, dated as of the
Closing Date, and executed by a Financial Officer of the Borrowers.

(xix) Proceedings and Documents. All corporate and other proceedings and all
documents incidental to the transactions contemplated hereby shall be
satisfactory in substance and form to the Administrative Agent and the
Administrative Agent and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as the
Administrative Agent or its special counsel may reasonably request.

(xx) Master Intercompany Note. The Credit Parties shall have duly executed and
delivered to the Administrative Agent the Master Intercompany Note.

 

62



--------------------------------------------------------------------------------

(xxi) Intercompany Subordination Agreements. The Credit Parties shall have duly
executed and delivered an Intercompany Subordination Agreement among the Credit
Parties and the Administrative Agent, and each of Koko’oha and Par Petroleum
shall have duly executed and delivered an Intercompany Subordination Agreement
among Koko’oha, Par Petroleum and the Administrative Agent.

(xxii) Payment of Outstanding Indebtedness, etc. The Administrative Agent shall
have received evidence that immediately after the making of the Loans on the
Closing Date, all Indebtedness under the Existing Credit Agreements and any
other Indebtedness not permitted by Section 7.04, together with all interest,
all payment premiums and all other amounts due and payable with respect thereto,
shall be paid in full from the proceeds of the initial Credit Event, and the
commitments in respect of such Indebtedness shall be permanently terminated, and
all Liens securing payment of any such Indebtedness shall be released and the
Administrative Agent shall have received all payoff and release letters, Uniform
Commercial Code Form UCC-3 termination statements or other instruments or
agreements as may be suitable or appropriate in connection with the release of
any such Liens.

(xxiii) Litigation. There shall not exist any litigation that could reasonably
be expected to cause a material adverse change, in the judgment of the
Administrative Agent, in or affecting the business, operations, property or
condition (financial or otherwise) of the Credit Parties taken as a whole. There
shall be no order, injunction or decree of any Governmental Authority
restraining or prohibiting the Borrowings under the Credit Facility. There shall
not exist any action, suit, investigation, litigation or proceeding pending or
threatened in any court or before any arbitrator or governmental authority that
challenges the Credit Facility or any of the other Transactions.

(xxiv) No Material Adverse Change. As of the Closing Date, no condition or event
shall have occurred since June 30, 2015 that has resulted in, or could
reasonably be expected to result in, a material adverse change, in the
reasonable judgment of the Administrative Agent, in or affecting the business,
operations, property or condition (financial or otherwise) of any Borrower or of
the Borrowers and the other Credit Parties taken as a whole.

(xxv) Minimum Unrestricted Cash and Cash Equivalents. As of the Closing Date,
prior to giving effect to the initial Borrowings hereunder, the Borrowers shall
have at least $10,000,000 in unrestricted cash and Cash Equivalents.

(xxvi) Patriot Act. The Administrative Agent shall have received, at least five
Business Days prior to the Closing Date, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act.

(xxvii) Intercompany Debt. The Administrative Agent, in its sole discretion,
shall be satisfied with the amount, terms, conditions and holders of all
intercompany indebtedness of the Borrowers and their Affiliates.

(xxviii) Tax Withholding. The Administrative Agent shall have received a
properly completed and signed IRS Form W-8 or W-9, as applicable, for Koko’oha,
Par Petroleum and each Credit Party.

(xxix) Funds Flow. The Administrative Agent shall have received a funds flow for
the Transactions, in form and substance satisfactory to the Administrative
Agent.

 

63



--------------------------------------------------------------------------------

(xxx) Due Diligence. The Administrative Agent shall have completed its business,
operations, collateral, tax, accounting, legal (including, without limitation,
customer contracts and lease obligations of the Credit Parties and their
respective Subsidiaries), environmental, regulatory and other due diligence
review of the Credit Parties and their respective Subsidiaries with results
satisfactory to the Administrative Agent.

(xxxi) Hawaii Tax Filings. The Credit Parties shall have (A) completed and
delivered to the Administrative Agent a Notice of Mortgage, Pledge or Purchase
and (B) completed and caused to be filed with the Department of Taxation of the
State of Hawaii a Tax Clearance Application, in each case, with respect to each
such Credit Party and each Pledgor.

(xxxii) Miscellaneous. The Credit Parties shall have provided to the
Administrative Agent and the Lenders such other items and shall have satisfied
such other conditions as may be reasonably required by the Administrative Agent
or the Lenders.

Section 4.02 Conditions Precedent to All Credit Events. The obligations of the
Lenders and each LC Issuer to make or participate in each Credit Event is
subject, at the time thereof, to the satisfaction of the following conditions:

(a) Notice. The Administrative Agent (and in the case of subpart (iii) below,
the applicable LC Issuer) shall have received, as applicable, (i) a Notice of
Borrowing meeting the requirements of Section 2.06(b) with respect to any
Borrowing (other than a Continuation or Conversion), (ii) a Notice of
Continuation or Conversion meeting the requirements of Section 2.10(b) with
respect to a Continuation or Conversion, or (iii) an LC Request meeting the
requirements of Section 2.05(b) with respect to each LC Issuance.

(b) No Default; Representations and Warranties. At the time of each Credit Event
and also after giving effect thereto, (i) there shall exist no Default or Event
of Default and (ii) all representations and warranties of the Credit Parties
contained herein or in the other Loan Documents shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event, except to
the extent that such representations and warranties expressly relate to an
earlier specified date, in which case such representations and warranties shall
have been true and correct in all material respects as of the date when made.

The acceptance of the benefits of (i) the Credit Events on the Closing Date
shall constitute a representation and warranty by the Borrowers to the
Administrative Agent, each LC Issuer and each of the Lenders that all of the
applicable conditions specified in Section 4.01 have been satisfied as of the
times referred to in such Section and (ii) each Credit Event thereafter shall
constitute a representation and warranty by the Borrowers to the Administrative
Agent, each LC Issuer and each of the Lenders that all of the applicable
conditions specified in Section 4.02 have been satisfied as of the times
referred to in such Section.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent, the Lenders and each LC Issuer to
enter into this Agreement and to make the Loans and to issue and to participate
in the Letters of Credit provided for herein, each Credit Party makes the
following representations and warranties to, and agreements with, the
Administrative Agent, the Lenders and each LC Issuer, all of which shall survive
the execution and delivery of this Agreement and each Credit Event:

Section 5.01 Corporate Status. Each Credit Party (i) is a duly organized or
formed and validly existing corporation, partnership or limited liability
company, as the case may be, in good standing or in full force and effect under
the laws of the jurisdiction of its formation and has the corporate, partnership
or limited liability company power and authority, as applicable, to own its
property and assets and to transact the business in which it is engaged and
presently proposes to engage, and (ii) has duly qualified and is authorized to
do business in all jurisdictions where it is required to be so qualified or
authorized except where the failure to be so qualified would not have a Material
Adverse Effect.

 

64



--------------------------------------------------------------------------------

Section 5.02 Corporate Power and Authority. Each Credit Party has the corporate
or other organizational power and authority to execute, deliver and carry out
the terms and provisions of the Loan Documents to which it is party and has
taken all necessary corporate or other organizational action to authorize the
execution, delivery and performance of the Loan Documents to which it is party.
Each Credit Party has duly executed and delivered each Loan Document to which it
is party and each Loan Document to which it is party constitutes the legal,
valid and binding agreement and obligation of such Credit Party enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

Section 5.03 No Violation. Neither the execution, delivery and performance by
any Credit Party of the Loan Documents to which it is party nor compliance with
the terms and provisions thereof (i) will contravene any provision of any law,
statute, rule, regulation, order, writ, injunction or decree of any Governmental
Authority applicable to such Credit Party or its properties and assets,
(ii) will result in any breach of, any of the material terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(other than the Liens created pursuant to the Security Documents) upon any of
the property or assets of such Credit Party pursuant to the terms of (A) any
Material Contract, or (B) any other promissory note, bond, debenture, indenture,
mortgage, deed of trust or credit or loan agreement to which such Credit Party
is a party or by which it or any of its property or assets are bound or to which
it may be subject, or (iii) will violate any provision of the Organizational
Documents of such Credit Party.

Section 5.04 Consents and Approvals. No order, consent, approval, license,
authorization or filing, recording or registration with, or exemption by, any
Governmental Authority or other third party is required to authorize or is
required as a condition to (i) the execution, delivery and performance by any
Credit Party of any Loan Document to which it is a party or any of its
obligations thereunder, or (ii) the legality, validity, binding effect or
enforceability of any Loan Document to which any Credit Party is a party, except
the filing and recording of financing statements and other documents necessary
in order to perfect the Liens created by the Security Documents, consents of
landlords not required to be obtained herein or in any other Loan Document, and
consents of third parties (other than any Governmental Authority) the failure of
which to obtain could not reasonably be expected to be materially adverse to the
interests of the Lenders under the Loan Documents.

Section 5.05 Litigation. There are no actions, suits or proceedings pending or,
to the knowledge of any Credit Party, threatened with respect to any Credit
Party or any of its respective Subsidiaries or against any of their respective
properties (i) that have had, or could reasonably be expected to have, a
Material Adverse Effect, or (ii) that question the validity or enforceability of
any of the Loan Documents, or of any action to be taken by any Credit Party
pursuant to any of the Loan Documents.

 

65



--------------------------------------------------------------------------------

Section 5.06 Use of Proceeds; Margin Regulations.

(a) The proceeds of all Term Loans shall be utilized to finance the Transactions
on the Closing Date. The proceeds of all Revolving Loans and LC Issuances shall
be utilized to finance capital expenditures and provide working capital and
funds for general corporate purposes, in each case, not inconsistent with the
terms of this Agreement.

(b) No part of the proceeds of any Credit Event will be used directly or
indirectly to purchase or carry Margin Stock, or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock, in violation of any of
the provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System. No Credit Party is engaged in the business of extending credit
for the purpose of purchasing or carrying any Margin Stock. At no time would
more than 25% of the value of the assets of any Borrower or of any Borrower and
its Subsidiaries that are subject to any “arrangement” (as such term is used in
Section 221.2(g) of such Regulation U) hereunder be represented by Margin Stock.

Section 5.07 Financial Statements.

(a) (a) The Borrowers have furnished to the Administrative Agent and the Lenders
complete and correct copies of: (i) the audited consolidated balance sheet of
HIE and its Subsidiaries for the fiscal year ended December 31, 2014 and the
related audited consolidated statements of income, shareholders’ equity, and
cash flows of HIE and its Subsidiaries for such fiscal year then ended,
accompanied by the report thereon of Deloitte & Touche LLP; (ii) the unaudited
quarterly consolidated balance sheet, and the related consolidated statements of
income and of cash flows, of HIE and its Subsidiaries for the fiscal quarter
ended September 30, 2015; and (iii) the unaudited quarterly consolidated balance
sheet, and the related consolidated statements of income and of cash flows, of
Mid Pac and its Subsidiaries for the fiscal quarter ended September 30, 2015.
All such financial statements have been prepared in accordance with GAAP,
consistently applied (except as stated therein and except for the absence of
footnotes), and fairly present the financial position of the Borrowers and their
Subsidiaries as of the respective dates indicated and the results of their
operations and cash flows for the respective periods indicated, subject in the
case of any such financial statements that are unaudited, to normal audit
adjustments, none of which shall be material. The Borrowers and their respective
Subsidiaries did not have, as of the date of the latest financial statements
referred to above, and will not have as of the Closing Date after giving effect
to the incurrence of Loans or LC Issuances hereunder, any material or
significant contingent liability or liability for taxes, long-term lease or
unusual forward or long-term commitment that is not reflected in the foregoing
financial statements or the notes thereto in accordance with GAAP and that in
any such case is material in relation to the business, operations, properties,
assets, financial or other condition or prospects of the Borrowers and their
respective Subsidiaries.

(b) The financial projections of the Borrowers and their Subsidiaries for the
fiscal years 2015 through 2019 prepared by the Borrowers and delivered to the
Administrative Agent and the Lenders (the “Financial Projections”) were prepared
on behalf of the Borrowers in good faith after taking into account historical
levels of business activity of the Borrowers and their Subsidiaries, general
economic trends, and all other information, assumptions and estimates considered
by management of the Borrowers and their Subsidiaries to be pertinent thereto;
provided, however, that no representation or warranty is made as to the impact
of future general economic conditions or as to whether the Borrowers’ projected
combined results as set forth in the Financial Projections will actually be
realized, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results for the periods
covered by the Financial Projections may differ materially from the Financial
Projections. No facts are known to the Borrowers as of the Closing Date which,
if reflected in the Financial Projections, would result in a material adverse
change in the assets, liabilities, results of operations or cash flows reflected
therein.

 

66



--------------------------------------------------------------------------------

Section 5.08 Solvency. Each Borrower has received consideration that is the
reasonable equivalent value of the obligations and liabilities that such
Borrower has incurred to the Administrative Agent, each LC Issuer and the
Lenders under the Loan Documents. The Borrowers now have capital sufficient to
carry on its business and transactions and all business and transactions in
which it is about to engage and is now solvent and able to pay its debts as they
mature, and the Borrowers own property having a value, both at fair valuation
and at present fair salable value, greater than the amount required to pay the
Borrowers’ debts; and the Borrowers are not entering into the Loan Documents
with the intent to hinder, delay or defraud its creditors. The Credit Parties,
taken as a whole, now have capital sufficient to carry on their business and
transactions and all business and transactions in which they are about to engage
and are now solvent and able to pay their debts as they mature, and the Credit
Parties, taken as a whole, own property having a value, both at fair valuation
and at present fair salable value, greater than the amount required to pay the
Credit Parties’ debts; and the Credit Parties are not entering into the Loan
Documents with the intent to hinder, delay or defraud their creditors. For
purposes of this Section 5.08, “debt” means any liability on a claim, and
“claim” means (y) right to payment whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured; or (z) right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.

Section 5.09 No Material Adverse Change. Since June 30, 2015, there has been no
change in the condition, business or affairs of the Borrowers and their
Subsidiaries taken as a whole, or their properties and assets considered as an
entirety, except for changes none of which, individually or in the aggregate,
has had or could reasonably be expected to have, a Material Adverse Effect.

Section 5.10 Tax Returns and Payments. Each Credit Party has filed all federal
income tax returns and all other tax returns, domestic and foreign, required to
be filed by it and has paid all taxes and assessments payable by it that have
become due, other than those not yet delinquent and except for those contested
in good faith. Each Credit Party has established on its books such charges,
accruals and reserves in respect of taxes, assessments, fees and other
governmental charges for all fiscal periods as are required by GAAP. No Credit
Party knows of any proposed assessment for additional federal, foreign or state
taxes for any period, or of any basis therefor, which, individually or in the
aggregate, taking into account such charges, accruals and reserves in respect
thereof as the Borrowers and their Subsidiaries have made, could reasonably be
expected to have a Material Adverse Effect.

Section 5.11 Title to Properties, etc. Each Credit Party has good and marketable
title, in the case of owned Real Property, and good title (or valid Leaseholds,
in the case of any leased property), in the case of all other property, to all
of its properties and assets free and clear of Liens other than Permitted Liens.
The interests of the Credit Parties and their Subsidiaries in the properties
reflected in the most recent balance sheet referred to in Section 5.07(a), taken
as a whole, were sufficient, in the judgment of the Credit Parties, as of the
date of such balance sheet for purposes of the ownership and operation of the
businesses conducted by the Credit Parties and their Subsidiaries. Schedule 5.11
sets forth a complete list of Real Property owned and/or leased or subleased (as
lessor or sublessor, lessee or sublessee) by the Credit Parties on the Closing
Date.

Section 5.12 Lawful Operations, etc. Each Credit Party and each of its
Subsidiaries: (i) holds all necessary foreign, federal, state, local and other
governmental licenses, registrations, certifications, permits and authorizations
necessary to conduct its business and own its properties; and (ii) is in
compliance with all requirements imposed by law, regulation or rule, whether
foreign, federal, state or local, that are applicable to it, its operations, or
its properties and assets, including, without limitation, applicable
requirements of Environmental Laws, except for any failure to obtain and
maintain in effect, or noncompliance that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

67



--------------------------------------------------------------------------------

Section 5.13 Environmental Matters.

(a) Each Credit Party and each of their Subsidiaries is in material compliance
with all applicable Environmental Laws, except to the extent that any such
failure to comply could not reasonably be expected to have a Material Adverse
Effect. All material licenses, permits, registrations or approvals required for
the conduct of the business of each Credit Party and each of their Subsidiaries
under any Environmental Law have been obtained and each Credit Party and each of
their Subsidiaries is in substantial compliance therewith, except to the extent
for licenses, permits, registrations or approvals, the failure to obtain could
not reasonably be expected to have a Material Adverse Effect. No Credit Party
nor any of their Subsidiaries has received written notice, or otherwise knows,
that it is in any respect in material noncompliance with, breach of or default
under any applicable writ, order, judgment, injunction, or decree to which such
Credit Party or such Subsidiary is a party or that would affect the ability of
such Credit Party or such Subsidiary to operate any Real Property and no event
has occurred and is continuing that, with the passage of time or the giving of
notice or both, would constitute noncompliance, breach of or default thereunder,
except to the extent that any such noncompliance, breach of or default (together
with any resulting penalties, fines or forfeitures) could not reasonably be
expected to have a Material Adverse Effect. There are no material Environmental
Claims pending or, to the knowledge of any Credit Party, threatened, which could
reasonably be expected to have a Material Adverse Effect if finally adjudicated
in a manner adverse to the Credit Parties. There are no facts, circumstances,
conditions or occurrences on any Real Property now or at any time owned, leased
or operated by the Credit Parties or their Subsidiaries, that are known by the
Credit Parties or as to which any Credit Party or any such Subsidiary has
received written notice, that could reasonably be expected: (i) to form the
basis of a material Environmental Claim against any Credit Party or any
Subsidiary or any Real Property of a Credit Party or any of its Subsidiaries; or
(ii) to cause such Real Property to be subject to any material restrictions on
the ownership, occupancy, use or transferability of such Real Property under any
Environmental Law, except in each case to the extent as could not reasonably be
expected to have a Material Adverse Effect.

(b) Hazardous Materials have not at any time been (i) generated, used, treated
or stored on, or transported to or from, any Real Property of the Credit Parties
or any of their Subsidiaries or (ii) released on or about any such Real
Property, in each case where such occurrence or event is not in compliance with
or could give rise to liability under Environmental Laws and is reasonably
likely to have a Material Adverse Effect.

Section 5.14 Compliance with ERISA. The Credit Parties, their Subsidiaries and
each ERISA Affiliate (i) has complied with the minimum funding standards of
ERISA and the Code with respect to each Plan that is not a Multi-Employer Plan
or a Multiple Employer Plan, (ii) has satisfied all contribution obligations in
respect of each Multi-Employer Plan and each Multiple Employer Plan, (iii) is in
compliance in all material respects with all other applicable provisions of
ERISA and the Code with respect to each Plan, each Multi-Employer Plan and each
Multiple Employer Plan, and (iv) has not incurred any liability (other than
payment of premiums) under Title IV of ERISA to the PBGC with respect to any
Plan, any Multi-Employer Plan, any Multiple Employer Plan, or any trust
established thereunder. No Plan or trust created thereunder has been terminated,
and there have been no Reportable Events, with respect to any Plan or trust
created thereunder or with respect to any Multi-Employer Plan or Multiple
Employer Plan, which termination or Reportable Event will or could give rise to
a material liability of the Credit Parties or any ERISA Affiliate in respect
thereof. No Credit Party nor any Subsidiary of a Credit Party nor any ERISA
Affiliate is at the date hereof, or has been at any time within the five years
preceding the date hereof, an employer required to contribute to any
Multi-Employer Plan

 

68



--------------------------------------------------------------------------------

or Multiple Employer Plan, or a “contributing sponsor” (as such term is defined
in Section 4001 of ERISA) in any Multi-Employer Plan or Multiple Employer Plan.
No Credit Party nor any Subsidiary of a Credit Party nor any ERISA Affiliate has
any material contingent liability with respect to any post-retirement “welfare
benefit plan” (as such term is defined in ERISA) except as has been disclosed to
the Administrative Agent and the Lenders in writing.

Section 5.15 Intellectual Property, etc. Each Credit Party and each of its
Subsidiaries has obtained or has the right to use all patents, trademarks,
service marks, trade names, copyrights, licenses and other rights with respect
to the foregoing necessary for the present and planned future conduct of its
business, without any known conflict with the rights of others, except for such
patents, trademarks, service marks, trade names, copyrights, licenses and
rights, the loss of which, and such conflicts that, in any such case
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, Schedule 5.15 sets forth a
complete list of all material licenses, trade names and service marks and all
registered patents, trademarks and copyrights, in each case with respect to
Intellectual Property.

Section 5.16 Investment Company Act, etc. No Credit Party nor any of its
Subsidiaries is subject to regulation with respect to the creation or incurrence
of Indebtedness under the Investment Company Act of 1940, as amended, the
Federal Power Act, as amended or any applicable Federal or state public utility
law.

Section 5.17 Insurance. The Credit Parties and their Subsidiaries maintain
insurance coverage by such insurers and in such forms and amounts and against
such risks as are generally consistent with industry standards and in each case
in compliance with the terms of Section 6.03. Schedule 5.17 sets forth a
complete list of all insurance maintained by the Credit Parties on the Closing
Date.

Section 5.18 Burdensome Contracts; Labor Relations. No Credit Party nor any of
its Subsidiaries (a) is subject to any burdensome contract, agreement, corporate
restriction, judgment, decree or order, (b) is a party to any labor dispute
affecting any bargaining unit or other group of employees generally, (c) is
subject to any strike, slowdown, workout or other concerted interruptions of
operations by employees of a Credit Party or any Subsidiary, whether or not
relating to any labor contracts, (d) is subject to any pending or, to the
knowledge of any Credit Party, threatened, unfair labor practice complaint,
before the National Labor Relations Board, (e) is subject to any pending or, to
the knowledge of any Credit Party, threatened grievance or arbitration
proceeding arising out of or under any collective bargaining agreement, (f) is
subject to any pending or, to the knowledge of any Credit Party, threatened
significant strike, labor dispute, slowdown or stoppage, or (g) is, to the
knowledge of the Credit Parties, involved or subject to any union representation
organizing or certification matter with respect to the employees of the Credit
Parties or any of their Subsidiaries, except (with respect to any matter
specified in any of the preceding clauses) for such matters as, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. Neither HIE nor any of its Subsidiaries has suffered any strikes,
walkouts or work stoppages in the five years preceding the Closing Date, and
neither Mid Pac nor any of its Subsidiaries has suffered any strikes, walkouts
or work stoppages since being acquired by Par Petroleum.

Section 5.19 [Reserved.]

Section 5.20 True and Complete Disclosure. The factual information (taken as a
whole) heretofore or contemporaneously furnished by or on behalf of any Credit
Party to the Administrative Agent or any Lender for purposes of or in connection
with this Agreement or any transaction contemplated herein, other than the
Financial Projections (as to which representations are made only as

 

69



--------------------------------------------------------------------------------

provided in Section 5.07(b)), is, and all other such factual information (taken
as a whole) hereafter furnished by or on behalf of such Person in writing to the
Administrative Agent or any Lender will be, true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not misleading at such time in light of the
circumstances under which such information was provided, except that all
information consisting of financial projections prepared by any Credit Party or
any Subsidiary is only represented herein as being based on good faith estimates
and assumptions believed by such persons to be reasonable at the time made.

Section 5.21 Defaults. No Default or Event of Default has occurred and is
continuing.

Section 5.22 Capitalization. As of the Closing Date, Schedule 5.22 sets forth a
true, complete and accurate description of the equity capital structure of Par
Petroleum and each of its Subsidiaries showing, for each such Person, accurate
ownership percentages of the equityholders of record and accompanied by a
statement of authorized and issued Equity Interests for each such Person. Except
as set forth on Schedule 5.22, as of the Closing Date (a) there are no
preemptive rights, outstanding subscriptions, warrants or options to purchase
any Equity Interests of any Credit Party, (b) there are no obligations of any
Credit Party to redeem or repurchase any of its Equity Interests and (c) there
is no agreement, arrangement or plan to which any Credit Party is a party or of
which any Credit Party has knowledge that could directly or indirectly affect
the capital structure of any Credit Party. The Equity Interests of each Credit
Party described on Schedule 5.22 (i) are validly issued and fully paid and
non-assessable (to the extent such concepts are applicable to the respective
Equity Interests) and (ii) are owned of record and beneficially as set forth on
Schedule 5.22, free and clear of all Liens (other than Liens created under the
Security Documents and restrictions on transfer arising under the Organizational
Documents or applicable law).

Section 5.23 Status of Obligations as Senior Indebtedness, etc. All Obligations
and fees and expenses in connection therewith constitute “Senior Indebtedness”
or similar term relating to the Obligations, and all Obligations are entitled to
the benefits of the subordination created by any Subordinated Debt Documents.

Section 5.24 Anti-Terrorism, Anti-Money Laundering and Anti-Corruption Law
Compliance.

(a) Each Credit Party and each Subsidiary of each Credit Party is and will
remain in compliance in all material respects with all U.S. economic sanctions
laws, Executive Orders and implementing regulations as promulgated by the U.S.
Treasury Department’s Office of Foreign Assets Control, and all applicable
anti-money laundering and counter-terrorism financing provisions of the Bank
Secrecy Act and all regulations issued pursuant to it.

(b) No Credit Party and no Subsidiary or Affiliate of a Credit Party (i) is a
Person designated by the U.S. government on the list of the Specially Designated
Nationals and Blocked Persons (the “SDN List”) with which a U.S. Person cannot
deal with or otherwise engage in business transactions, (ii) is a Person who is
otherwise the target of U.S. economic sanctions laws such that a U.S. Person
cannot deal or otherwise engage in business transactions with such Person or
(iii) is controlled by (including without limitation by virtue of such Person
being a director or owning voting shares or interests), or acts, directly or
indirectly, for or on behalf of, any Person or entity on the SDN List or a
foreign government that is the target of U.S. economic sanctions prohibitions
such that the entry into, or performance under, this Agreement or any other Loan
Document would be prohibited under U.S. law.

 

70



--------------------------------------------------------------------------------

(c) The Credit Parties, each of their Subsidiaries and each of their Affiliates
are in compliance with (i) the Trading with the Enemy Act, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, (ii) the Patriot Act and (iii) other federal
or state laws relating to “know your customer” and anti-money laundering rules
and regulations.

(d) No part of the proceeds of any Loan will be used directly or indirectly for
any payments to any government official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 or other similar anti-corruption
legislation in other jurisdictions, in each case, that is applicable to any
Credit Party or any of its respective Subsidiaries. The Credit Parties and their
respective Subsidiaries have conducted their businesses in compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions, in each
case, that is applicable to any Credit Party or any of its respective
Subsidiaries. The Credit Parties have instituted and maintain policies and
procedures designed to promote and achieve compliance with such applicable laws.

Section 5.25 Location of Bank Accounts. Schedule 5.25 sets forth a complete and
accurate list as of the Closing Date of all deposit, checking and other bank
accounts, all securities and other accounts maintained with any broker dealer
and all other similar accounts maintained by each Credit Party, together with a
description thereof (i.e., the bank or broker dealer at which such deposit or
other account is maintained and the account number and the purpose thereof).

Section 5.26 Material Contracts. Schedule 5.26 contains a true, correct and
complete list of all the Material Contracts in effect on the Closing Date. As of
the Closing Date, all such Material Contracts are in full force and effect and
no defaults by a Credit Party currently exist thereunder (other than as
described in Schedule 5.26).

Section 5.27 Affiliate Transactions. Except as set forth on Schedule 5.27 or
otherwise permitted under Section 7.09, as of the date of this Agreement, there
are no existing or proposed agreements, arrangements or transactions between any
Credit Party and any of the officers, members, managers, directors,
stockholders, parents, other interest holders, employees, or Affiliates (other
than the Subsidiaries) of any Credit Party or any members of their respective
immediate families, and none of the foregoing Persons are directly or indirectly
indebted to or have any direct or indirect ownership, partnership, or voting
interest in any Affiliate of any Credit Party or any Person with which any
Credit Party has a business relationship or which competes with any Credit
Party.

Section 5.28 Common Enterprise. Each Credit Party expects to derive benefit (and
its board of directors or other governing body has determined that it may
reasonably be expected to derive benefit), directly and indirectly, from (i) the
successful operations of each of the other Credit Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies. Each Credit Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Credit Party is within its purpose,
will be of direct and indirect benefit to such Credit Party, and is in its best
interest.

Section 5.29 Catastrophic Events. No Credit Party nor any Subsidiary of a Credit
Party and none of their respective properties has been affected by any fire,
explosion, accident, drought, storm, hail, earthquake, embargo, act of God or
other casualty that is reasonably likely to have a Material Adverse Effect. As
of the Closing Date, there are no disputes presently subject to grievance
procedure, arbitration or litigation under any of the collective bargaining
agreements, employment contracts or

 

71



--------------------------------------------------------------------------------

employee welfare or incentive plans to which any Credit Party or any Subsidiary
of a Credit Party is a party, and there are no strikes, lockouts, work stoppages
or slowdowns, or, to the knowledge of any Credit Party, jurisdictional disputes
or organizing activities occurring or threatened which alone or in the aggregate
are reasonably likely to have a Material Adverse Effect.

ARTICLE VI

AFFIRMATIVE COVENANTS

Each Credit Party hereby covenants and agrees that on the Closing Date and
thereafter so long as this Agreement is in effect and until such time as the
Commitments have been terminated, no Notes remain outstanding and the Loans,
together with interest, Fees and all other Obligations (other than contingent
indemnification obligations not yet due and owing) incurred hereunder and under
the other Loan Documents, have been paid in full, as follows:

Section 6.01 Reporting Requirements. The Borrowers will furnish to the
Administrative Agent and each Lender:

(a) Annual Financial Statements. As soon as available and in any event within
120 days after the close of each fiscal year of the Borrowers, (i) for the
fiscal year ending December 31, 2015, (y) the audited consolidated balance sheet
of HIE and its Subsidiaries for the fiscal year ended December 31, 2015 and the
related audited consolidated statements of income, shareholders’ equity, and
cash flows of HIE and its Subsidiaries for such fiscal year then ended, and
(z) the audited consolidated balance sheet of Mid Pac and its Subsidiaries for
the nine-months ended December 31, 2015 and the related audited consolidated
statements of income, shareholders’ equity, and cash flows of Mid Pac and its
Subsidiaries for such period, and (ii) commencing with the fiscal year ending
December 31, 2016 and each fiscal year ending thereafter, the audited combined
balance sheets of the Borrowers and their combined Subsidiaries as at the end of
such fiscal year and the related combined statements of income, of stockholders’
equity and of cash flows for such fiscal year, in each case setting forth
comparative figures (commencing with the 2017 fiscal year) for the preceding
fiscal year, all in reasonable detail and in each case accompanied by the
opinion with respect to such financial statements of independent public
accountants of recognized national standing selected by the Borrowers, which
opinion shall be unqualified, shall not contain any statement with respect to
“going concern” and shall (i) state that such accountants audited such financial
statements in accordance with generally accepted auditing standards, that such
accountants believe that such audit provides a reasonable basis for their
opinion, and that in their opinion such financial statements present fairly, in
all material respects, the financial position of the Borrowers and their
subsidiaries as at the end of such fiscal year and the results of their
operations and cash flows for such fiscal year in conformity with generally
accepted accounting principles, or (ii) contain such statements as are
customarily included in unqualified reports of independent accountants in
conformity with the recommendations and requirements of the American Institute
of Certified Public Accountants (or any successor organization), together with
all management letters of such accountants addressed to the Borrowers or any
other Credit Party.

(b) Quarterly Financial Statements. As soon as available and in any event within
60 days after the close of each of the first three quarterly accounting periods
in each fiscal year of the Borrowers, the unaudited combined balance sheets of
the Borrowers and their combined Subsidiaries as at the end of such quarterly
period and the related unaudited combined statements of income and of cash flows
for such quarterly period and/or for the fiscal year to date, and setting forth,
in the case of such unaudited combined statements of income and of cash flows,
comparative figures for the related periods in the prior fiscal year, and which
shall be certified on behalf of the Borrowers by a Financial Officer of the
Borrowers, subject to changes resulting from normal year-end audit adjustments.

 

72



--------------------------------------------------------------------------------

(c) Officer’s Compliance Certificates. At the time of the delivery of the
financial statements provided for in subparts (a) and (b) above, (i) a
certificate (a “Compliance Certificate”), substantially in the form of Exhibit
E, signed by a Financial Officer to the effect that (A) no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof and the actions the Credit Parties have taken or
proposes to take with respect thereto, and (B) the representations and
warranties of the Credit Parties are true and correct in all material respects,
except to the extent that any relate to an earlier specified date, in which
case, such representations shall be true and correct in all material respects as
of the date made, which certificate shall set forth the calculations required to
establish compliance with the provisions of Section 7.07, (ii) if, as a result
of any change in accounting principles and policies (or the application thereof)
from those used in the preparation of the combined financial statements of the
Credit Parties delivered pursuant to Sections 6.01(a) and (b) will differ in any
material respect from the combined financial statements that would have been
delivered pursuant to such subdivisions had no such change in accounting
principles and policies been made, then, together with the first delivery of
such financial statements after such change, one or more statements of
reconciliation for all such prior financial statements in form and substance
reasonably satisfactory to the Administrative Agent, and (iii) a Narrative
Report for such period.

(d) ECF Certification. As soon as available and in any event within 45 days
after the end of each fiscal quarter of the Borrowers, a certificate in form and
detail satisfactory to the Administrative Agent, signed by a Financial Officer,
demonstrating Excess Cash Flow for such fiscal quarter and including all
financial information and calculations required to determine Excess Cash Flow.

(e) Budgets and Forecasts. Not later than 30 days prior to the commencement of
any fiscal year of the Borrowers and their Subsidiaries, commencing with the
fiscal year ending December 31, 2016, a combined budget in reasonable detail for
each fiscal quarter of such fiscal year, and (if and to the extent prepared by
management of the Borrowers or any other Credit Party) for any subsequent fiscal
years, as customarily prepared by management for its internal use, setting
forth, with appropriate discussion, the forecasted balance sheet, income
statement, operating cash flows and capital expenditures of the Borrowers and
their Subsidiaries for the period covered thereby, and the principal assumptions
upon which forecasts and budget are based.

(f) Notices. Promptly, and in any event within three Business Days, after any
Credit Party or any Subsidiary obtains knowledge thereof, notice of:

(i) the occurrence of any event that constitutes a Default or Event of Default,
which notice shall specify the nature thereof, the period of existence thereof
and what action the Borrowers propose to take with respect thereto;

(ii) the commencement of, or any other material development concerning, any
litigation or governmental or regulatory proceeding pending against any Credit
Party or any Subsidiary or the occurrence of any other event, if the same could
be reasonably likely to have a Material Adverse Effect;

(iii) any amendment or waiver of the terms of, or notice of default under, any
Subordinated Debt Documents; or

(iv) any event that could reasonably be expected to have a Material Adverse
Effect.

(g) ERISA. Promptly, and in any event within 10 days after any Credit Party or
any Subsidiary of a Credit Party or any ERISA Affiliate knows of the occurrence
of any ERISA Event, the Borrowers will deliver to the Administrative Agent and
each of the Lenders a certificate of an Authorized

 

73



--------------------------------------------------------------------------------

Officer of the Borrowers setting forth the full details as to such occurrence
and the action, if any, that such Credit Party or such Subsidiary of such Credit
Party or such ERISA Affiliate is required or proposes to take, together with any
notices required or proposed to be given by such Credit Party or such Subsidiary
of such Credit Party or the ERISA Affiliate to or filed with the PBGC, a Plan
participant or the Plan administrator with respect thereto.

(h) Environmental Matters. Promptly upon, and in any event within 10 Business
Days after, an officer of a Credit Party or any Subsidiary of a Credit Party
obtaining knowledge thereof, notice of one or more of the following
environmental matters: (i) any pending or threatened material Environmental
Claim against such Credit Party or any of its Subsidiaries or any Real Property
owned or operated by such Credit Party or any of its Subsidiaries; (ii) any
condition or occurrence on or arising from any Real Property owned or operated
by such Credit Party or any of its Subsidiaries that (A) results in material
noncompliance by such Credit Party or any of its Subsidiaries with any
applicable Environmental Law or (B) would reasonably be expected to form the
basis of a material Environmental Claim against such Credit Party or any of its
Subsidiaries or any such Real Property; and (iii) the taking of any removal or
remedial action in response to the actual or alleged presence of any Hazardous
Material on any Real Property owned, leased or operated by such Credit Party or
any of its Subsidiaries as required by any Environmental Law or any Governmental
Authority, to the extent it could be reasonably be expected to form the basis of
a material Environmental Claim against such Credit Party or any of its
Subsidiaries or any such Real Property. All such notices shall describe in
reasonable detail the nature of the Environmental Claim, the Credit Party’s or
such Subsidiary’s response thereto and the potential exposure in Dollars of the
Credit Parties and their Subsidiaries with respect thereto.

(i) SEC Reports and Registration Statements. Promptly after transmission thereof
or other filing with the SEC, copies of all registration statements (other than
the exhibits thereto and any registration statement on Form S-8 or its
equivalent) and all annual, quarterly or current reports that any of the Parent,
the Credit Parties or any of their respective Subsidiaries files with the SEC on
Form 10-K, 10-Q or 8-K (or any successor forms). Any such documents that are
filed pursuant to and are accessible through the SEC’s EDGAR system will be
deemed to have been provided in accordance with this clause (i).

(j) [Reserved.]

(k) Annual, Quarterly and Other Reports. Promptly after transmission thereof to
its stockholders, copies of all annual, quarterly and other reports and all
proxy statements that any of the Parent, the Credit Parties or any of their
respective Subsidiaries furnishes to its stockholders generally. Any such
documents that are filed pursuant to and are accessible through the SEC’s EDGAR
system will be deemed to have been provided in accordance with this clause (k).

(l) Auditors’ Internal Control Comment Letters, etc. Promptly upon receipt
thereof, a copy of each letter or memorandum commenting on internal accounting
controls and/or accounting or financial reporting policies followed by the
Credit Parties and/or any of their Subsidiaries that is submitted to such Credit
Party or Subsidiary, as applicable, by its independent accountants in connection
with any annual or interim audit made by them of the books of any Borrower or
any Subsidiary.

(m) Press Releases. Promptly after the release thereof to any news organization
or news distribution organization, copies of any press releases and other
similar statements intended to be made available generally by the Parent, any
Credit Party or any Subsidiary to the public concerning material developments
relating to the Parent, such Credit Party or its Subsidiaries.

 

74



--------------------------------------------------------------------------------

(n) Information Relating to Collateral. At the time of the delivery of the
annual financial statements provided for in subpart (a) above, a certificate of
an Authorized Officer of the Borrowers (i) setting forth any changes to the
information required pursuant to the Perfection Certificate or confirming that
there has been no change in such information since the date of the most recently
delivered or updated Perfection Certificate, and (ii) outlining all material
insurance coverage maintained as of the date of such report by the Credit
Parties and all material insurance coverage planned to be maintained by the
Credit Parties in the immediately succeeding fiscal year.

(o) Other Notices. Promptly after the transmission or receipt thereof, as
applicable, copies of all notices received or sent by any Credit Party to or
from the holders of any Material Indebtedness or any trustee with respect
thereto.

(p) Proposed Amendments, etc. to Certain Agreements. No later than five
(5) Business Days prior to the effectiveness thereof, copies of substantially
final drafts of any proposed amendment, supplement, waiver or other modification
with respect to any Subordinated Debt Document, any Material Indebtedness
Agreement or any other agreement or instrument subject to the restrictions
contained in Section 7.11.

(q) Notice Regarding Material Contracts. Promptly, and in any event within ten
(10) Business Days (i) after any Material Contract of any Credit Party is
terminated or amended in a manner that could reasonably be expected to have a
Material Adverse Effect, or (ii) any new Material Contract is entered into,
written notice of the same. For the avoidance of doubt, no notice will be
required in connection with the expiry of a Material Contract pursuant to its
terms.

(r) Violation of Anti-Terrorism Laws. Promptly (i) if any Credit Party obtains
knowledge that any Credit Party or any Person that owns, directly or indirectly,
any Equity Interests of any Credit Party, or any other holder at any time of any
direct or indirect equitable, legal or beneficial interest therein is the
subject of any of the Anti-Terrorism Laws, such Credit Party will notify the
Administrative Agent and (ii) upon the request of the Administrative Agent or
any Lender (through the Administrative Agent), such Credit Party will provide
any information the Administrative Agent or such Lender believes is reasonably
necessary to be delivered to comply with the USA Patriot Act.

(s) Expiration of Leases. Together with the delivery of the financial statements
required by Sections 6.01(a) and (b), a report setting forth the expiration of
any leases of, or licenses or permits to use, real property held by any Credit
Party or any Subsidiary of a Credit Party (or if any such license or permit is
revocable or month-to-month or if the applicable premises is affected by a
casualty or condemnation and either party elects to terminate or if there is a
termination for any other reason, then promptly upon receipt or giving of a
notice of termination), for the upcoming fiscal quarter, which report shall
include (i) financial projections indicating the financial impact of the
expiration or termination of any such lease, license or permit on the financial
covenants set forth in Section 7.07, and (ii) a detailed income statement of the
location for which the lease, license or permit is expiring or being terminated,
if applicable.

(t) Other Information. Promptly upon the reasonable request therefor (and in any
event within 10 days of such request or such longer period approved by the
Administrative Agent), such other information or documents (financial or
otherwise) relating to any Credit Party or any Subsidiary as the Administrative
Agent or any Lender (through the Administrative Agent) may reasonably request
from time to time.

Section 6.02 Books, Records and Inspections. Each Credit Party will, and will
cause each of its Subsidiaries to, (a) keep proper books of record and account,
in which full and correct entries shall be made of all financial transactions
and the assets and business of such Credit Party or such Subsidiary,

 

75



--------------------------------------------------------------------------------

as the case may be, in accordance with GAAP; and (b) permit officers and
designated representatives of the Administrative Agent or any of the Lenders to
visit and inspect any of the properties or assets of such Credit Party and/or
its Subsidiaries in whomsoever’s possession (but only to the extent such Credit
Party or such Subsidiary, as applicable, has the right to do so to the extent in
the possession of another Person), to examine the books of account of such
Credit Party or such Subsidiary, as applicable, and make copies thereof and take
extracts therefrom, and to discuss the affairs, finances and accounts of such
Credit Party and/or such Subsidiary, as applicable, with, and be advised as to
the same by, its and their officers and independent accountants and independent
actuaries, if any, all at such reasonable times and intervals and to such
reasonable extent as the Administrative Agent or any of the Lenders (through the
Administrative Agent) may request; provided that so long as no Event of Default
has occurred and is continuing, the Administrative Agent shall provide
reasonable advance notice to the applicable Credit Party or Subsidiary of any
such visit or inspection and such visits and inspections shall be conducted
during regular business hours.

Section 6.03 Insurance.

(a) Each Credit Party will, and will cause each of its Subsidiaries to,
(i) maintain insurance coverage with an insurer which is rated B+ or better by
A.M. Best and Company at the time such coverage is placed and at the time of
each annual renewal thereof, and which insurer is reasonably satisfactory to the
Administrative Agent, in such forms and amounts and against such risks as are
generally consistent with the insurance coverage maintained by the Credit
Parties and their Subsidiaries as of the Closing Date, which coverage shall
include, without limitation:

(i) property insurance with coverage for “all risk”, written on the Insurance
Service Office (“ISO”) “Special Form” or its equivalent, in amounts not less
than the full insurable replacement value of all insurable Collateral, including
coverage for windstorm (hurricane), earth movement and flood, including the
following endorsements, if requested by the Administrative Agent:
(A) replacement cost coverage; (B) agreed amount; and (C) building ordinance
coverage insuring against contingent liability from the operation of laws,
statutes, ordinances or regulations concerning the improvements insured,
demolition of such improvements and increased cost of construction of such
improvements; and, if required by the Administrative Agent, the Credit Parties
shall procure a difference-in-conditions policy to include earthquake, backup of
sewers and broad collapse coverage with a limit of liability determined to be
prudent by the Administrative Agent;

(ii) an equipment breakdown (boiler and machinery) insurance policy covering all
mechanical and electrical apparatus, pressure vessels, and equipment which are
part of the Collateral on a “comprehensive” form for the full replacement cost
(with a limit of not less than $2,500,000) and including, without limitation,
system breakdown, testing and startup;

(iii) if any Credit Party or any of its Subsidiaries constructs any
improvements, which such construction is ongoing, a builder’s risk policy
covering the construction of such improvements, completed value form,
non-reporting, with an amount of coverage equal to 100% of the estimated
replacement cost of the improvements upon completion of construction, written on
(or provide coverage equal to the coverage provided by) an ALS 1972 policy
(including windstorm (hurricane), earthquake and flood coverage, if available),
or its equivalent;

(iv) commercial general liability insurance (occurrence form), including
coverage, to the extent reasonably available, for premises/operations,
independent contractors, contractual liability, personal injury, employees as
additional insureds and broad form property damage;

 

76



--------------------------------------------------------------------------------

(v) flood insurance, if and to the extent required by law, naming the
Administrative Agent as a loss payee;

(vi) if requested by the Administrative Agent and to the extent available at
rates that are commercially reasonable, business income insurance, in amounts
reasonably acceptable to the Administrative Agent;

(vii) environmental insurance in amounts reasonably acceptable to the
Administrative Agent;

(viii) worker’s compensation insurance as required by law and employer’s
liability insurance, in amounts reasonably acceptable to the Administrative
Agent; and

(ix) commercial automobile policy providing liability coverage for all owned,
non-owned, hired autos and automobile contractual liability, in amounts
reasonably acceptable to the Administrative Agent.

(b) All insurance policies of the Credit Parties and their Subsidiaries shall:
(i) prohibit cancellation by the insurer without at least thirty (30) days’
prior written notice to the Administrative Agent, except in the case of
cancellation for nonpayment of premium; (ii) contain an agreement by the insurer
that the policy constitutes primary insurance; (iii) be endorsed to the
Administrative Agent’s satisfaction for the benefit of the Administrative Agent
(including, without limitation, by naming the Administrative Agent as loss payee
(with respect to Collateral) or, to the extent permitted by applicable law, as
an additional insured); (iv) provide that the respective insurers irrevocably
waive any and all rights of subrogation with respect to the Administrative Agent
and the Lenders; and (v) in the case of any such certificates or endorsements in
favor of the Administrative Agent, be delivered to or deposited with the
Administrative Agent. All property insurance policies shall contain a standard
mortgagee clause (without contribution) in favor of and acceptable to the
Administrative Agent naming the Administrative Agent as an additional insured
and loss payee; provided however, that losses for partial damage up to $500,000
may be paid or collected without the consent of the Administrative Agent. In the
event of loss or physical damage to the insured properties, the Borrowers shall
give immediate notice thereof to the Administrative Agent, and the
Administrative Agent may make proof of the loss if the same is not made promptly
by the Credit Parties or their respective Subsidiaries. Prior to the expiration
dates of expiring policies, certificates of insurance evidencing renewal or
replacement of such policies of insurance shall be delivered to the
Administrative Agent, and not more than sixty (60) days after such expiration
dates, copies of the policy Declarations page of the renewal or replacement
policies of insurance shall be delivered to the Administrative Agent. Upon
request by the Administrative Agent, full copies of all policies of such
insurance shall be provided to the Administrative Agent. If any Credit Party or
any of its Subsidiaries fail to carry any such insurance or fail to deliver the
required certificates, Declarations page, or (if applicable) copies of the
policies to the Administrative Agent, then the Administrative Agent, at its
option but without being obligated to do so, may procure such insurance from
year to year and pay the premiums therefor, and the Credit Parties and their
Subsidiaries will reimburse the Administrative Agent on demand for premiums so
paid, with interest thereon from the time of payment at a rate equal to the
Default Rate that would be applicable to a Base Rate Loan at such time. The
Administrative Agent shall not be responsible for the collection of any
insurance proceeds or for the insolvency of any insurer or insurance
underwriter. Where reference is made to “amounts reasonably acceptable to the
Administrative Agent,” the amounts of such policies in effect on the date hereof
are acceptable amounts to the Administrative Agent.

(c) Forthwith upon the Administrative Agent’s or any Lender’s written request,
the Credit Parties shall furnish to the Administrative Agent or such Lender such
information about the insurance

 

77



--------------------------------------------------------------------------------

policies maintained by the Credit Parties and their Subsidiaries as the
Administrative Agent or such Lender may from time to time reasonably request,
which information shall be prepared in form and detail satisfactory to the
Administrative Agent or such Lender.

Section 6.04 Payment of Taxes and Claims. Each Credit Party will pay and
discharge, and will cause each of its Subsidiaries to pay and discharge, all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits, or upon any properties belonging to it, prior to the date
on which penalties attach thereto, and all lawful claims that, if unpaid, might
become a Lien or charge upon any properties of any Credit Party or any of its
respective Subsidiaries; provided, however, that no Credit Party nor any of
their respective Subsidiaries shall be required to pay any such tax, assessment,
charge, levy or claim that is being contested in good faith and by proper
proceedings if (i) it has maintained adequate reserves with respect thereto in
accordance with GAAP and (ii) in the case of a tax or claim that has or may
become a Lien against any of the Collateral, such proceedings conclusively
operate to stay the sale of any portion of the Collateral to satisfy such tax or
claim. Without limiting the generality of the foregoing, each Credit Party will,
and will cause each of its Subsidiaries to, pay in full all of its wage
obligations in accordance with the Fair Labor Standards Act (29 U.S.C. Sections
206-207), with respect to its employees subject thereto, and any comparable
provisions of applicable law.

Section 6.05 Corporate Franchises. Each Credit Party will do, and will cause
each of its Subsidiaries to do, or cause to be done, all things necessary to
preserve and keep in full force and effect (a) its legal existence and (b) all
of its rights and authority, Intellectual Property, qualification, franchises,
licenses and permits necessary in the ordinary course of its business; provided,
however, that nothing in this Section 6.05 shall be deemed to prohibit any
transaction permitted by Section 7.02.

Section 6.06 Good Repair. Each Credit Party will, and will cause each of its
Subsidiaries to, ensure that its material properties and equipment used or
useful in its business in whomsoever’s possession they may be, are kept in
reasonably good repair, working order and condition, normal wear and tear
excepted.

Section 6.07 Compliance with Statutes, etc. Each Credit Party will, and will
cause each of its Subsidiaries to, comply with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities in respect of the conduct of its business and the
ownership of its property, other than those the noncompliance with which would
not individually or in the aggregate be reasonably expected to have a Material
Adverse Effect.

Section 6.08 Compliance with Environmental Laws. Without limitation of the
covenants contained in Section 6.07:

(a) Each Credit Party will comply, and will cause each of its Subsidiaries to
comply, with all Environmental Laws applicable to the ownership, lease or use of
all Real Property now or hereafter owned, leased or operated by such Credit
Party or any of its Subsidiaries, and will promptly pay or cause to be paid all
costs and expenses incurred in connection with such compliance, except to the
extent that such compliance with Environmental Laws is being contested in good
faith and by appropriate proceedings and for which adequate reserves have been
established to the extent required by GAAP, and the reasonably likely outcome in
such proceedings could not reasonably be expected to have a Material Adverse
Effect.

(b) Each Credit Party will keep or cause to be kept, and will cause each of its
Subsidiaries to keep or cause to be kept, all such Real Property free and clear
of any Liens imposed pursuant to such Environmental Laws other than Permitted
Liens.

 

78



--------------------------------------------------------------------------------

(c) No Credit Party nor any of its Subsidiaries will generate, use, treat,
store, release or dispose of, or permit the generation, use, treatment, storage,
release or disposal of, Hazardous Materials on any Real Property now or
hereafter owned, leased or operated by the Credit Parties or any of their
Subsidiaries or transport or permit the transportation of Hazardous Materials to
or from any such Real Property other than in compliance with applicable
Environmental Laws and in the ordinary course of business, except to the extent
that any noncompliance with Environmental Laws is being contested in good faith
and by appropriate proceedings and for which adequate reserves have been
established to the extent required by GAAP, and the reasonably likely outcome in
such proceedings could not reasonably be expected to have a Material Adverse
Effect.

(d) If required to do so under any applicable order of any Governmental
Authority, each Credit Party will undertake, and cause each of its Subsidiaries
to undertake any clean up, removal, remedial or other action necessary to remove
and clean up any Hazardous Materials from any Real Property owned, leased or
operated by the Credit Parties or any of its Subsidiaries in accordance with, in
all material respects, the requirements of all applicable Environmental Laws and
in accordance with, in all material respects, such orders of all Governmental
Authorities, except to the extent that such Credit Party or such Subsidiary
contesting such order in good faith and by appropriate proceedings and for which
adequate reserves have been established to the extent required by GAAP, and the
reasonably likely outcome in such proceedings could not reasonably be expected
to have a Material Adverse Effect.

Section 6.09 Certain Subsidiaries to Join in Guaranty. In the event that at any
time after the Closing Date, any Credit Party acquires, creates or has any
Subsidiary that is not already a party to the Guaranty, such Credit Party will
promptly, subject to Section 6.10(b), cause such Subsidiary to deliver to the
Administrative Agent, in sufficient quantities for the Lenders, (a) a Joinder
Agreement (as modified, amended or supplemented from time to time in accordance
with the terms thereof and hereof, a “Joinder Agreement”), substantially in the
form attached hereto as Exhibit J, pursuant to which such Subsidiary shall
become a party to this Agreement, the Security Agreement, the Intercompany
Subordination Agreement among the existing Credit Parties and the Administrative
Agent and the Master Intercompany Note, duly executed by such Subsidiary,
(b) resolutions of the Board of Directors or equivalent governing body of such
Subsidiary, certified by the Secretary or an Assistant Secretary of such
Subsidiary, as duly adopted and in full force and effect, authorizing the
execution and delivery of such Joinder Agreement and the other Loan Documents to
which such Subsidiary is or will be a party, together with such other corporate
documentation and an opinion of counsel as the Administrative Agent shall
reasonably request, in each case, in form and substance satisfactory to the
Administrative Agent and (c) all such documents, instruments, agreements, and
certificates as are similar to those described in Section 6.10. In the event
that any Person becomes a Foreign Subsidiary of any Borrower, and the ownership
interests of such Foreign Subsidiary are owned by such Borrower or by any
Domestic Subsidiary thereof, such Borrower shall, or shall cause such Domestic
Subsidiary to, deliver, all such documents, instruments, agreements, and
certificates as are similar to those described in Section 6.10, and such
Borrower shall take, or shall cause such Domestic Subsidiary to take, all of the
actions referred to in Section 6.10.

Section 6.10 Additional Security; Real Property Matters; Further Assurances.

(a) Additional Security. If any Credit Party (i) acquires after the Closing Date
a fee owned interest in any Real Property with a fair market value in excess of
$250,000 for any Real Property and $1,000,000 in the aggregate for all fee owned
Real Properties not covered by a Mortgage (in each case, with fair market value
determined at the time of acquisition and agreed to by the Administrative
Agent), or any personal property that is not at the time included in the
Collateral, or (ii) acquires after the Closing Date a Leasehold interest in any
Real Property (or amends, renews or otherwise modifies a Leasehold interest in
any Real Property existing on the Closing Date as contemplated in Section 6.11)
where the annual rental payments are in excess of $100,000 per year, for which a
Mortgage on such Real Property is

 

79



--------------------------------------------------------------------------------

not prohibited and the mortgage of which does not require landlord consent,
then, in each case, the Borrowers will promptly notify the Administrative Agent
in writing of such event, identifying the property or interests in question and
referring specifically to the rights of the Administrative Agent and the Lenders
under this Section, and the Credit Party will, or will cause such Subsidiary to,
within 30 days following request by the Administrative Agent (or such later date
approved by the Administrative Agent), grant to the Administrative Agent for the
benefit of the Secured Creditors a Lien on such Real Property or such personal
property pursuant to the terms of such security agreements, assignments,
Mortgages or other documents as the Administrative Agent deems appropriate
(collectively, the “Additional Security Documents”) or a joinder in any existing
Security Document. Furthermore, such Borrower or such other Credit Party shall
cause to be delivered to the Administrative Agent such opinions of local
counsel, corporate resolutions, a Perfection Certificate and other related
documents as may be reasonably requested by the Administrative Agent in
connection with the execution, delivery and recording of any such Additional
Security Document or joinder, all of which documents shall be in form and
substance satisfactory to the Administrative Agent.

(b) Foreign Subsidiaries. Notwithstanding anything in Section 6.09 or elsewhere
in this Agreement to the contrary, no Credit Party shall be required to
(i) pledge (or cause to be pledged) more than 66% of the Equity Interests
designated as voting and 100% of the Equity Interests designated as non-voting
in any first tier Foreign Subsidiary that is treated as a “controlled foreign
corporation” within the meaning of Section 957 of the Code, (ii) pledge (or
cause to be pledged) any Equity Interests in any Foreign Subsidiary that is a
direct or indirect Subsidiary of a Foreign Subsidiary that is treated as a
“controlled foreign corporation” within the meaning of Section 957 of the Code,
or (iii) cause a Foreign Subsidiary that is treated as a “controlled foreign
corporation” within the meaning of Section 957 of the Code to join in the
Guaranty or to become a party to the Security Agreement or any other Security
Document, if to do so would subject any Borrower or any Subsidiary to liability
for additional United States income taxes by virtue of Section 956 of the Code
in an amount the Borrowers consider material.

(c) Real Property Matters. The Credit Parties shall have delivered to the
Administrative Agent (x) with respect to each parcel of owned or leased Real
Property subject to a Mortgage as of the Closing Date, and (y) with respect to
each parcel of owned or leased Real Property that is required to become subject
to a Mortgage after the Closing Date pursuant to Section 6.10(a) above, within
15 days after such parcel of Real Property becomes subject to a Mortgage (or
such later date approved by the Administrative Agent), all of the following:

(i) an American Land Title Association (ALTA) mortgagee title insurance policy
or policies, or unconditional commitments therefor (a “Title Policy”) issued by
a title insurance company reasonably satisfactory to the Administrative Agent (a
“Title Company”), in an amount not less than the amount reasonably required
therefor by the Administrative Agent (taking into account the estimated value of
the property involved), insuring fee simple title to, or a valid leasehold
interest in, such Real Property vested in the applicable Credit Party and
assuring the Administrative Agent that the applicable Mortgage creates a valid
and enforceable first priority mortgage lien on the respective Real Property
encumbered thereby, subject only to Permitted Liens, which Title Policy
(1) shall include an endorsement for mechanics’ liens, for revolving, “variable
rate” and future advances under this Agreement and for any other matters
reasonably requested by the Administrative Agent, and (2) shall provide for
affirmative insurance and such reinsurance as the Administrative Agent may
reasonably request, all of the foregoing in form and substance reasonably
satisfactory to the Administrative Agent;

(ii) a title report issued by the Title Company with respect thereto, dated not
more than 30 days prior to the date of execution of the applicable Mortgage and
satisfactory in form and substance to the Administrative Agent;

 

80



--------------------------------------------------------------------------------

(iii) copies of all recorded documents listed as exceptions to title or
otherwise referred to in the Title Policy or in such title report relating to
such real Property;

(iv) evidence, which may be in the form of a letter or other certification from
the Title Company or from an insurance broker, surveyor, engineer or other
provider, as to whether (1) such Real Property is a Flood Hazard Property, and
(2) the community in which such Flood Hazard Property is located is
participating in the National Flood Insurance Program, and if such Closing Date
Mortgaged Property is a Flood Hazard Property, evidence that the applicable
Credit Party has obtained flood insurance in respect of such Flood Hazard
Property to the extent required under the applicable regulations of the Board of
Governors of the Federal Reserve System;

(v) with respect to fee owned Real Property only, a survey, in form and
substance reasonably satisfactory to the Administrative Agent, of such Real
Property, certified in a manner satisfactory to the Administrative Agent by a
licensed professional surveyor reasonably satisfactory to the Administrative
Agent;

(vi) a certificate of the Borrowers identifying any Phase I, Phase II or other
environmental report relating to such Real Property and/or the operations
conducted therefrom, received in draft or final form by any Credit Party during
the five year period prior to the date of execution of the Mortgage (or, with
respect to Mid Pac and its Subsidiaries, received in connection with the
acquisition by Par Petroleum of such Credit Party), or stating that no such
draft or final form reports have been requested or received by any Credit Party
(or its counsel), together with true and correct copies of all such
environmental reports so listed (in draft form, if not finalized); and all such
environmental reports shall be satisfactory in form and substance to the
Administrative Agent;

(vii) an opinion of local counsel admitted to practice in the jurisdiction in
which such Real Property is located, satisfactory in form and substance to the
Administrative Agent, as to the validity and effectiveness of such Mortgage as a
lien on such Real Property encumbered thereby, and covering such other matters
of law in connection with the execution, delivery, recording and enforcement of
such Mortgage as the Administrative Agent may reasonably request; and

(viii) upon request of the Administrative Agent, with respect to fee owned Real
Property acquired after the Closing Date only, the Administrative Agent shall
have received appraisals, satisfactory in form and substance to the
Administrative Agent, dated not more than 60 days prior to the date of execution
of each Mortgage of such Real Property and addressed to the Administrative Agent
and the Lenders or accompanied by a separate letter indicating that the
Administrative Agent and the Lenders may rely thereon, from one or more
nationally recognized appraisal firms, satisfactory to the Administrative Agent,
covering (i) the Real Properties, and (ii) all other tangible property, plant
and equipment owned by the Borrowers or any of their Subsidiaries, that is to be
subjected to the Lien of the Security Agreement and is located at any plant or
facility owned or leased by the Borrowers or any of their Subsidiaries in the
United States of America, which appraisals shall set forth (A) the “fair market
value” of such property (i.e., the amount at which such property would equitably
exchange between a willing buyer and a willing seller, neither being under a
compulsion and both having reasonable knowledge of all relevant facts on the
premise that such property will continue in its present use as part of an
ongoing business enterprise), (B) the “orderly disposal value” of such property
(i.e., the amount that may be realized through a forced sale disposal of such
property when a reasonable time to find a buyer is allowed), and (C) the “forced
liquidation value” of such property (i.e., the amount that may be realized
through an immediate forced sale disposal of such property), in each case as
determined in accordance with sound appraisal standards.

 

81



--------------------------------------------------------------------------------

(d) Taxes. The Credit Parties shall have paid or caused to be paid all costs and
expenses payable in connection with all of the actions set forth in
Section 6.10(c), including but not limited to (A) all mortgage, intangibles or
similar taxes or fees, however characterized, payable in respect of this
Agreement, the execution and delivery of the Notes, any of the Mortgages or any
of the other Loan Documents or the recording of any of the same or any other
documents related thereto; and (B) all expenses and premiums of the Title
Company in connection with the issuance of such policy or policies of title
insurance and to all costs and expenses required for the recording of the
Mortgages or any other Loan Documents or any other related documents in the
appropriate public records.

(e) Landlord/Mortgagee/Bailee Waivers. The Credit Parties will, promptly upon
the reasonable request of the Administrative Agent, use commercially reasonable
efforts to obtain and maintain in effect, Landlord’s Agreements on any Real
Property (i) on which any items of Collateral are located (provided that the
Credit Parties shall not be required to use commercially reasonable efforts to
deliver Landlord Agreements for those locations at which the value of the
Collateral located thereon is no more than $100,000 in the aggregate for all
locations for which Landlord’s Agreements have not been obtained), (ii) that
functions as the chief executive office for any Credit Party or (iii) at which
books and records of any Credit Party are located, in each case in form and
substance acceptable to the Administrative Agent.

(f) Further Assurances. The Credit Parties will, and will cause each of their
respective Subsidiaries to, at the expense of the Borrowers, make, execute,
endorse, acknowledge, file and/or deliver to the Administrative Agent from time
to time such conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, and other assurances or instruments and take such
further steps relating to the Collateral covered by any of the Security
Documents as the Administrative Agent may reasonably require, including any
documents, instruments and filings required by the Assignment of Claims Act of
1940, in each case, within 10 days (or such later date approved by the
Administrative Agent) after the Administrative Agent makes its request to any of
the Credit Parties for any of the foregoing. If at any time the Administrative
Agent determines, based on applicable law, that all applicable taxes (including,
without limitation, mortgage recording taxes or similar charges) were not paid
in connection with the recordation of any mortgage or deed of trust, the
Borrowers shall promptly pay the same upon demand.

Section 6.11 Leasehold Mortgages. In connection with (a) the renewal, amendment
or other modification of any lease agreement governing any existing Leasehold of
a Credit Party or (b) the entry into any new lease agreement with respect to any
Leasehold of a Credit Party, in each case, such Credit Party shall use its
commercially reasonable efforts to ensure that such lease agreement, or renewal,
amendment or modification thereof, expressly permits the grant of a Mortgage
with respect to such Leasehold without any consent, approval, acknowledgement or
other action from the applicable landlord or any other Person.

Section 6.12 Control Agreements. The Credit Parties will enter into, and will
maintain in effect, Control Agreements with respect to each Deposit Account
(excluding any payroll account so long as such payroll account is a zero balance
account) and lock-box account maintained by the Credit Parties on and after the
Closing Date. Each such Control Agreement shall be in form and substance
reasonably satisfactory to the Administrative Agent.

Section 6.13 Material Contracts. Each Credit Party will perform and observe in
all material respects all the terms and provisions of each Material Contract to
be performed or observed by it,

 

82



--------------------------------------------------------------------------------

and no Credit Party will take any action that would cause any such Material
Contract to not be in full force and effect, and cause each of its Subsidiaries
to do so except, in each case, where the failure to do so, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

Section 6.14 Senior Debt. The Obligations shall, and the Credit Parties shall
take all necessary action to ensure that the Obligations shall, at all times
rank (a) at least pari passu in right of payment (to the fullest extent
permitted by law) with all other senior secured Indebtedness of the Credit
Parties and (b) prior in right of payment, to the extent set forth in the
applicable subordination agreement, to any Subordinated Indebtedness.

Section 6.15 Lender Meetings. The Borrowers will, upon the request of the
Administrative Agent or the Required Lenders, participate in a meeting of the
Administrative Agent and the Lenders once during each fiscal year to be held at
the Borrowers’ corporate offices (or at such other location or telephonically as
may be agreed to by the Borrowers and Administrative Agent) at such time as may
be agreed to by the Borrowers and the Administrative Agent.

Section 6.16 Anti-Corruption Laws. Each Credit Party shall, and shall cause each
of its Subsidiaries to, conduct its businesses in compliance in all material
respects with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions, in each case, that is applicable to the Credit Parties and their
respective Subsidiaries, and maintain policies and procedures designed to
promote and achieve compliance with such laws.

Section 6.17 Post-Closing Covenant. Each Credit Party shall cause, and shall
cause its Subsidiaries to, deliver to the Administrative Agent each of the
documents and other items set forth on Schedule 6.17 within forty-five (45) days
after the Closing Date (or such later date agreed to in writing by the
Administrative Agent).

Section 6.18 Cash Management. Within 90 days following the Closing Date (or such
later date agreed to by the Administrative Agent in its sole discretion), the
Credit Parties shall establish and maintain a banking relationship (including,
without limitation, the establishment of transaction-related bank accounts and
treasury management and investment accounts) with KeyBank National Association
and its Affiliates. Once established, the Credit Parties shall at all times
maintain such banking relationship with KeyBank; provided, however, that the
Credit Parties may maintain local bank accounts in Hawaii in the ordinary course
of business.

Section 6.19 Dissolution of Smiley’s Super Service, Inc. Within 120 days after
the Closing Date (or such later date agreed to by the Administrative Agent in
its sole discretion), either (i) the Borrowers shall deliver to the
Administrative Agent written evidence satisfactory to the Administrative Agent
of the dissolution of Smiley’s Super Service, Inc. and completion of the
liquidation and winding-up of its assets or (ii) (a) the Borrowers’ shall cause
Smiley’s Super Service, Inc. to become a Subsidiary Guarantor pursuant to
Section 6.09 and (b) HIE shall, pursuant to Section 6.10(a), grant a security
interest in the Equity Interests of Smiley’s Super Service, Inc. and deliver to
the Administrative Agent the stock certificate evidencing such Equity Interests
and a corresponding stock power executed in blank.

 

83



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

Each Credit Party hereby covenants and agrees that on the Closing Date and
thereafter for so long as this Agreement is in effect and until such time as the
Commitments have been terminated, no Notes remain outstanding and the Loans,
together with interest, Fees and all other Obligations (other than any
contingent indemnification obligations not yet due and owing) incurred hereunder
and under the other Loan Documents, have been paid in full, as follows:

Section 7.01 Changes in Business. No Credit Party nor any of its Subsidiaries
will engage in any business other than the businesses engaged in by the Credit
Parties and their Subsidiaries on the Closing Date and any other business
reasonably related thereto.

Section 7.02 Consolidation, Merger, Acquisitions, Asset Sales, etc. No Credit
Party will, nor will any Credit Party permit any of its Subsidiaries to,
(i) wind up, liquidate or dissolve its affairs, (ii) enter into any transaction
of merger or consolidation, (iii) make or otherwise effect any Acquisition,
(iv) sell or otherwise dispose of any of its property or assets outside the
ordinary course of business, or otherwise make or otherwise effect any Asset
Sale, or (v) agree to do any of the foregoing at any future time, except that,
if no Default or Event of Default shall have occurred and be continuing or would
result therefrom, each of the following shall be permitted:

(a) the merger, consolidation or amalgamation of (i) any Subsidiary of any
Borrower with or into a Borrower, provided that a Borrower is the surviving or
continuing or resulting Person; or (ii) any Subsidiary of any Borrower with or
into any Subsidiary Guarantor, provided that the surviving or continuing or
resulting Person is a Subsidiary Guarantor;

(b) any Asset Sale by (i) any Borrower to any other Credit Party or (ii) any
Subsidiary of any Borrower to any Credit Party;

(c) any transaction permitted pursuant to Section 7.05;

(d) any subleases and leases or other occupancy agreements of real property,
provided that each such sublease or lease or occupancy agreement (i) shall be
for a fair market rent and (ii) shall have other terms which then would prevail
in the market for similar transactions between unaffiliated parties dealing at
arm’s length;

(e) any Sale and Lease-Back Transaction permitted pursuant to Section 7.17;

(f) licenses by any Credit Party of its trademarks, in the ordinary course of
its business; provided that, in each case, (A) the license is for a fair market
royalty, (B) the other terms of the transaction are terms which then would
prevail in the market for similar transactions between unaffiliated parties
dealing at arm’s length, (C) all steps necessary to perfect the Administrative
Agent’s security interest in the license agreement, royalty payments and other
rights of such Credit Party in connection therewith have been taken, (D) such
license does not materially impair Mid Pac’s right to use the name “Mid Pac” in
Hawaii or the value of such name to Mid Pac in Hawaii and (E) such license does
not materially impair HIE’s right to use the name “HIE Retail” in Hawaii or the
value of such name to HIE in Hawaii;

(g) in addition to any Asset Sale permitted above, any Borrower or any
Subsidiary may consummate any Asset Sale, provided that (i) the consideration
for each such Asset Sale represents fair

 

84



--------------------------------------------------------------------------------

value and at least 90% of such consideration consists of cash; (ii) in the case
of any Asset Sale involving consideration in excess of $500,000, at least five
Business Days prior to the date of completion of such Asset Sale, the Borrowers
shall have delivered to the Administrative Agent an officer’s certificate
executed by an Authorized Officer, which certificate shall contain (A) a
description of the proposed transaction, the date such transaction is scheduled
to be consummated, the estimated sale price or other consideration for such
transaction, and (B) a certification that no Default or Event of Default has
occurred and is continuing, or would result from consummation of such
transaction; and (iii) the aggregate amount of all such Asset Sales made
pursuant to this subpart during any fiscal year of the Borrowers shall not
exceed $1,000,000 in any fiscal year and $2,000,000 in the aggregate for all
such Asset Sales over the life of this Agreement;

(h) the winding-up, liquidation and dissolution of Smiley’s Super Service, Inc.;
provided, however, that all assets of Smiley’s Super Service, Inc. shall be
transferred to HIE in connection with such winding-up, liquidation and
dissolution;

(i) the Permitted Condo Sale; and

(j) any Borrower or any Subsidiary may make any Acquisition that is a Permitted
Acquisition, provided that all of the conditions contained in the definition of
the term Permitted Acquisition are satisfied.

Section 7.03 Liens. No Credit Party will, nor will any Credit Party permit its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of any kind of such Credit Party or such
Subsidiary whether now owned or hereafter acquired, except that the foregoing
shall not apply to:

(a) any Standard Permitted Lien;

(b) Liens in existence on the Closing Date that are listed in Schedule 7.03;

(c) Liens (i) that are placed upon fixed or capital assets acquired, constructed
or improved by the Credit Parties or any of their respective Subsidiaries,
provided that (A) such Liens only secure Indebtedness permitted by
Section 7.04(c), (B) such Liens and the Indebtedness secured thereby are
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement, (C) the Indebtedness secured thereby does not
exceed 90% of the cost of acquiring, constructing or improving such fixed or
capital assets; and (D) such Liens shall not apply to any other property or
assets of the Credit Parties or any of their respective Subsidiaries; or
(ii) arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any such Liens, provided that the principal amount of
such Indebtedness is not increased and such Indebtedness is not secured by any
additional assets;

(d) any Lien granted to the Administrative Agent securing any of the Obligations
or any other Indebtedness of the Credit Parties under the Loan Documents or any
Indebtedness under any Designated Hedge Agreement;

(e) Liens (i) incurred in the ordinary course of business in connection with the
purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller or shipper of such goods or
assets and only attach to such goods or assets, and (ii) in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods in the ordinary course of
business;

 

85



--------------------------------------------------------------------------------

(f) Liens on property of a Person existing at the time such Person is acquired
pursuant to a Permitted Acquisition; provided that such Liens were not created
in contemplation of such Permitted Acquisition and do not extend to any assets
other than those acquired;

(g) Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set-off or similar rights and remedies, in each case, encumbering only
deposit or securities accounts (including funds or other assets credited
thereto) or other funds maintained with a depository institution or securities
intermediary; or

(h) Liens arising by virtue of statutory law under any fuel terminalling and
storage agreement entered into by any Credit Party or any Subsidiary of a Credit
Party in the ordinary course of business of such Credit Party or Subsidiary in
favor of the counterparty of such agreement, so long as such Lien attaches only
to the assets in storage that are the subject of such agreement.

Section 7.04 Indebtedness. No Credit Party will, nor will any Credit Party
permit any of its Subsidiaries to, contract, create, incur, assume or suffer to
exist any Indebtedness of the Credit Parties or any of their respective
Subsidiaries, except:

(a) Indebtedness incurred under this Agreement and the other Loan Documents;

(b) the Indebtedness set forth on Schedule 7.04, and any refinancing, extension,
renewal or refunding of any such Indebtedness not involving an increase in the
principal amount thereof;

(c) (i) Indebtedness of any Borrower or any of its Subsidiaries incurred to
finance the acquisition, construction or improvement of any fixed or Capital
Assets (whether or not constituting purchase money Indebtedness), including
Capitalized Lease Obligations, and (ii) any refinancing, extension, renewal or
refunding of any such Indebtedness not involving an increase in the principal
amount thereof, provided that (A) such Indebtedness is incurred prior to or
within 90 days after such acquisition or the completion of such construction or
improvement and (B) the aggregate outstanding principal amount (using
Capitalized Lease Obligations in lieu of principal amount, in the case of any
Capital Lease) of Indebtedness permitted by this subpart (c) shall not exceed
$1,000,000 at any time;

(d) Indebtedness resulting from intercompany loans (i) made by any Credit Party
to any other Credit Party or (ii) made by Koko’oha, Par Petroleum or the Parent
to any Credit Party in an amount not to exceed $2,000,000; provided that, in
each case, such intercompany loans are subject to an Intercompany Subordination
Agreement;

(e) Indebtedness of any Borrower or any of its Subsidiaries under Hedge
Agreements, provided such Hedge Agreements have been entered into in the
ordinary course of business and not for speculative purposes and are otherwise
permitted by Section 7.18;

(f) Indebtedness of any Borrower or any of its Subsidiaries evidenced by surety
bonds, appeal bonds, performance bonds, bid bonds and completion guarantees, in
each case, entered into in the ordinary course of business of such Person and in
an aggregate amount not to exceed $750,000 at any time;

(g) Indebtedness of any Borrower or any of its Subsidiaries in respect of the
financing of insurance premiums in the ordinary course of business of such
Person;

 

86



--------------------------------------------------------------------------------

(h) liabilities of Credit Parties constituting Indebtedness in respect of any
indemnification obligation, adjustment of purchase price, non-compete, or
similar obligation incurred in connection with the consummation of one or more
Permitted Acquisitions;

(i) Indebtedness constituting Guaranty Obligations permitted by Section 7.05;

(j) Indebtedness of any Borrower or any of its Subsidiaries arising from the
endorsement of instruments for collection in the ordinary course of business of
such Person;

(k) other unsecured Indebtedness of the Borrowers to the extent not permitted by
any of the foregoing subparts, provided that (i) all such Indebtedness
constitutes Subordinated Indebtedness, (ii) no Default or Event of Default shall
then exist or immediately after incurring any of such Indebtedness will exist,
(iii) the Borrowers and their Subsidiaries shall be in compliance with the
financial covenants set forth in Section 7.07 both immediately before and after
giving pro forma effect to the incurrence of such Indebtedness, and (iv) the
aggregate outstanding principal amount of Indebtedness permitted by this subpart
(h) shall not exceed $5,000,000 at any time; and

(l) additional unsecured Indebtedness of the Borrowers or any of their
Subsidiaries to the extent not permitted by any of the foregoing clauses,
provided that the aggregate outstanding principal amount of all such
Indebtedness does not exceed $1,000,000 at any time.

Section 7.05 Investments and Guaranty Obligations. No Credit Party will, nor
will any Credit Party permit any of its Subsidiaries to, directly or indirectly,
(i) make or commit to make any Investment or (ii) be or become obligated under
any Guaranty Obligations, except:

(a) Investments by any Borrower or any Subsidiary in cash and Cash Equivalents;

(b) any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business;

(c) the Borrowers and their Subsidiaries may acquire and hold receivables and
similar items owing to them in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;

(d) any Permitted Creditor Investment;

(e) loans and advances to employees for business-related travel expenses, moving
expenses, costs of replacement homes, business machines or supplies, automobiles
and other similar expenses, in each case incurred in the ordinary course of
business, provided the aggregate outstanding amount of all such loans and
advances shall not exceed $100,000 at any time;

(f) Investments existing as of the Closing Date and described on Schedule 7.05;

(g) any Guaranty Obligations of the Credit Parties or any of their respective
Subsidiaries in favor of the Administrative Agent, each LC Issuer and the
Lenders and any other benefited creditors under any Designated Hedge Agreements
pursuant to the Loan Documents;

(h) Investments of any Borrower or any Subsidiary of any Borrower in Hedge
Agreements permitted to be entered into pursuant to this Agreement;

 

87



--------------------------------------------------------------------------------

(i) Investments (i) of any Borrower or any Subsidiary of any Borrower existing
as of the Closing Date in their respective Subsidiaries, (ii) of any Borrower in
any Credit Party made after the Closing Date, or (iii) of any Credit Party in
any other Credit Party (other than a Borrower) made after the Closing Date;

(j) intercompany loans and advances permitted by Section 7.04(d);

(k) the Acquisitions permitted by Section 7.02(h);

(l) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Asset Sales;

(m) any Guaranty Obligation incurred by any Credit Party with respect to
Indebtedness of another Credit Party that is permitted by Section 7.04; and

(n) Guaranty Obligations of any of the Credit Parties or their respective
Subsidiaries for the buying obligations of buying organizations or purchasing
agents acting on behalf of the Credit Parties or their Subsidiaries for
purchases of inventory in the ordinary course of business of the applicable
Credit Party or Subsidiary; provided that the obligations guaranteed by the
Credit Parties or their Subsidiaries arise only in connection with such
purchases of inventory on behalf of the Credit Parties and their Subsidiaries.

Section 7.06 Restricted Payments. No Credit Party will, nor will any Credit
Party permit any of its Subsidiaries to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except:

(a) any Borrower or any Subsidiary may declare and pay or make Capital
Distributions that are payable solely in additional shares of its common Equity
Interests (or warrants, options or other rights to acquire additional shares or
units of its common Equity Interests);

(b) any Subsidiary of any Borrower may declare and pay or make Capital
Distributions to any Borrower or any Subsidiary Guarantor;

(c) the Borrowers may make Capital Distributions to their respective members
(which Capital Distributions may then be further distributed to the Parent),
provided that, after giving pro forma effect to each such Capital Distribution,
on the date any such Capital Distribution is declared and on the date it is
made, (i) no Default or Event of Default shall have occurred and be continuing
or would result therefrom, (ii) the Leverage Ratio shall be less than or equal
to 3.0 to 1.0 (calculated using Combined EBITDA for the period of four fiscal
quarters most recently ended and Combined Total Debt as of the date of such
declaration and as of the date on which such Capital Distribution is made),
(iii) the aggregate amount of unrestricted cash and Cash Equivalents of the
Borrowers’ and their Subsidiaries, together with Revolving Availability, shall
be greater than or equal to $10,000,000 and (iv) the Fixed Charge Coverage Ratio
shall be greater than or equal to 1.0 to 1.0 for the period of four fiscal
quarters most recently ended;

(d) so long as there exists no Event of Default, each Borrower may declare and
pay or make Capital Distributions to its member in an aggregate amount not
greater than the amount necessary for such member to pay its actual state and
United States federal income tax liabilities in respect of income earned by such
Borrower, and in addition up to $8,000,000 may be distributed by the Borrowers
on the Closing Date with respect to tax liabilities arising from the first three
fiscal quarters of 2015; and

(e) the Borrowers may make the Specified Distribution on the Closing Date.

 

88



--------------------------------------------------------------------------------

Section 7.07 Financial Covenants.

(a) Leverage Ratio. The Credit Parties will not permit the Leverage Ratio for
any Testing Period ending as of the date set forth below to be greater than the
maximum ratio specified below opposite the applicable fiscal quarter-end:

 

Fiscal Quarter Ending

   Maximum Ratio  

December 31, 2015

     4.50 to 1.00   

March 31, 2016

     4.50 to 1.00   

June 30, 2016

     4.50 to 1.00   

September 30, 2016

     4.50 to 1.00   

December 31, 2016

     4.50 to 1.00   

March 31, 2017

     4.50 to 1.00   

June 30, 2017

     4.50 to 1.00   

September 30, 2017

     4.50 to 1.00   

December 31, 2017

     4.50 to 1.00   

March 31, 2018

     4.25 to 1.00   

June 30, 2018

     4.25 to 1.00   

September 30, 2018

     4.25 to 1.00   

December 31, 2018

     4.25 to 1.00   

March 31, 2019

     4.00 to 1.00   

June 30, 2019

     4.00 to 1.00   

September 30, 2019

     4.00 to 1.00   

December 31, 2019 and each fiscal quarter-end thereafter

     4.00 to 1.00   

(b) Interest Coverage Ratio. The Credit Parties will not permit the Interest
Coverage Ratio for any Testing Period to be less than 2.50 to 1.00.

(c) Debt Service Coverage Ratio. The Credit Parties will not permit the Debt
Service Coverage Ratio for any Testing Period to be less than 1.25 to 1.00.

Section 7.08 Limitation on Certain Restrictive Agreements. No Credit Party will,
nor will any Credit Party permit any of its Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist or become effective, any
“negative pledge” covenant or other agreement, restriction or arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of any Credit
Party or any of its respective Subsidiaries to create, incur or suffer to exist
any Lien upon any of its property or assets as security for Indebtedness, or
(b) the ability of any such Credit Party or any such Subsidiary to make Capital
Distributions or any other interest or participation in its profits owned by any
Credit Party or any Subsidiary, or pay any Indebtedness owed to any Credit Party
or any Subsidiary, or to make loans or advances to any Credit Party or any
Subsidiary, or transfer any of its property or assets to any Credit Party or any
Subsidiary, except for such restrictions existing under or by reason of
(i) applicable law, (ii) this Agreement and the other Loan Documents,
(iii) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest, (iv) customary provisions restricting assignment
of any licensing agreement entered into in the ordinary course of business,
(v) customary provisions restricting

 

89



--------------------------------------------------------------------------------

the transfer or further encumbering of assets subject to Liens permitted under
Section 7.03(c), (vi) customary restrictions affecting only a Subsidiary of any
Borrower under any agreement or instrument governing any of the Indebtedness of
a Credit Party permitted pursuant to Section 7.04, (vii) any document relating
to Indebtedness secured by a Lien permitted by Section 7.03, insofar as the
provisions thereof limit grants of junior liens on the assets securing such
Indebtedness, and (viii) any Operating Lease or Capital Lease, insofar as the
provisions thereof limit grants of a security interest in, or other assignments
of, the related leasehold interest to any other Person.

Section 7.09 Transactions with Affiliates. No Credit Party will, nor will any
Credit Party permit any of its Subsidiaries to, enter into any transaction or
series of transactions with any Affiliate other than in the ordinary course of
business of and pursuant to the reasonable requirements of such Credit Party’s
or such Subsidiary’s business and upon fair and reasonable terms no less
favorable to such Credit Party or such Subsidiary than would be obtained in a
comparable arm’s-length transaction with a Person other than an Affiliate,
except (i) transactions solely between or among Credit Parties, (ii) Restricted
Payments permitted pursuant to Section 7.06, (iii) reasonable and customary
director, officer and employee fees and compensation and other benefits
(including retirement, health, stock option and other benefit plans) and
indemnification arrangements, (iv) agreements and transactions existing on the
Closing Date and set forth on Schedule 7.09 and (v) the Permitted
Reorganization, (vi) the allocation of reasonable and customary expenses among
the Credit Parties and Parent in the ordinary course of business related to
shared corporate office space, personnel and payroll and other shared
administrative matters and (vii) Capital Distributions permitted by
Section 7.06(d).

Section 7.10 Plan Terminations, Minimum Funding, etc. No Credit Party will, nor
will any Credit Party permit any of its Subsidiaries to, and will not permit any
ERISA Affiliate to, (i) terminate any Plan or Plans so as to result in liability
of the Credit Parties, their Subsidiaries or any ERISA Affiliate to the PBGC in
excess of, in the aggregate, the amount that is equal to 5% of the Borrowers’
Combined Net Worth as of the date of the then most recent financial statements
furnished to the Lenders pursuant to the provisions of this Agreement,
(ii) permit to exist one or more events or conditions that present a material
risk of the termination by the PBGC of any Plan or Plans with respect to which
the Credit Parties, their Subsidiaries or ERISA Affiliate would, in the event of
such termination, incur liability to the PBGC in excess of such amount in the
aggregate, (iii) fail to comply with the minimum funding standards of ERISA and
the Code with respect to any Plan, or (iv) incur an obligation to contribute to,
or become a contributing sponsor (as such term is defined in Section 4001 of
ERISA) in, any Multi-Employer Plan or incur a material obligation to contribute
to, or become a contributing sponsor (as such term is defined in Section 4001 of
ERISA) in any Multiple Employer Plan.

Section 7.11 Modification of Certain Agreements. No Credit Party will amend,
modify, supplement, waive or otherwise change, or consent or agree to any
amendment, modification, supplement, waiver or other change to, or enter into
any forbearance from exercising any rights with respect to the terms or
provisions contained in:

(a) any Subordinated Debt Document (other than any amendment, modification,
supplement, waiver or other change for which no fee is payable to the holders of
the Subordinated Indebtedness and that (i) extends the maturity or reduces the
amount of any repayment, prepayment or redemption of the principal of such
Subordinated Indebtedness, (ii) reduces the rate or extends any date for payment
of interest, premium (if any) or fees payable on such Subordinated Indebtedness
or (iii) makes the covenants, events of default or remedies in such Subordinated
Debt Documents less restrictive on any applicable Credit Party);

 

90



--------------------------------------------------------------------------------

(b) any Credit Party’s Organizational Documents, to the extent such amendment,
modification, supplement, waiver or other change is materially adverse to the
interests of the Lenders under this Agreement; or

(c) any Material Contract, to the extent such amendment, modification,
supplement, waiver or other change is materially adverse to the interests of the
Lenders under this Agreement.

Section 7.12 Bank Accounts. No Credit Party shall establish any new Deposit
Accounts unless the Administrative Agent and the depository institution at which
the account is to be opened enter into a Control Agreement pursuant to which
such depository institution acknowledges the security interest of the
Administrative Agent in such Deposit Account, agrees to comply with instructions
originated by the Administrative Agent directing disposition of the funds in the
Deposit Account without further consent from such Credit Party, and agrees to
subordinate and limit any security interest the bank may have in the Deposit
Account and rights of set-off with respect thereto on terms reasonably
satisfactory to the Administrative Agent.

Section 7.13 Anti-Terrorism Laws. No Credit Party nor any of their respective
Subsidiaries shall violate any law, regulation, or list of any government agency
(including, without limitation, the U.S. Office of Foreign Asset Control list,
Executive Order No. 13224 or the USA Patriot Act) that prohibits or limits the
conduct of business with or the receiving of funds, goods or services to or for
the benefit of certain Persons specified therein or that prohibits or limits any
Lender or LC Issuer from making any advance or extension of credit to the
Borrowers or from otherwise conducting business with the Borrowers or any other
Credit Party.

Section 7.14 Anti-Corruption Laws. No Credit Party shall, nor shall it permit
any of its Subsidiaries to, directly or indirectly use the proceeds of any Loans
for any purpose which would violate the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti-corruption
legislation in other jurisdictions, in each case, that is applicable to the
Credit Parties and their respective Subsidiaries.

Section 7.15 Fiscal Year and Accounting Changes. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, change (i) its fiscal year
(currently a calendar year) or (ii) its accounting policies except as permitted
by GAAP.

Section 7.16 Issuance of Disqualified Equity Interests. No Credit Party shall,
nor shall it permit any of its Subsidiaries to, issue or sell any Disqualified
Equity Interests.

Section 7.17 Sale and Lease-Back Transactions. No Credit Party shall, nor shall
it permit any of its Subsidiaries to, enter into any Sale and Lease-Back
Transaction, except for any Sale and Lease-Back Transaction on any fixed or
capital assets by any such Credit Party or such Subsidiary (i) that has been
approved in advance by the Administrative Agent in its sole discretion,
(ii) that is made for cash consideration in an amount not less than the fair
market value of such fixed or capital asset, (iii) that is consummated within 90
days after such Credit Party or such Subsidiary, as applicable, acquires or
completes the construction of such fixed or capital asset and (iv) the other
terms of which would then prevail in the market for similar transactions between
unaffiliated parties dealing at arm’s length; provided that, if such Sale and
Lease-Back Transaction results in a Capitalized Lease Obligation, such
Capitalized Lease Obligation is permitted by Section 7.04 and any Lien made the
subject of such Capitalized Lease Obligation is permitted by Section 7.03.

Section 7.18 Hedge Agreements. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, enter into any Hedge Agreement, except Hedge Agreements
entered into for non-

 

91



--------------------------------------------------------------------------------

speculative purposes to hedge or mitigate risks to which any Borrower or any
Subsidiary has actual exposure, including, without limitation, Hedge Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
any Borrower or any Subsidiary.

Section 7.19 Designated Senior Debt. No Credit Party shall, nor shall it permit
any of its Subsidiaries to designate any Indebtedness (other than Indebtedness
under this Agreement and the other Loan Documents) of any Borrower or any
Subsidiary as “Designated Senior Indebtedness” or “Senior Secured Financing” (or
any comparable term) under, and as defined in, any Subordinated Debt Documents.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.01 Events of Default. Any of the following specified events shall
constitute an Event of Default (each an “Event of Default”):

(a) Payments: the Borrowers shall (i) default in the payment when due (whether
at maturity, on a date fixed for a scheduled repayment, on a date on which a
required prepayment is to be made, upon acceleration or otherwise) of any
principal of the Loans or any reimbursement obligation in respect of any Unpaid
Drawing; or (ii) default, and such default shall continue for three or more
Business Days, in the payment when due of any interest on the Loans, any Fees or
any other Obligations; or (iii) fail to Cash Collateralize any Letter of Credit
when required to do so hereunder; or

(b) Representations, etc.: any representation, warranty or statement made by any
Credit Party herein or in any other Loan Document or in any statement or
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect (without duplication as to any
materiality modifiers, qualifications, or limitations applicable thereto) on the
date as of which made, deemed made, or confirmed; or

(c) Certain Covenants: any Credit Party shall default in the due performance or
observance by it of any term, covenant or agreement contained in Sections 6.01,
6.02(b), 6.05, 6.09, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.17, 6.18, or
6.19 or Article VII of this Agreement; or

(d) Other Covenants: any Credit Party shall default in the due performance or
observance by it of any term, covenant or agreement contained in this Agreement
or any other Loan Document (other than those referred to in Section 8.01(a) or
(b) or (c) above) and such default is not remedied within 30 days after the
earlier of (i) an Authorized Officer of any Credit Party obtaining knowledge of
such default or (ii) the Borrowers receiving written notice of such default from
the Administrative Agent or the Required Lenders (any such notice to be
identified as a “notice of default” and to refer specifically to this
paragraph); or

(e) Cross Default Under Other Agreements; Designated Hedge Agreements: any
Credit Party or any of its Subsidiaries shall (i) default in any payment with
respect to any Material Indebtedness (other than the Obligations), and such
default shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Material Indebtedness; or
(ii) default in the observance or performance of any agreement or condition
relating to any Material Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto (and all grace periods
applicable to such observance, performance or condition shall have expired), or
any other event shall occur or condition exist, the effect of which default or
other event or condition is to cause, or to permit the

 

92



--------------------------------------------------------------------------------

holder or holders of such Material Indebtedness (or a trustee or agent on behalf
of such holder or holders) to cause, any such Material Indebtedness to become
due prior to its stated maturity; or any such Material Indebtedness of any
Credit Party or any of its Subsidiaries shall be declared to be due and payable,
or shall be required to be prepaid (other than by a regularly scheduled required
prepayment or redemption, prior to the stated maturity thereof); or
(iii) without limitation of the foregoing clauses, default in any payment
obligation under a Designated Hedge Agreement, and such default shall continue
after the applicable grace period, if any, specified in such Designated Hedge
Agreement or any other agreement or instrument relating thereto; or (iv) default
in the observance or performance of any covenant or condition contained in any
Material Contract of such Credit Party or such Subsidiary (and all grace periods
applicable to such observance, performance or condition shall have expired); or
(v) terminate any Material Contract of such Credit Party or such Subsidiary; or

(f) Invalidity of Loan Documents: any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or under such Loan Document or satisfaction in full of all
the Obligations, ceases to be in full force and effect; or any Credit Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Credit Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

(g) Invalidity of Liens: any security interest and Lien purported to be created
by any Security Document shall cease to be in full force and effect (other than
in accordance with the terms hereof and thereof), or shall cease to give the
Administrative Agent, for the benefit of the Secured Creditors, the Liens,
rights, powers and privileges purported to be created and granted under such
Security Documents (including a perfected first priority security interest in
and Lien on, all of the Collateral thereunder (except as otherwise expressly
provided in such Security Document)) or shall be asserted by any Credit Party
not to be, a valid, perfected, first priority (except as otherwise expressly
provided in this Agreement or such Security Document) security interest in or
Lien on any Collateral covered thereby;

(h) Judgments: (i) one or more judgments, orders or decrees (or any settlement
of any claim that, if breached, could result in a judgment order or decree)
shall be entered against any Credit Party and/or any of its Subsidiaries
involving a liability (other than a liability covered by insurance, as to which
the carrier has adequate claims paying ability and has not effectively reserved
its rights) of $2,500,000 or more in the aggregate for all such judgments,
orders, decrees and settlements for the Credit Parties and their Subsidiaries,
and any such judgments or orders or decrees or settlements shall not have been
vacated, discharged or stayed or bonded pending appeal within 20 days (or such
longer period, not in excess of 60 days, during which enforcement thereof, and
the filing of any judgment lien, is effectively stayed or prohibited) from the
entry thereof; or (ii) one or more judgments, orders, decrees or settlements
shall be entered against any Credit Party and/or any of its Subsidiaries
involving a required divestiture of any material properties, assets or business
reasonably estimated to have a fair value in excess of $2,500,000, and any such
judgments, orders or decrees shall not have been vacated, discharged or stayed
or bonded pending appeal within 20 days (or such longer period, not in excess of
60 days, during which enforcement thereof, and the filing of any judgment lien,
is effectively stayed or prohibited) from the entry thereof; or

(i) Insolvency Event: any Insolvency Event shall occur with respect to any
Credit Party or any of its Subsidiaries; or

(j) ERISA: any ERISA Event shall have occurred and either (i) such event or
events could reasonably be expected to have a Material Adverse Effect or
(ii) there shall result from any such event or events the imposition of a Lien;
or

 

93



--------------------------------------------------------------------------------

(k) Change in Control: if there occurs a Change in Control; or

(l) Cessation of Business: any cessation of a substantial part of the business
of any Credit Party for a period that could reasonably be expected to have a
Material Adverse Effect; or

(m) Environmental: any Credit Party or any Subsidiary shall have any
Environmental Liabilities and Costs (other than Environmental Liabilities and
Costs covered by insurance, as to which the carrier has adequate claims paying
ability and has not effectively disclaimed coverage), the payment of which is
reasonably probable and which could reasonably be expected to have a Material
Adverse Effect (after taking into consideration available claims or rights of
recovery that the Borrowers and their Subsidiaries may have against any
third-party, to the extent reasonably expected to be realized); or

(n) Subordinated Affiliate Obligations: any Affiliate of any Credit Party
holding obligations of any Credit Party that are subordinated to the Obligations
shall fail to perform or comply with any of the subordination provisions of any
subordination agreement or other subordination document evidencing or governing
such obligations; or

(o) Subordinated Indebtedness: (i) any of the Obligations for any reason shall
cease to be “Senior Indebtedness” or “Designated Senior Indebtedness” (or any
comparable terms) under, and as defined in, any Subordinated Debt Document,
(ii) any Indebtedness other than the Obligations shall constitute “Designated
Senior Indebtedness” (or any comparable term) under, and as defined in, any
Subordinated Debt Document, (iii) any holder of Subordinated Indebtedness that
is an Affiliate of any Credit Party shall fail to perform or comply with any of
the subordination provisions of the Subordinated Debt Document evidencing or
governing such Subordinated Indebtedness, or (iv) the subordination provisions
of the documents evidencing or governing any Subordinated Indebtedness shall, in
whole or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any holder of the applicable Subordinated
Indebtedness.

Section 8.02 Remedies. Upon the occurrence of any Event of Default, and at any
time thereafter, if any Event of Default shall then be continuing, the
Administrative Agent (i) may, in its discretion, or (ii) shall, upon the written
request of the Required Lenders, by written notice to the Borrowers, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrowers
or any other Credit Party in any manner permitted under applicable law:

(a) declare the Commitments terminated, whereupon the Commitment of each Lender
shall forthwith terminate immediately without any other notice of any kind;

(b) declare the principal of and any accrued interest in respect of all Loans,
all Unpaid Drawings and all other Obligations (other than any Obligations under
any Designated Hedge Agreement) owing hereunder and thereunder to be, whereupon
the same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrowers;

(c) (i) terminate any Letter of Credit that may be terminated in accordance with
its terms and/or (ii) require the Borrowers to Cash Collateralize all or any
portion of the LC Outstandings; or

(d) exercise any other right or remedy available under any of the Loan Documents
or applicable law;

 

94



--------------------------------------------------------------------------------

provided that, if an Event of Default specified in Section 8.01(i) shall occur,
the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (a), (b) and/or (c)(ii) above shall
occur automatically without the giving of any such notice.

Section 8.03 Application of Certain Payments and Proceeds. All payments and
other amounts received by the Administrative Agent or any Lender through the
exercise of remedies hereunder or under the other Loan Documents shall, unless
otherwise required by the terms of the other Loan Documents or by applicable
law, be applied as follows:

(i) first, to the payment of that portion of the Obligations constituting fees,
indemnities and expenses and other amounts (including attorneys’ fees and
amounts due under Article III) payable to the Administrative Agent in its
capacity as such;

(ii) second, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses (including attorneys’ fees and amounts due under
Article III) payable to each Lender or each LC Issuer, ratably among them in
proportion to the aggregate of all such amounts;

(iii) third, to the payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and Unpaid Drawings with respect to
Letters of Credit, ratably among the Lenders in proportion to the aggregate of
all such amounts;

(iv) fourth, pro rata to the payment of (A) that portion of the Obligations
constituting unpaid principal of the Loans and Unpaid Drawings, ratably among
the Lenders and each LC Issuer in proportion to the aggregate of all such
amounts, and (B) the amounts due to Designated Hedge Creditors under Designated
Hedge Agreements subject to confirmation by the Administrative Agent that any
calculations of termination or other payment obligations are being made in
accordance with normal industry practice;

(v) fifth, to the Administrative Agent for the benefit of each LC Issuer to Cash
Collateralize the Stated Amount of outstanding Letters of Credit;

(vi) sixth, to the payment of all other Obligations of the Credit Parties owing
under or in respect of the Loan Documents that are then due and payable to the
Administrative Agent, each LC Issuer, the Lenders and the Designated Hedge
Creditors, ratably based upon the respective aggregate amounts of all such
Obligations owing to them on such date; and

(vii) finally, any remaining surplus after all of the Obligations have been paid
in full, to the Borrowers or to whomsoever shall be lawfully entitled thereto.

Section 8.04 Right to Cure.

(a) Financial Covenant. Notwithstanding anything to the contrary contained in
Section 8.01, in the event that the Borrowers fail to comply with the
requirements of the financial covenants set forth in Section 7.07 as of the last
day of any fiscal quarter for which such covenant is tested, until the
expiration of the fifth Business Day following the Cure Specified Date for such
fiscal quarter, the Borrowers shall have the right to give written notice (the
“Cure Notice”), on or prior to the fifth Business Day following such Cure
Specified Date, to the Administrative Agent of the intent of the direct parent
company of any Borrower to make cash common equity contributions to the capital
of such Borrower (the “Cure Right”), and, upon contribution of such cash to such
Borrower (the “Cure Amount”) pursuant to the exercise of the Cure Right, which
exercise shall be made on or before the tenth Business Day following such Cure
Specified Date, the covenants set forth in Section 7.07 shall be automatically
recalculated giving effect to the following adjustments on a pro forma basis:

(i) Combined EBITDA shall be increased with respect to such applicable fiscal
quarter and any Testing Period that contains such fiscal quarter, solely for the
purpose of measuring the financial covenants set forth in Section 7.07 and not
for any other purpose under this Agreement, by an amount equal to the Cure
Amount; and

(ii) if, after giving effect to the foregoing recalculations, the Borrowers
shall then be in compliance with the requirements of the financial covenants set
forth in Section 7.07, the Borrowers shall be deemed to have satisfied the
requirements of such financial covenants as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or Event of Default with
respect to such financial covenants that had occurred shall be deemed cured for
purposes of this Agreement.

 

95



--------------------------------------------------------------------------------

(b) No Default. Notwithstanding anything herein to the contrary, (i) a Default
or Event of Default resulting solely from a failure to be in compliance with the
financial covenants set forth in Section 7.07 shall be deemed not to exist from
the end of the applicable fiscal quarter until the fifth Business Day after the
applicable Cure Specified Date with respect to such fiscal quarter with respect
to such fiscal period, (ii) to the extent a Cure Notice is delivered by the
Borrowers within five Business Days after such Cure Specified Date, a Default or
Event of Default resulting solely from a failure to be in compliance with the
financial covenants set forth in Section 7.07 shall be deemed not to exist from
the end of the applicable fiscal quarter until the tenth Business Day after the
applicable Cure Specified Date with respect to the applicable fiscal quarter and
(iii) if the Cure Amount is not made within ten Business Days after the
applicable Cure Specified Date with respect to the applicable fiscal quarter,
each such Default or Event of Default referenced in clauses (i) and (ii) above
shall be deemed reinstated as of the end of the applicable fiscal quarter;
provided, however, that no Revolving Lender shall be required to make any
Revolving Loans during any such time.

(c) Limitation on Exercise of Cure Right. Notwithstanding anything herein to the
contrary:

(i) the Cure Right may not be exercised in any two consecutive fiscal quarters;

(ii) the Cure Right may not be exercised more than twice during any period of 12
consecutive calendar months;

(iii) the Cure Right may not be exercised more than four times;

(iv) the Cure Amount shall be (i) no greater than the minimum amount required to
cause the Borrowers to be in compliance with the financial covenants set forth
in Section 7.07 as at the end of the applicable fiscal quarter and (ii) not less
than the amount required to cause the Borrowers to be in compliance with the
financial covenants set forth in Section 7.07 as at the end of the applicable
fiscal quarter;

(v) the Cure Amount shall be immediately used by the Borrowers to prepay Loans
in the following manner: first the Term Loans pro rata and second the
outstanding Revolving Loans and to Cash Collateralize outstanding Letters of
Credit (but without any corresponding reduction in Revolving Commitments); and

(vi) any Loans prepaid with the proceeds of the Cure Amounts in accordance with
clause (v) above shall be deemed outstanding for purposes of calculating the
Total Leverage

 

96



--------------------------------------------------------------------------------

Ratio (including, without limitation, determining compliance with Section 7.07)
for the fiscal quarter with respect to which the Cure Right is exercised and
each Testing Period ending on the last day of the following three (3) fiscal
quarters.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.01 Appointment.

(a) Each Lender hereby irrevocably designates and appoints KeyBank National
Association to act as specified herein and in the other Loan Documents, and each
such Lender hereby irrevocably authorizes KeyBank National Association, as the
Administrative Agent for such Lender, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
The Administrative Agent agrees to act as such upon the express conditions
contained in this Article. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor any fiduciary relationship with any Lender or LC Issuer, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against the
Administrative Agent. The provisions of this Article IX are solely for the
benefit of the Administrative Agent and the Lenders, and no Credit Party shall
have any rights as a third-party beneficiary of any of the provisions hereof. In
performing its functions and duties under this Agreement, the Administrative
Agent shall act solely as agent of the Lenders and does not assume and shall not
be deemed to have assumed any obligation or relationship of agency or trust with
or for the Credit Parties or any of their respective Subsidiaries.

(b) Each Lender hereby further irrevocably authorizes the Administrative Agent
on behalf of and for the benefit of the Lenders, to be the agent for and
representative of the Lenders with respect to the Guaranty, the Security
Agreement, the Pledge Agreements, the Collateral and any other Loan Document.
Subject to Section 11.12, without further written consent or authorization from
Lenders, the Administrative Agent may execute any documents or instruments
necessary to (i) release any Lien encumbering any item of Collateral that is the
subject of a sale or other disposition of assets permitted hereby or to which
the Required Lenders (or such other Lenders as may be required to give such
consent under Section 11.12) have otherwise consented, or (ii) release any
Subsidiary Guarantor from the Guaranty with respect to which the Required
Lenders (or such other Lenders as may be required to give such consent under
Section 11.12) have otherwise consented.

(c) Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrowers, the Administrative Agent and each Lender hereby
agree that (i) no Lender shall have any right individually to realize upon any
of the Collateral or to enforce the Guaranty, it being understood and agreed
that all powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the Lenders in accordance with the terms
hereof and all powers, rights and remedies under the Loan Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale, the Administrative Agent or any Lender may be the
purchaser of any or all of such Collateral at any such sale and the
Administrative Agent, as agent for and representative of the Secured Creditors
(but not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Administrative Agent at such sale.

 

97



--------------------------------------------------------------------------------

Section 9.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
sub-agents or attorneys-in-fact, and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents, sub-agents or
attorneys-in-fact selected by it with reasonable care except to the extent
otherwise required by Section 9.03. All of the rights, benefits and privileges
(including the exculpatory and indemnification provisions) of Section 9.03 shall
apply to any such sub-agent and to the Affiliates of any such sub-agent, and
shall apply to their respective activities as sub-agent as if such sub-agent and
Affiliates were named herein. Notwithstanding anything herein to the contrary,
with respect to each sub-agent appointed by the Administrative Agent, (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory and rights to
indemnification) and shall have all of the rights, benefits and privileges of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Credit Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to the
Administrative Agent and not to any Credit Party, any Lender or any other Person
and no Credit Party, Lender or any other Person shall have the rights, directly
or indirectly, as a third party beneficiary or otherwise, against such
sub-agent.

Section 9.03 Exculpatory Provisions. Neither the Administrative Agent nor any of
its Related Parties shall be (a) liable for any action lawfully taken or omitted
to be taken by it or such Person under or in connection with this Agreement or
any other Loan Document (except for its or such Related Parties’ own gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction) or (b) responsible in any manner
to any of the Lenders for any recitals, statements, representations or
warranties made by the Credit Parties or any of their respective Subsidiaries or
any of their respective officers contained in this Agreement, any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or any other Loan Document or for any failure of
any Credit Party or any of its officers to perform its obligations hereunder or
thereunder. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Credit Parties
or any of their respective Subsidiaries. The Administrative Agent shall not be
responsible to any Lender for the effectiveness, genuineness, validity,
enforceability, collectibility or sufficiency of this Agreement or any Loan
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statement or in any financial
or other statements, instruments, reports, certificates or any other documents
in connection herewith or therewith furnished or made by the Administrative
Agent to the Lenders or by or on behalf of the Credit Parties or any of their
respective Subsidiaries to the Administrative Agent or any Lender or be required
to ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained herein or therein or
as to the use of the proceeds of the Loans or of the existence or possible
existence of any Default or Event of Default.

Section 9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, e-mail or other electronic transmission, facsimile transmission, telex
or teletype message, statement, order or other document or conversation believed
by it,

 

98



--------------------------------------------------------------------------------

in good faith, to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrowers or any of their
Subsidiaries), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders or all of the Lenders, as
applicable, as to any matter that, pursuant to Section 11.12, can only be
effectuated with the consent of all Required Lenders, or all applicable Lenders,
as the case may be), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

Section 9.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrowers referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” If the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

Section 9.06 Non-Reliance. Each Lender expressly acknowledges that neither the
Administrative Agent nor any of its Related Parties has made any representations
or warranties to it and that no act by the Administrative Agent hereinafter
taken, including, without limitation, any review of the affairs of the Credit
Parties or their respective Subsidiaries, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent, or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, assets, operations,
property, financial and other conditions, prospects and creditworthiness of the
Credit Parties and their Subsidiaries and made its own decision to make its
Loans hereunder and enter into this Agreement. Each Lender also represents that
it will, independently and without reliance upon the Administrative Agent, or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement, and to make
such investigation as it deems necessary to inform itself as to the business,
assets, operations, property, financial and other conditions, prospects and
creditworthiness of the Credit Parties and their Subsidiaries. The
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
assets, property, financial and other conditions, prospects or creditworthiness
of the Credit Parties and their Subsidiaries that may come into the possession
of the Administrative Agent or any of its Related Parties.

Section 9.07 No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including

 

99



--------------------------------------------------------------------------------

any programs involving any of the following items relating to or in connection
with the Credit Parties or their respective Subsidiaries, any of their
respective Affiliates or agents, the Loan Documents or the transactions
hereunder: (a) any identity verification procedures, (b) any record keeping,
(c) any comparisons with government lists, (d) any customer notices or (e) any
other procedures required under the CIP Regulations or such other laws.

Section 9.08 USA Patriot Act. Each Lender or assignee or participant of a Lender
that is not organized under the laws of the United States of America or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the USA Patriot Act and the applicable regulations because it is
both (a) an affiliate of a depository institution or foreign bank that maintains
a physical presence in the United States or foreign country, and (b) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Administrative Agent the
certification, or, if applicable, recertification, certifying that such Lender
is not a “shell” and certifying to other matters as required by Section 313 of
the USA Patriot Act and the applicable regulations: (i) within 10 days after the
Closing Date, and (ii) at such other times as are required under the USA Patriot
Act.

Section 9.09 Indemnification. The Lenders agree to indemnify the Administrative
Agent and its Related Parties, ratably according to their pro rata share of the
Aggregate Credit Facility Exposure, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
reasonable expenses or disbursements of any kind whatsoever that may at any time
(including, without limitation, at any time following the payment of the
Obligations) be imposed on, incurred by or asserted against the Administrative
Agent or such Related Parties in any way relating to or arising out of this
Agreement or any other Loan Document, or any documents contemplated by or
referred to herein or the transactions contemplated hereby or any action taken
or omitted to be taken by the Administrative Agent or such Related Parties under
or in connection with any of the foregoing, but only to the extent that any of
the foregoing is not paid by the Borrowers; provided, however, that no Lender
shall be liable to the Administrative Agent or any of its Related Parties for
the payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements to the
extent resulting solely from the Administrative Agent’s or such Related Parties’
gross negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction. If any indemnity furnished to the
Administrative Agent or any such Related Parties for any purpose shall, in the
opinion of the Administrative Agent, be insufficient or become impaired, the
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished. The agreements in this Section shall survive the payment of all
Obligations.

Section 9.10 The Administrative Agent in Individual Capacity. The Administrative
Agent and its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Credit Parties, their respective
Subsidiaries and their Affiliates as though not acting as Administrative Agent
hereunder. With respect to the Loans made by it and all Obligations owing to it,
the Administrative Agent shall have the same rights and powers under this
Agreement as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.

Section 9.11 Successor Administrative Agent. The Administrative Agent may resign
at any time upon not less than 30 days notice to the Lenders, each LC Issuer and
the Borrowers. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrowers, to appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and

 

100



--------------------------------------------------------------------------------

each LC Issuer, appoint a successor Administrative Agent; provided, however,
that if the Administrative Agent shall notify the Borrowers and the Lenders that
no such successor is willing to accept such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (i) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or any LC Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and LC Issuer
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed among the Borrowers and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.02
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

Section 9.12 Other Agents. Any Lender identified herein as a Co-Agent,
Syndication Agent, Documentation Agent, Managing Agent, Manager, Lead Arranger,
Arranger or any other corresponding title, other than “Administrative Agent,”
shall have no right, power, obligation, liability, responsibility or duty under
this Agreement or any other Loan Document except those applicable to all Lenders
as such. Each Lender acknowledges that it has not relied, and will not rely, on
any Lender so identified in deciding to enter into this Agreement or in taking
or not taking any action hereunder.

Section 9.13 Collateral Matters. The Administrative Agent may from time to time
make such disbursements and advances (“Agent Advances”) that the Administrative
Agent, in its sole discretion, deems necessary or desirable to preserve,
protect, prepare for sale or lease or dispose of the Collateral or any portion
thereof, to enhance the likelihood or maximize the amount of repayment by the
Borrowers of the Loans, Letters of Credit, and other Obligations or to pay any
other amount chargeable to the Borrowers or the other Credit Parties pursuant to
the terms of this Agreement, including, without limitation, costs, fees and
expenses as described in Section 11.01. The Agent Advances shall constitute
Obligations hereunder, shall be repayable on demand, shall be secured by the
Collateral and shall bear interest at a rate per annum equal to the rate then
applicable to Revolving Loans that are Base Rate Loans. The Administrative Agent
shall notify each Lender and the Borrowers in writing of each such Agent
Advance, which notice shall include a description of the purpose of such Agent
Advance. Without limitation to its obligations pursuant to Section 9.09, each
Lender agrees that it shall make available to the Administrative Agent, upon the
Administrative Agent’s demand, in Dollars in immediately available funds, the
amount equal to such Lender’s pro rata share of each such Agent Advance. If such
funds are not made available to the Administrative Agent by such Lender, the
Administrative Agent shall be entitled to recover such funds on demand from such
Lender, together with interest thereon for each day from the date such payment
was due until the date such amount is paid to the Administrative Agent, at the
Federal Funds Effective Rate for three Business Days and thereafter at the Base
Rate.

Section 9.14 Agency for Perfection. The Administrative Agent and each Lender
hereby appoints the Administrative Agent and each other Lender as agent and
bailee for the purpose of perfecting the security interests in and liens upon
the Collateral in assets that, in accordance with Article 9 of the

 

101



--------------------------------------------------------------------------------

UCC, can be perfected only by possession or control (or where the security
interest of a secured party with possession or control has priority over the
security interest of another secured party) and the Administrative Agent and
each Lender hereby acknowledges that it holds possession of or otherwise
controls any such Collateral for the benefit of the Administrative Agent and the
Lenders as secured party. Should any Lender obtain possession or control of any
such Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefor shall deliver such
Collateral to the Administrative Agent or in accordance with the Administrative
Agent’s instructions. Without limiting the generality of the foregoing, each
Lender hereby appoints the Administrative Agent for the purpose of perfecting
the Administrative Agent’s Liens on the Deposit Accounts or on any other deposit
accounts or securities accounts of any Credit Party. Each Credit Party by its
execution and delivery of this Agreement hereby consents to the foregoing.

Section 9.15 Proof of Claim. The Lenders and the Borrowers hereby agree that
after the occurrence of an Event of Default pursuant to Section 8.01(i), in case
of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Credit Party) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
agents and counsel and all other amounts due the Lenders and the Administrative
Agent hereunder) allowed in such judicial proceeding; and

(b) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent and other agents hereunder. Nothing herein contained shall
be deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lenders
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding. Further, nothing contained in this Section 9.15
shall affect or preclude the ability of any Lender to (i) file and prove such a
claim in the event that the Administrative Agent has not acted within ten
(10) days prior to any applicable bar date and (ii) require an amendment of the
proof of claim to accurately reflect such Lender’s outstanding Obligations.

Section 9.16 Posting of Approved Electronic Communications.

(a) Delivery of Communications. Each Credit Party hereby agrees, unless directed
otherwise by the Administrative Agent or unless the electronic mail address
referred to below has not been provided by the Administrative Agent to such
Credit Party that it will, or will cause its Subsidiaries to, provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to

 

102



--------------------------------------------------------------------------------

the Administrative Agent or to the Lenders pursuant to the Loan Documents,
including all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) is or relates to a Notice of Borrowing or a Notice of
Continuation or Conversion, (ii) relates to the payment of any principal or
other amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
any other Loan Document or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Loan or
other extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent. In addition, each Credit Party agrees, and
agrees to cause its Subsidiaries, to continue to provide the Communications to
the Administrative Agent or the Lenders, as the case may be, in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.

(b) Platform. Each Credit Party further agrees that Administrative Agent may
make the Communications available to the Lenders by posting the Communications
on Intralinks, SyndTrak or a substantially similar electronic transmission
system (the “Platform”).

(c) No Warranties as to Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE INDEMNITEES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE INDEMNITEES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE INDEMNITEES HAVE ANY
LIABILITY TO ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR
NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
INDEMNITEES IS FOUND IN A FINAL, NON-APPEALABLE ORDER BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.

(d) Delivery Via Platform. The Administrative Agent agrees that the receipt of
the Communications by the Administrative Agent at its electronic mail address
set forth above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents. Each Lender agrees that
receipt of notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
electronic mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such electronic mail
address.

(e) No Prejudice to Notice Rights. Nothing herein shall prejudice the right of
the Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

 

103



--------------------------------------------------------------------------------

Section 9.17 Credit Bidding. Each Lender hereby irrevocably authorizes the
Administrative Agent, based upon the instruction of the Required Lenders, to
credit bid and purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any sale thereof conducted
under the provisions of the UCC, including pursuant to Sections 9-610 or 9-620
thereof, at any sale thereof conducted under the provisions of the Bankruptcy
Code (including Section 363 of the Bankruptcy Code) or any applicable
bankruptcy, insolvency, reorganization or other similar law (whether domestic or
foreign) now or hereafter in effect, or at any sale or foreclosure conducted by
the Administrative Agent (whether by judicial action or otherwise) in accordance
with applicable law.

ARTICLE X

GUARANTY

Section 10.01 Guaranty. Each Credit Party hereby agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to the
Lenders, the Designated Hedge Creditors, the LC Issuers and the Administrative
Agent the prompt payment when due, whether at stated maturity, upon acceleration
or otherwise, and at all times thereafter, of the Obligations and all costs and
expenses, including, without limitation, all court costs and attorneys’ and
paralegals’ fees (including allocated costs of in-house counsel and paralegals)
and expenses paid or incurred by the Administrative Agent, any LC Issuer and the
Lenders in endeavoring to collect all or any part of the Obligations from, or in
prosecuting any action against, any Borrower or any other Credit Party of all or
any part of the Obligations (such costs and expenses, together with the
Obligations, collectively the “Guaranteed Obligations”). Each Credit Party
further agrees that the Guaranteed Obligations may be extended or renewed in
whole or in part without notice to or further assent from it, and that it
remains bound upon its guarantee notwithstanding any such extension or renewal.
All terms of this Guaranty apply to and may be enforced by or on behalf of any
domestic or foreign branch or Affiliate of any Lender that extended any portion
of the Guaranteed Obligations.

Section 10.02 Guaranty of Payment. This Guaranty is a guaranty of payment and
not of collection. Each Credit Party waives any right to require the
Administrative Agent, any LC Issuer or any Lender to sue any Credit Party or any
other Person obligated for all or any part of the Guaranteed Obligations (each,
an “Obligated Party”), or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations.

Section 10.03 No Discharge or Diminishment of Guaranty.

(a) Except as otherwise provided for herein, the obligations of each Credit
Party hereunder are unconditional and absolute and not subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of any Borrower or any other Obligated Party liable for any of the
Guaranteed Obligations; (iii) any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Obligated Party or their assets or any
resulting release or discharge of any obligation of any Obligated Party; or
(iv) the existence of any claim, setoff or other rights which any Credit Party
may have at any time against any Obligated Party, the Administrative Agent, any
LC Issuer, any Lender or any other Person, whether in connection herewith or in
any unrelated transactions.

(b) The obligations of each Credit Party hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(c) Further, the obligations of any Credit Party hereunder are not discharged or
impaired or otherwise affected by: (i) the failure of the Administrative Agent,
any LC Issuer or any Lender to assert any claim or demand or to enforce any
remedy with respect to all or any part of the Guaranteed Obligations; (ii) any
waiver or modification of or supplement to any provision of any agreement
relating to the Guaranteed Obligations; (iii) any release, non-perfection or
invalidity of any indirect or direct security for the obligations of any
Borrower for all or any part of the Guaranteed Obligations or any obligations of
any other Obligated Party liable for any of the Guaranteed Obligations; (iv) any
action or failure to act by the Administrative Agent, any LC Issuer or any
Lender with respect to any collateral securing any part of the Guaranteed
Obligations; or (v) any default, failure or delay, willful or otherwise, in the
payment or performance of any of the Guaranteed Obligations, or any other
circumstance, act, omission or delay that might in any manner or to any extent
vary the risk of such Credit Party or that would otherwise operate as a
discharge of any Credit Party as a matter of law or equity (other than the
indefeasible payment in full in cash of the Guaranteed Obligations).

 

104



--------------------------------------------------------------------------------

Section 10.04 Defenses Waived. To the fullest extent permitted by applicable
law, each Credit Party hereby waives any defense based on or arising out of any
defense of any Borrower or any other Credit Party or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of any Borrower or any other Credit Party, other than
the indefeasible payment in full in cash of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Credit Party irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against any Obligated Party,
or any other Person. Each Credit Party confirms that it is not a surety under
any state law and shall not raise any such law as a defense to its obligations
hereunder. The Administrative Agent may, at its election, foreclose on any
Collateral held by it by one or more judicial or nonjudicial sales, accept an
assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Credit Party under this
Guaranty except to the extent the Guaranteed Obligations have been fully and
indefeasibly paid in cash. To the fullest extent permitted by applicable law,
each Credit Party waives any defense arising out of any such election even
though that election may operate, pursuant to applicable law, to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
any Credit Party against any Obligated Party or any security.

Section 10.05 Rights of Subrogation. No Credit Party will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification, that it has against any Obligated Party, or any
collateral, until the Credit Parties have fully performed all their obligations
to the Administrative Agent, the LC Issuers and the Lenders.

Section 10.06 Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of any
Credit Party or otherwise, each other Credit Party’s obligations under this
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the Administrative Agent, the
LC Issuers and the Lenders are in possession of this Guaranty. If acceleration
of the time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of any Credit Party, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to
the Guaranteed Obligations shall nonetheless be payable by the other Credit
Parties not subject to such stay forthwith on demand by the Administrative
Agent.

 

105



--------------------------------------------------------------------------------

Section 10.07 Information. Each Credit Party assumes all responsibility for
being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Credit Party assumes and incurs under this Guaranty, and agrees that
neither the Administrative Agent, the LC Issuers nor any Lender shall have any
duty to advise any Credit Party of information known to it regarding those
circumstances or risks.

Section 10.08 Termination. Each of the Lenders and the LC Issuers may continue
to make loans or extend credit to the Borrowers based on this Guaranty until
five days after it receives written notice of termination from any Credit Party.
Notwithstanding receipt of any such notice, each Credit Party will continue to
be liable to the Lenders for any Guaranteed Obligations created, assumed or
committed to prior to the fifth day after receipt of the notice, and all
subsequent renewals, extensions, modifications and amendments with respect to,
or substitutions for, all or any part of such Guaranteed Obligations.

Section 10.09 [Reserved.]

Section 10.10 Maximum Liability. The provisions of this Guaranty are severable,
and in any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Credit Party under
this Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Credit Party’s liability under
this Guaranty, then, notwithstanding any other provision of this Guaranty to the
contrary, the amount of such liability shall, without any further action by the
Credit Parties or the Administrative Agent, the LC Issuers or any Lender, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Credit Party’s “Maximum Liability”. This
Section with respect to the Maximum Liability of each Credit Party is intended
solely to preserve the rights of the Administrative Agent, the LC Issuers and
the Lenders to the maximum extent not subject to avoidance under applicable law,
and no Credit Party nor any other Person shall have any right or claim under
this Section with respect to such Maximum Liability, except to the extent
necessary so that the obligations of any Credit Party hereunder shall not be
rendered voidable under applicable law. Each Credit Party agrees that the
Guaranteed Obligations may at any time and from time to time exceed the Maximum
Liability of each Credit Party without impairing this Guaranty or affecting the
rights and remedies of the Administrative Agent, the LC Issuers or the Lenders
hereunder, provided that, nothing in this sentence shall be construed to
increase any Credit Party’s obligations hereunder beyond its Maximum Liability.

Section 10.11 Contribution. In the event any Credit Party (a “Paying Guarantor”)
shall make any payment or payments under this Guaranty or shall suffer any loss
as a result of any realization upon any collateral granted by it to secure its
obligations under this Guaranty, each other Credit Party (each a “Non-Paying
Guarantor”) shall contribute to such Paying Guarantor an amount equal to such
Non-Paying Guarantor’s “Applicable Percentage” of such payment or payments made,
or losses suffered, by such Paying Guarantor. For purposes of this Article X,
each Non-Paying Guarantor’s “Applicable Percentage” with respect to any such
payment or loss by a Paying Guarantor shall be determined as of the date on
which such payment or loss was made by reference to the ratio of (i) such
Non-Paying Guarantor’s Maximum Liability as of such date (without giving effect
to any right to receive, or obligation to make, any contribution hereunder) or,
if such Non-Paying Guarantor’s Maximum Liability has not been determined, the
aggregate amount of all monies received by such Non-Paying Guarantor

 

106



--------------------------------------------------------------------------------

from the Borrowers after the date hereof (whether by loan, capital infusion or
by other means) to (ii) the aggregate Maximum Liability of all Credit Parties
hereunder (including such Paying Guarantor) as of such date (without giving
effect to any right to receive, or obligation to make, any contribution
hereunder), or to the extent that a Maximum Liability has not been determined
for any Credit Party, the aggregate amount of all monies received by such Credit
Parties from the Borrowers after the date hereof (whether by loan, capital
infusion or by other means). Nothing in this provision shall affect any Credit
Party’s several liability for the entire amount of the Guaranteed Obligations
(up to such Credit Party’s Maximum Liability). Each of the Credit Party’s
covenants and agrees that its right to receive any contribution under this
Guaranty from a Non-Paying Guarantor shall be subordinate and junior in right of
payment to the payment in full in cash of the Guaranteed Obligations. This
provision is for the benefit of all of the Administrative Agent, the LC Issuers,
the Lenders and the Credit Parties and may be enforced by any one, or more, or
all of them in accordance with the terms hereof.

Section 10.12 Liability Cumulative. The liability of each Credit Party under
this Article X is in addition to and shall be cumulative with all liabilities of
each Credit Party to the Administrative Agent, the LC Issuers and the Lenders
under this Agreement and the other Loan Documents to which such Credit Party is
a party or in respect of any obligations or liabilities of the other Credit
Parties, without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.

Section 10.13 Keepwell. Without limiting anything in this Article X, each
Qualified ECP Guarantor hereby jointly and severally absolutely, unconditionally
and irrevocably undertakes to provide such funds or other support as may be
needed from time to time to each Credit Party that is not an “eligible contract
participant” under the Commodity Exchange Act at the time the guarantee under
this Article X becomes effective with respect to any Swap Obligation, to honor
all of the Obligations of such Credit Party under this Article X in respect of
such Swap Obligations (provided, however, that each Qualified ECP Guarantor
shall only be liable under this Section 10.13 for the maximum amount of such
liability that can be hereby incurred without rendering its undertaking under
this Section 10.13, or otherwise under this Article X, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Credit Party under this Section 10.13
shall remain in full force and effect until payment in full in cash of all of
the Obligations and the termination of the Commitments hereunder. Each Credit
Party intends that this Section 10.13 constitute, and this Section 10.13 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Credit Party for all purposes of Section 1a(18)(A)(v)(II)
of the Commodity Exchange Act.

ARTICLE XI

MISCELLANEOUS

Section 11.01 Payment of Expenses etc. Each Credit Party agrees to pay (or
reimburse the Administrative Agent, the Lenders or their Affiliates, as the case
may be) all of the following: (i) whether or not the Transactions are
consummated, for all reasonable and invoiced out-of-pocket costs and expenses of
the Administrative Agent and KeyBanc Capital Markets Inc. in connection with the
negotiation, preparation, syndication, administration and execution and delivery
of the Loan Documents and the documents and instruments referred to therein and
the syndication of the Commitments, including, without limitation, all
out-of-pocket expenses and legal fees of counsel (limited, in the case of legal
fees and expenses, to the reasonable and documented fees, disbursements and
other charges of one counsel for the Administrative Agent and the Lenders and,
if necessary, one special counsel and one firm of local counsel in each relevant
material jurisdiction for the Administrative Agent and the Lenders (and in case
of an actual conflict of interest, one additional conflicts counsel for the
affected Persons)); (ii) all

 

107



--------------------------------------------------------------------------------

reasonable and invoiced out-of-pocket costs and expenses of the Administrative
Agent in connection with any amendment, waiver or consent relating to any of the
Loan Documents, including, without limitation, all out-of-pocket expenses and
legal fees of counsel (limited, in the case of legal fees and expenses, to the
reasonable and documented fees, disbursements and other charges of one counsel
for the Administrative Agent and the Lenders and, if necessary, one special
counsel and one firm of local counsel in each relevant material jurisdiction for
the Administrative Agent and the Lenders (and in case of an actual conflict of
interest, one additional conflicts counsel for the affected Persons)); (iii) all
out-of-pocket costs and expenses of the Administrative Agent, the Lenders and
their Affiliates in connection with the enforcement of any of the Loan Documents
or the other documents and instruments referred to therein, including, without
limitation, the reasonable and documented fees, disbursements and other charges
of any individual counsel to the Administrative Agent and any Lender; (iv) any
and all present and future stamp and other similar taxes with respect to the
foregoing matters and save the Administrative Agent and each of the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission (other than to the extent attributable to any such
indemnified Person) to pay such taxes; (v) all the actual costs and expenses of
creating and perfecting Liens in favor of the Administrative Agent, for the
benefit of Secured Creditors, including filing and recording fees, expenses and
amounts owed pursuant to Article III, search fees, title insurance premiums for
mortgaged Real Property and fees, expenses and disbursements of counsel to the
Administrative Agent and of counsel providing any opinions that the
Administrative Agent or the Required Lenders may request in respect of the
Collateral or the Liens created pursuant to the Security Documents (limited, in
the case of legal fees and expenses, to the reasonable and documented fees,
disbursements and other charges of one counsel for the Administrative Agent and
the Lenders and, if necessary, one special counsel and one firm of local counsel
in each relevant material jurisdiction for the Administrative Agent and the
Lenders (and the in case of an actual conflict of interest, one additional
conflicts counsel for the affected Persons)); (vi) all the actual costs and
fees, expenses and disbursements of any auditors, accountants, consultants or
appraisers whether internal or external; and (vii) all the actual costs and
expenses (including the reasonable and invoiced fees, expenses and disbursements
of counsel and of any appraisers, consultants, advisors and agents employed or
retained by the Administrative Agent and its counsel) in connection with the
custody or preservation of any of the Collateral.

Section 11.02 Indemnification. Each Credit Party agrees to indemnify the
Administrative Agent, each Arranger, each LC Issuer, each Lender, and their
respective Related Parties (collectively, the “Indemnitees”) from and hold each
of them harmless against any and all losses, liabilities, claims, damages or
expenses reasonably incurred by any of them as a result of, or arising out of,
or in any way related to, or by reason of (i) any investigation, litigation or
other proceeding (whether or not any Indemnitee is a party thereto) related to
the entering into and/or performance of any Loan Document or the use of the
proceeds of any Loans hereunder or the consummation of any transactions
contemplated in any Loan Document, other than any such investigation, litigation
or proceeding arising out of transactions solely between any of the Lenders or
the Administrative Agent, transactions solely involving the assignment by a
Lender of all or a portion of its Loans and Commitments, or the granting of
participations therein, as provided in this Agreement, or arising solely out of
any examination of a Lender by any regulatory or other Governmental Authority
having jurisdiction over it that is not in any way related to the entering into
and/or performance of any Loan Document, or (ii) the actual or alleged presence
of Hazardous Materials in the air, surface water or groundwater or on the
surface or subsurface of any Real Property owned, leased or at any time operated
by the Credit Parties or any of their respective Subsidiaries, the release,
generation, storage, transportation, handling or disposal of Hazardous Materials
at any location, whether or not owned or operated by the Credit Parties or any
of their respective Subsidiaries, if any Credit Party or any such Subsidiary
could have or is alleged to have any responsibility in respect thereof, the
non-compliance of any such Real Property with foreign, federal, state and local
laws, regulations and ordinances (including applicable permits thereunder)
applicable thereto, or any Environmental Claim asserted against any Credit Party
or any of its respective Subsidiaries, in respect of

 

108



--------------------------------------------------------------------------------

any such Real Property, including, in the case of each of (i) and (ii) above,
without limitation, the reasonable documented fees and disbursements of counsel
incurred in connection with any such investigation, litigation or other
proceeding (but excluding any such losses, liabilities, claims, damages or
expenses of any Indemnitee (a) to the extent incurred by reason of the gross
negligence, willful misconduct or fraud of such Indemnitee, in each case, as
determined by a final non-appealable judgment of a court of competent
jurisdiction, and (b) arising solely from disputes among the Indemnitees not
involving any act or omission of the Credit Parties). To the extent that the
undertaking to indemnify, pay or hold harmless any Person set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, each Credit Party shall make the maximum contribution to the
payment and satisfaction of each of the indemnified liabilities that is
permissible under applicable law.

Section 11.03 Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender and each LC Issuer is hereby authorized at any time or from
time to time, without presentment, demand, protest or other notice of any kind
to any Credit Party or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other Indebtedness at any time held or owing by
such Lender or such LC Issuer (including, without limitation, by branches,
agencies and Affiliates of such Lender or LC Issuer wherever located) to or for
the credit or the account of any Credit Party against and on account of the
Obligations and liabilities of any Credit Party to such Lender or LC Issuer
under this Agreement or under any of the other Loan Documents, including,
without limitation, all claims of any nature or description arising out of or
connected with this Agreement or any other Loan Document, irrespective of
whether or not such Lender or LC Issuer shall have made any demand hereunder and
although said Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (a) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the LC Issuers, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender and LC Issuer agrees to promptly notify the Borrowers after any such
set off and application, provided, however, that the failure to give such notice
shall not affect the validity of such set off and application.

Section 11.04 Equalization.

(a) Equalization. If at any time any Lender receives any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Loan Documents, or otherwise) that is
applicable to the payment of the principal of, or interest on, the Loans, LC
Participations or Fees (other than Fees that are intended to be paid solely to
the Administrative Agent, KeyBanc Capital Markets Inc. or an LC Issuer and
amounts payable to a Lender under Article III), of a sum that with respect to
the related sum or sums received by other Lenders is in a greater proportion
than the total of such Obligation then owed and due to such Lender bears to the
total of such Obligation then owed and due to all of the Lenders immediately
prior to such receipt, then such Lender receiving such excess payment shall
purchase for cash without recourse or warranty from the other Lenders an
interest in the Obligations to such Lenders in such amount as shall result in a
proportional participation by all of the Lenders in such amount. The provisions
of this Section 11.04(a) shall not be construed to apply to (i) any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender), or (ii) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in L/C Outstandings to any assignee or participant, other than to
the Borrowers or any Subsidiary thereof (as to which the provisions of this
paragraph shall apply).

 

109



--------------------------------------------------------------------------------

(b) Recovery of Amounts. If any amount paid to any Lender pursuant to subpart
(a) above is recovered in whole or in part from such Lender, such original
purchase shall be rescinded, and the purchase price restored ratably to the
extent of the recovery.

(c) Consent of Credit Parties. Each Credit Party consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Credit Parties rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of the Credit Parties in the amount of such participation.

Section 11.05 Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subpart
(c) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:

(i) if to any Credit Party, to it at c/o Par Pacific Holdings, Inc., 800 Gessner
Road, Suite 875, Houston, Texas 77024, Attention: Geoffrey Beal (Facsimile
No. 832-565-1237).

(ii) if to the Administrative Agent, to it at the Notice Office; and

(iii) if to a Lender, to it at its address (or facsimile number) set forth next
to its name on the signature pages hereto or, in the case of any Lender that
becomes a party to this Agreement by way of assignment under Section 11.04 of
this Agreement, to it at the address set forth in the Assignment Agreement to
which it is a party;

(b) Receipt of Notices. Notices and communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by facsimile shall be deemed to have
been given when sent and receipt has been confirmed by telephone. Notices
delivered through electronic communications to the extent provided in subpart
(c) below shall be effective as provided in said subpart (c).

(c) Electronic Communications. Notices and other communications to the
Administrative Agent, an LC Issuer or any Lender hereunder and required to be
delivered pursuant to Section 6.01 may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet web sites) pursuant to
procedures approved by the Administrative Agent. The Administrative Agent and
the Borrowers may, in their discretion, agree in a separate writing to accept
notices and other communications to them hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet web site shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the web site address therefor.

(d) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to each of the
other parties hereto in accordance with Section 11.05(a).

 

110



--------------------------------------------------------------------------------

Section 11.06 Successors and Assigns.

(a) Successors and Assigns Generally. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns; provided, however, that the Borrowers may not
assign or transfer any of their rights or obligations hereunder without the
prior written consent of all the Lenders, provided, further, that any assignment
or participation by a Lender of any of its rights and obligations hereunder
shall be effected in accordance with this Section 11.06.

(b) Participations. Each Lender may at any time grant participations in any of
its rights hereunder or under any of the Notes to any Person (other than a
natural Person, or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person, or the Borrowers or
any of their respective Affiliates or Subsidiaries), provided that in the case
of any such participation,

(i) the participant shall not have any rights under this Agreement or any of the
other Loan Documents, including rights of consent, approval or waiver (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto),

(ii) such Lender’s obligations under this Agreement (including, without
limitation, its Commitments hereunder) shall remain unchanged,

(iii) such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations,

(iv) such Lender shall remain the holder of the Obligations owing to it and of
any Note issued to it for all purposes of this Agreement, and

(v) the Borrowers, the Administrative Agent, and the other Lenders shall
continue to deal solely and directly with the selling Lender in connection with
such Lender’s rights and obligations under this Agreement,

and, provided, further, that no Lender shall transfer, grant or sell any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Loan Document except to
the extent (A) such participant is an Affiliate or an Approved Fund of the
Lender granting the participations or (B) such amendment or waiver would
(x) extend the final scheduled maturity of the date of any Scheduled Repayment
of any of the Loans in which such participant is participating, or reduce the
rate or extend the time of payment of interest or Fees thereon (except in
connection with a waiver of the applicability of any post-default increase in
interest rates), or reduce the principal amount thereof, or increase such
participant’s participating interest in any Commitment over the amount thereof
then in effect (it being understood that a waiver of any Default or Event of
Default shall not constitute a change in the terms of any such Commitment),
(y) release all or substantially all of the Collateral, or release any
Subsidiary Guarantor from its Guaranty of any of the Obligations, except in

 

111



--------------------------------------------------------------------------------

accordance with the terms of the Loan Documents, or (z) consent to the
assignment or transfer by the Borrowers of any of its rights and obligations
under this Agreement and, provided still further that each participant shall be
entitled to the benefits of Section 3.03 with respect to its participation as if
it was a Lender, except that a participant shall (i) only deliver the forms
described in Section 3.03(g) to the Lender granting it such participation and
(ii) not be entitled to receive any greater payment under Section 3.03(g) than
the applicable Lender would have been entitled to receive absent the
participation, except to the extent such entitlement to a greater payment arose
from a Change in Law occurring after the participant became a participant
hereunder.

In the event that any Lender sells participations in a Loan, such Lender shall,
acting for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name of all participants in such Loan and the
principal amount of (and stated interest on) the portion of such Loan that is
the subject of the participation (the “Participant Register”). The entries in
the Participant Register shall be conclusive absent manifest error, and each
Borrower, the Administrative Agent and each Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of the participation
in question for all purposes of this Agreement notwithstanding any notice to the
contrary. A Loan (and the registered note, if any, evidencing the same) may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each registered note shall expressly so provide).
Any participation of a Loan (and the registered note, if any, evidencing the
same) may be effected only by the registration of such participation on the
Participant Register. The Participant Register shall be available for inspection
by the Borrowers and any Lender at any reasonable time and from time to time
upon reasonable prior notice; provided, however, that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. For the avoidance of doubt, the Administrative Agent (in
its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

(c) Assignments by Lenders.

(i) Any Lender may assign all, or if less than all, a fixed portion, of its
Loans, LC Participations and/or Commitments and its rights and obligations
hereunder to one or more Eligible Assignees, each of which shall become a party
to this Agreement as a Lender by execution of an Assignment Agreement; provided,
however, that

(A) except in the case of (x) an assignment of the entire remaining amount of
the assigning Lender’s Loans and/or Commitments or (y) an assignment to another
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender, the aggregate amount of the Commitment so assigned (which for this
purpose includes the Loans outstanding thereunder) shall not be less than
$1,000,000;

(B) in the case of any assignment to an Eligible Assignee at the time of any
such assignment the Lender Register shall be deemed modified to reflect the
Commitments of such new Lender and of the existing Lenders;

(C) upon surrender of the old Notes, if any, upon request of the new Lender, new
Notes will be issued, at the Borrowers’ expense, to such new Lender and to the
assigning Lender, to the extent needed to reflect the revised Commitments; and

(D) unless waived by the Administrative Agent, the Administrative Agent shall
receive at the time of each such assignment, from the assigning or assignee
Lender, the payment of a non-refundable assignment fee of $3,500.

 

112



--------------------------------------------------------------------------------

(ii) To the extent of any assignment pursuant to this subpart (c), the assigning
Lender shall be relieved of its obligations hereunder with respect to its
assigned Commitments provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(iii) At the time of each assignment pursuant to this subpart (c), the
respective assignee Lender shall provide to the Borrowers and the Administrative
Agent the applicable Internal Revenue Service Forms (and any necessary
additional documentation) described in Section 3.03(g).

(iv) With respect to any Lender, the transfer of any Commitment of such Lender
and the rights to the principal of, and interest on, any Loan made pursuant to
such Commitment shall not be effective until such transfer is recorded on the
Lender Register maintained by the Administrative Agent (on behalf of and acting
solely for this purpose as a non-fiduciary agent of the Borrowers) with respect
to ownership of such Commitment and Loans, including the name and address of the
Lenders and the principal amount of the Loans (and stated interest thereon).
Prior to such recordation, all amounts owing to the transferor with respect to
such Commitment and Loans shall remain owing to the transferor. The registration
of assignment or transfer of all or part of any Commitments and Loans shall be
recorded by the Administrative Agent on the Lender Register only upon the
acceptance by the Administrative Agent of a properly executed and delivered
Assignment Agreement pursuant to this subpart (c). The Lender Register shall be
available for the inspection by the Borrowers at any reasonable time and from
time to time upon reasonable prior notice.

(v) Nothing in this Section shall prevent or prohibit (A) any Lender that is a
bank, trust company or other financial institution from pledging its Notes or
Loans to a Federal Reserve Bank or to any Person that extends credit to such
Lender in support of borrowings made by such Lender from such Federal Reserve
Bank or such other Person, or (B) any Lender that is a trust, limited liability
company, partnership or other investment company from pledging its Notes or
Loans to a trustee or agent for the benefit of holders of certificates or debt
securities issued by it. No such pledge, or any assignment pursuant to or in
lieu of an enforcement of such a pledge, shall relieve the transferor Lender
from its obligations hereunder.

(vi) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each LC Issuer
and each other Lender hereunder (and interest accrued thereon), and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Revolving Facility
Percentage. Notwithstanding the foregoing, in the event

 

113



--------------------------------------------------------------------------------

that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(d) No SEC Registration or Blue Sky Compliance. Notwithstanding any other
provisions of this Section, no transfer or assignment of the interests or
obligations of any Lender hereunder or any grant of participation therein shall
be permitted if such transfer, assignment or grant would require the Borrowers
to file a registration statement with the SEC or to qualify the Loans under the
“Blue Sky” laws of any State.

(e) Representations of Lenders. Each Lender initially party to this Agreement
hereby represents, and each Person that becomes a Lender pursuant to an
assignment permitted by this Section will, upon its becoming party to this
Agreement, represents that it is a commercial lender, other financial
institution or other “accredited” investor (as defined in SEC Regulation D) that
makes or acquires loans in the ordinary course of its business and that it will
make or acquire Loans for its own account in the ordinary course of such
business; provided, however, that subject to the preceding Section 11.06(b) and
(c), the disposition of any promissory notes or other evidences of or interests
in Indebtedness held by such Lender shall at all times be within its exclusive
control.

(f) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (“Granting Lender”) may grant to a special purpose
funding vehicle (a “SPC”), identified as such in writing from time to time by
the Granting Lender to the Administrative Agent and the Borrowers, the option to
provide to the Borrowers all or any part of any Loan that such Granting Lender
would otherwise be obligated to make to the Borrowers pursuant to this
Agreement; provided that (x) nothing herein shall constitute a commitment by any
SPC to make any Loans and (y) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender
to the same extent, and as if, such Loan were made by such Granting Lender. Each
party hereto hereby agrees that no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender). In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other Person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this clause, any SPC may (i) with notice to, but without the prior written
consent of, the Borrowers or the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrowers and the Administrative Agent) providing liquidity and/or credit
support to or for the account of such SPC to support the funding or maintenance
of Loans and (ii) disclose on a confidential basis any non-public information
relating to its Loans to any rating agency, commercial paper dealer or provider
of any surety, guarantee or credit or liquidity enhancement to such SPC. This
Section may not be amended without the written consent of the SPC. The Borrowers
acknowledge and agree, subject to the next sentence, that, to the fullest extent
permitted under applicable law, each SPC, for purposes of Sections 2.10, 2.14,
3.01, 3.03, 11.01, 11.02 and 11.03, shall be considered a Lender.

 

114



--------------------------------------------------------------------------------

(g) Disqualified Institutions.

(i) Nothwithstanding anything in this Agreement to the contrary, no assignment
or participation shall be made to any Person that was a Disqualified Institution
as of the date (the “Trade Date”) on which the assigning Lender entered into a
binding agreement to sell and assign all or a portion of its rights and
obligations under this Agreement to such Person (unless the Borrowers have
consented to such assignment in writing, in which case such Person will not be
considered a Disqualified Institution for the purpose of such assignment or
participation). For the avoidance of doubt, with respect to any assignee that
becomes a Disqualified Institution after the applicable Trade Date (including as
a result of the delivery of a notice pursuant to, and/or the expiration of the
notice period referred to in, the definition of “Disqualified Institution”),
(x) such assignee shall not retroactively be disqualified from becoming a Lender
and (y) the execution by the Borrowers of an Assignment Agreement with respect
to such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution. Any assignment in violation of this
clause (g)(i) shall not be void, but the other provisions of this clause
(g) shall apply.

(ii) If any assignment or participation is made to any Disqualified Institution
without the Borrowers’ prior written consent in violation of clause (i) above,
or if any Person becomes a Disqualified Institution after the applicable Trade
Date, the Borrowers may, at their sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, (A) terminate
any Revolving Commitment of such Disqualified Institution and repay all
obligations of the Borrowers owing to such Disqualified Institution in
connection with such Revolving Commitment, (B) in the case of outstanding Term
Loans held by Disqualified Institutions, purchase or prepay such Term Loan by
paying the lesser of (x) the principal amount thereof and (y) the amount that
such Disqualified Institution paid to acquire such Term Loans, in each case,
plus accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and/or (C) require such Disqualified
Institution to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 11.06), all of its interest, rights and
obligations under this Agreement to one or more Eligible Assignees at the lesser
of (x) the principal amount thereof and (y) the amount that such Disqualified
Institution paid to acquire such interests, rights and obligations, in each
case, plus accrued interest, accrued fees and all other amounts (other than
principal amounts) payable to it hereunder.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrowers,
the Administrative Agent or any other Lender, (y) attend or participate in
meetings attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any Debtor Relief Plan, each Disqualified Institution party hereto
hereby agrees (1) not to vote on such Debtor Relief Plan, (2) if such
Disqualified Institution does vote on such Debtor Relief Plan notwithstanding
the restriction in the foregoing clause (1), such vote will be deemed not to be
in good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such Debtor Relief Plan in accordance with Section 1126(c)
of the Bankruptcy Code (or any similar provision in any other Debtor Relief
Laws) and (3) not to contest any request by any party for a determination by the
applicable court of competent jurisdiction effectuating the foregoing clause
(2).

(iv) The Administrative Agent shall have the right, and the Borrowers hereby
expressly authorize the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrowers and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders and/or
(B) provide the DQ List to each Lender requesting the same.

 

115



--------------------------------------------------------------------------------

Section 11.07 No Waiver; Remedies Cumulative. No failure or delay on the part of
the Administrative Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Loan Document and no course of dealing
between the Credit Parties and the Administrative Agent or any Lender shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or under any other Loan Document preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder or thereunder. No notice to or demand on the Credit
Parties in any case shall entitle the Credit Parties to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
rights of the Administrative Agent or the Lenders to any other or further action
in any circumstances without notice or demand. Without limiting the generality
of the foregoing, the making of a Loan or any LC Issuance shall not be construed
as a waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or any LC Issuer may have had notice or
knowledge of such Default or Event of Default at the time. The rights and
remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies that the Administrative Agent or any Lender would otherwise
have.

Section 11.08 Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (OTHER THAN THE LETTERS OF
CREDIT, TO THE EXTENT SPECIFIED BELOW, AND EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN A LOAN DOCUMENT) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED
IN SUCH LETTER OF CREDIT OR, IF NO LAWS OR RULES ARE SO DESIGNATED, THE
INTERNATIONAL STANDBY PRACTICES (ISP98 — INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NUMBER 590 (THE “ISP98 RULES”)) AND, AS TO MATTERS NOT GOVERNED BY
THE ISP98 RULES, THE LAW OF THE STATE OF NEW YORK.

(b) EACH CREDIT PARTY HEREBY IRREVOCABLY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW
YORK CITY IN ANY LITIGATION OR OTHER PROCEEDING BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE
ADMINISTRATIVE AGENT, THE LENDERS, THE LC ISSUERS OR THE CREDIT PARTIES IN
CONNECTION HEREWITH OR THEREWITH; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE
ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND; PROVIDED, FURTHER, THAT NOTHING
HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE LC
ISSUERS TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.

 

116



--------------------------------------------------------------------------------

(c) EACH CREDIT PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 11.05. EACH
CREDIT PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION THAT IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO IN
CLAUSE (b) ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT ANY CREDIT PARTY HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH
CREDIT PARTY HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS. EACH
CREDIT PARTY HEREBY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY
RIGHT THAT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING
REFERRED TO IN THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES.

(d) THE ADMINISTRATIVE AGENT, EACH LENDER, THE LC ISSUERS AND EACH CREDIT PARTY
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST EXTENT
PERMITTED BY LAW ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY
LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, SUCH LENDER, THE LC
ISSUERS OR SUCH CREDIT PARTY IN CONNECTION THEREWITH. EACH CREDIT PARTY
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO
WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
ADMINISTRATIVE AGENT, EACH LENDER AND THE LC ISSUERS ENTERING INTO THE LOAN
DOCUMENTS.

Section 11.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same agreement.

Section 11.10 Integration. This Agreement, the other Loan Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent or KeyBanc Capital Markets Inc., for its own account and benefit and/or
for the account, benefit of, and distribution to, the Lenders, constitute the
entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof or thereof. To the extent that
there is any conflict between the terms and provisions of this Agreement and the
terms and provisions of any other Loan Document, the terms and provisions of
this Agreement will prevail.

Section 11.11 Headings Descriptive. The headings of the several Sections and
other portions of this Agreement are inserted for convenience only and shall not
in any way affect the meaning or construction of any provision of this
Agreement.

 

117



--------------------------------------------------------------------------------

Section 11.12 Amendment or Waiver; Acceleration by Required Lenders.

(a) Neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof, may be amended, changed, waived or otherwise modified unless such
amendment, change, waiver or other modification is in writing and signed by the
Credit Parties, the Administrative Agent, and the Required Lenders or by the
Administrative Agent acting at the written direction of the Required Lenders;
provided, however, that

(i) no change, waiver or other modification shall:

(A) (1) increase the amount of any Commitment of any Lender hereunder, without
the written consent of such Lender or (2) increase the Total Credit Facility
Amount without the consent of all the Lenders;

(B) extend or postpone the Revolving Facility Termination Date, the Term Loan
Maturity Date or the maturity date provided for herein that is applicable to any
Loan of any Lender, extend or postpone the expiration date of any Letter of
Credit as to which such Lender is an LC Participant beyond the latest expiration
date for a Letter of Credit provided for herein, or extend or postpone any
scheduled expiration or termination date provided for herein that is applicable
to a Commitment of any Lender, without the written consent of such Lender;

(C) reduce the principal amount of any Loan made by any Lender, or reduce the
rate or extend, defer or delay the time of payment of, or excuse the payment of,
principal or interest thereon (other than as a result of (x) waiving the
applicability of any post-default increase in interest rates or (y) any
amendment or modification of defined terms used in financial covenants), without
the written consent of such Lender;

(D) reduce the amount of any Unpaid Drawing as to which any Lender is an LC
Participant, or reduce the rate or extend the time of payment of, or excuse the
payment of, interest thereon (other than as a result of waiving the
applicability of any post-default increase in interest rates), without the
written consent of such Lender; or

(E) reduce the rate or extend the time of payment of, or excuse the payment of,
any Fees to which any Lender is entitled hereunder, without the written consent
of such Lender; and

(ii) no change, waiver or other modification or termination shall, without the
written consent of each Lender affected thereby,

(A) release any Borrower from any of its obligations hereunder;

(B) release any Credit Party from its guaranty obligations under Article X,
except, in the case of a Subsidiary Guarantor, in accordance with a transaction
permitted under this Agreement;

(C) release all or substantially all of the Collateral, except in connection
with a transaction permitted under this Agreement;

(D) amend, modify or waive any provision of this Section 11.12, Section 8.03, or
any other provision of any of the Loan Documents pursuant to which the consent

 

118



--------------------------------------------------------------------------------

or approval of all Lenders, or a number or specified percentage or other
required grouping of Lenders or Lenders having Commitments, is by the terms of
such provision explicitly required;

(E) reduce the percentage specified in, or otherwise modify, the definition of
Required Lenders;

(F) consent to the assignment or transfer by the Borrowers of any of its rights
and obligations under this Agreement; or

(G) amend, modify or waive any provision of Section 2.07(b), Section 2.14(b) or
Section 2.14(e).

Any waiver or consent with respect to this Agreement given or made in accordance
with this Section shall be effective only in the specific instance and for the
specific purpose for which it was given or made.

(b) No provision of Section 2.05 or any other provision in this Agreement
specifically relating to Letters of Credit may be amended without the consent of
any LC Issuer adversely affected thereby.

(c) No provision of Article IX may be amended without the consent of the
Administrative Agent.

(d) To the extent the Required Lenders (or all of the Lenders, as applicable, as
shall be required by this Section) waive the provisions of Section 7.02 with
respect to the sale, transfer or other disposition of any Collateral, or any
Collateral is sold, transferred or disposed of as permitted by Section 7.02,
(i) such Collateral (but not any proceeds thereof) shall be sold, transferred or
disposed of free and clear of the Liens created by the respective Security
Documents; (ii) if such Collateral includes all of the capital stock of a
Subsidiary that is a party to the Guaranty or whose stock is pledged pursuant to
the Security Agreement, such capital stock (but not any proceeds thereof) shall
be released from the Security Agreement and such Subsidiary shall be released
from the Guaranty; and (iii) the Administrative Agent shall be authorized to
take actions deemed appropriate by it in order to effectuate the foregoing.

(e) In no event shall the Required Lenders, without the prior written consent of
each Lender, direct the Administrative Agent to accelerate and demand payment of
the Loans held by one Lender without accelerating and demanding payment of all
other Loans or to terminate the Commitments of one or more Lenders without
terminating the Commitments of all Lenders. Each Lender agrees that, except as
otherwise provided in any of the Loan Documents and without the prior written
consent of the Required Lenders, it will not take any legal action or institute
any action or proceeding against any Credit Party with respect to any of the
Obligations or Collateral, or accelerate or otherwise enforce its portion of the
Obligations. Without limiting the generality of the foregoing, none of Lenders
may exercise any right that it might otherwise have under applicable law to
credit bid at foreclosure sales, uniform commercial code sales or other similar
sales or dispositions of any of the Collateral except as authorized by the
Required Lenders. Notwithstanding anything to the contrary set forth in this
Section 11.12(e) or elsewhere herein, each Lender shall be authorized to take
such action to preserve or enforce its rights against any Credit Party where a
deadline or limitation period is otherwise applicable and would, absent the
taking of specified action, bar the enforcement of Obligations held by such
Lender against such Credit Party, including the filing of proofs of claim in any
insolvency proceeding.

(f) Notwithstanding anything to the contrary contained in this Section 11.12,
(x) Security Documents (including any Additional Security Documents) and related
documents executed by

 

119



--------------------------------------------------------------------------------

Subsidiaries of any Borrower in connection with this Agreement may be in a form
reasonably determined by the Administrative Agent and may be amended,
supplemented and waived with the consent of the Administrative Agent and the
Borrowers without the need to obtain the consent of any other Person if such
amendment, supplement or waiver is delivered in order (i) to comply with local
law or advice of local counsel, (ii) to cure ambiguities, omissions, mistakes or
defects or (iii) to cause such Security Document or other document to be
consistent with this Agreement and the other Loan Documents and (y) if following
the Closing Date, the Administrative Agent and the Borrowers shall have jointly
identified an ambiguity, inconsistency, obvious error or any error or omission
of a technical or immaterial nature, in each case, in any provision of the Loan
Documents, then the Administrative Agent and the Credit Parties shall be
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Documents
if the same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof.

(g) If, in connection with any proposed amendment, modification, termination,
waiver or consent with respect to any provisions hereof as contemplated by this
Section 11.12 that requires the consent of a greater percentage of the Lenders
than the Required Lenders, the consent of the Required Lenders shall have been
obtained but the consent of a Lender whose consent is required shall not have
been obtained (each a “Non-Consenting Lender”), then the Borrowers may, at their
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with the restrictions contained in Section 11.04(c)), all of its
interests, rights and obligations under this Agreement to an Eligible Assignee
that shall assume such obligations; provided that (A) the Borrowers shall have
received the prior written consent of the Administrative Agent, which consent
shall not be unreasonably withheld or delayed, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts,
including any breakage compensation under Section 3.02 and any amounts accrued
and owing to such Lender under Section 3.01(a)(i), Section 3.01(c), Section 3.03
or Section 3.04), and (C) such Eligible Assignee shall consent at the time of
such assignment to each matter in respect of which such Non-Consenting Lender
did not consent. Each Lender agrees that, if it becomes a Non-Consenting Lender
and is being replaced in accordance with this Section 11.12(f), it shall execute
and deliver to the Administrative Agent an Assignment Agreement to evidence such
assignment and shall deliver to the Administrative Agent any Notes previously
delivered to such Non-Consenting Lender. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.

Section 11.13 Survival of Indemnities. All indemnities set forth herein
including, without limitation, in Article III, Section 9.09 or Section 11.02
shall survive the execution and delivery of this Agreement and the making and
repayment of the Obligations and termination of the Commitments.

Section 11.14 Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any branch office, subsidiary or affiliate of such
Lender; provided, however, that the Borrowers shall not be responsible for costs
arising under Section 3.01 resulting from any such transfer (other than a
transfer pursuant to Section 3.05) to the extent not otherwise applicable to
such Lender prior to such transfer.

Section 11.15 Confidentiality.

(a) Each of the Administrative Agent, each LC Issuer and the Lenders agrees to
maintain the confidentiality of the Confidential Information, except that
Confidential Information may be disclosed

 

120



--------------------------------------------------------------------------------

(1) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the persons to whom such disclosure is made will be informed of the
confidential nature of such Confidential Information and instructed to keep such
Confidential Information confidential), (2) to any direct or indirect
contractual counterparty in any Hedge Agreement (or to any such contractual
counterparty’s professional advisor), so long as such contractual counterparty
(or such professional advisor) agrees to be bound by the provisions of this
Section, (3) to the extent requested by any regulatory authority, (4) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (5) to any other party to this Agreement, (6) to any other
creditor of any Credit Party that is a direct or intended beneficiary of any of
the Loan Documents, (7) in connection with the exercise of any remedies
hereunder or under any of the other Loan Documents, or any suit, action or
proceeding relating to this Agreement or any of the other Loan Documents or the
enforcement of rights hereunder or thereunder, (8) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or participant in any of its rights or obligations under this
Agreement, or in connection with transactions permitted pursuant to
Section 11.06(c)(v) or Section 11.06(f), (9) with the consent of the Borrowers,
or (10) to the extent such Confidential Information (i) becomes publicly
available other than as a result of a breach of this Section 11.15, or
(ii) becomes available to the Administrative Agent, any LC Issuer or any Lender
on a non-confidential basis from a source other than a Credit Party and not
otherwise in violation of this Section 11.15.

(b) As used in this Section, “Confidential Information” shall mean all
information received from any Borrower relating to any Borrower or its business,
other than any such information that is available to the Administrative Agent,
any LC Issuer or any Lender on a non-confidential basis prior to disclosure by
such Borrower; provided, however, that, in the case of information received from
any Borrower after the Closing Date, such information is clearly identified at
the time of delivery as confidential.

(c) Any Person required to maintain the confidentiality of Confidential
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Confidential Information as such
Person would accord to its own confidential information. The Borrowers hereby
agree that the failure of the Administrative Agent, any LC Issuer or any Lender
to comply with the provisions of this Section shall not relieve any Borrower, or
any other Credit Party, of any of its obligations under this Agreement or any of
the other Loan Documents.

Section 11.16 Limitations on Liability of the LC Issuers. Each Borrower assumes
all risks of the acts or omissions of any beneficiary or transferee of any
Letter of Credit with respect to its use of such Letters of Credit. Neither any
LC Issuer nor any of its officers or directors shall be liable or responsible
for: (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by an LC Issuer against
presentation of documents that do not comply with the terms of a Letter of
Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the LC
Obligor shall have a claim against an LC Issuer, and an LC Issuer shall be
liable to such LC Obligor, to the extent of any direct, but not consequential,
damages suffered by such LC Obligor that such LC Obligor proves were caused by
(i) such LC Issuer’s willful misconduct or gross negligence in determining
whether documents presented under a Letter of Credit comply with the terms of
such Letter of Credit or (ii) such LC Issuer’s willful failure to make lawful
payment under any Letter of Credit after the presentation to it of documentation
strictly complying with the terms and conditions of such Letter of Credit. In
furtherance and not in limitation of the foregoing, an LC Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation.

 

121



--------------------------------------------------------------------------------

Section 11.17 General Limitation of Liability. No claim may be made by any
Credit Party, any Lender, the Administrative Agent, any LC Issuer or any other
Person against the Administrative Agent, any LC Issuer, or any other Lender or
the Affiliates, directors, officers, employees, attorneys or agents of any of
them for any damages other than actual compensatory damages in respect of any
claim for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or any of the other
Loan Documents, or any act, omission or event occurring in connection therewith;
and the Borrowers, each Lender, the Administrative Agent and each LC Issuer
hereby, to the fullest extent permitted under applicable law, waive, release and
agree not to sue or counterclaim upon any such claim for any special,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in their favor.

Section 11.18 No Duty. All attorneys, accountants, appraisers, consultants and
other professional persons (including the firms or other entities on behalf of
which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to any Borrower, to any of its Subsidiaries, or to any other Person,
with respect to any matters within the scope of such representation or related
to their activities in connection with such representation. Each Credit Party
agrees, on behalf of itself and its Subsidiaries, not to assert any claim or
counterclaim against any such persons with regard to such matters, all such
claims and counterclaims, now existing or hereafter arising, whether known or
unknown, foreseen or unforeseeable, being hereby waived, released and forever
discharged.

Section 11.19 Lenders and Agent Not Fiduciary to Borrower, etc. The relationship
among the Borrowers and their Subsidiaries, on the one hand, and the
Administrative Agent, each LC Issuer and the Lenders, on the other hand, is
solely that of debtor and creditor, and the Administrative Agent, each LC Issuer
and the Lenders have no fiduciary or other special relationship with the
Borrowers and their Subsidiaries, and no term or provision of any Loan Document,
no course of dealing, no written or oral communication, or other action, shall
be construed so as to deem such relationship to be other than that of debtor and
creditor.

Section 11.20 Survival of Representations and Warranties. All representations
and warranties herein shall survive the making of Loans and all LC Issuances
hereunder, the execution and delivery of this Agreement, the Notes and the other
documents the forms of which are attached as Exhibits hereto, the issue and
delivery of the Notes, any disposition thereof by any holder thereof, and any
investigation made by the Administrative Agent or any Lender or any other holder
of any of the Notes or on its behalf. All statements contained in any
certificate or other document delivered to the Administrative Agent or any
Lender or any holder of any Notes by or on behalf of any Credit Party or any of
its Subsidiaries pursuant hereto or otherwise specifically for use in connection
with the transactions contemplated hereby shall constitute representations and
warranties by the Credit Parties hereunder, made as of the respective dates
specified therein or, if no date is specified, as of the respective dates
furnished to the Administrative Agent or any Lender.

Section 11.21 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

122



--------------------------------------------------------------------------------

Section 11.22 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action, event, condition or
circumstance is not permitted by any of such covenants, the fact that it would
be permitted by an exception to, or would otherwise be within the limitations or
restrictions of, another covenant, shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or event, condition or
circumstance exists.

Section 11.23 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Base Rate to the date of repayment, shall have been
received by such Lender.

Section 11.24 USA Patriot Act. Each Lender subject to the USA Patriot Act hereby
notifies each Credit Party that pursuant to the requirements of the USA Patriot
Act, it is required to obtain, verify and record information that identifies the
Credit Parties, which information includes the name and address of the Credit
Parties and other information that will allow such Lender to identify the Credit
Parties in accordance with the USA Patriot Act.

Section 11.25 Advertising and Publicity. No Credit Party shall issue or
disseminate to the public (by advertisement, including without limitation any
“tombstone” advertisement, press release or otherwise), submit for publication
or otherwise cause or seek to publish any information describing the credit or
other financial accommodations made available by the Lenders pursuant to this
Agreement and the other Loan Documents without the prior written consent of the
Administrative Agent; provided, that none of the foregoing shall apply to any
SEC filings required to be made by the Parent. Nothing in the foregoing shall be
construed to prohibit any Credit Party from making any submission or filing
which it is required to make by applicable law or pursuant to judicial process;
provided, that, (i) such filing or submission shall contain only such
information as is necessary to comply with applicable law or judicial process
and (ii) unless specifically prohibited by applicable law or court order, the
Borrowers shall promptly notify the Administrative Agent of the requirement to
make such submission or filing and provide the Administrative Agent with a copy
thereof; and provided further, that none of the foregoing shall apply to any SEC
filings required to be made by the Parent.

Section 11.26 Release of Guarantees and Liens. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender and LC Issuer (without
requirement of notice to or consent of any Lender) to take any action requested
by the Borrowers having the effect of releasing any Collateral or guarantee
obligations (i) to the extent necessary to permit consummation of any
transaction permitted by any Loan Document or that has been consented to in
accordance with the terms hereof or (ii) under the circumstances described in
the next succeeding sentence. When this Agreement has been terminated and all of
the Obligations have been fully and finally discharged (other than obligations
in respect of Designated Hedge Agreements, contingent indemnity obligations and
obligations in respect of Letters of Credit that have been Cash Collateralized)
and the obligations of the Administrative Agent, the Lenders and the LC Issuers
to provide additional credit under the Loan Documents have been terminated
irrevocably, the Administrative Agent will, at the Borrowers’ sole expense,
execute and deliver any termination statements, lien releases, mortgage
releases, re-assignments of intellectual property,

 

123



--------------------------------------------------------------------------------

discharges of security interests, and other similar discharge or release
documents (and, if applicable, in recordable form) as are necessary or advisable
to release, as of record, the Administrative Agent’s Liens and all notices of
security interests and liens previously filed by the Administrative Agent with
respect to the Obligations.

Section 11.27 Payments Set Aside. To the extent that any Secured Creditor
receives a payment from or on behalf of the Borrowers or any other Credit Party,
from the proceeds of any Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligations or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

Section 11.28 Hedging Liability. Notwithstanding any provision hereof or in any
other Loan Document to the contrary, in the event that any Credit Party is not
an “eligible contract participant” as such term is defined in Section 1(a)(18)
of the Commodity Exchange Act, as amended, at the time (i) any transaction is
entered into under any Hedging Obligation or (ii) such Person becomes a Borrower
or Subsidiary Guarantor hereunder, and the effect of the foregoing would be to
render any Guaranty Obligations of such Person violative of the Commodity
Exchange Act, the Obligations of such Person shall not include (x) in the case
of clause (i) above, such transaction and (y) in the case of clause (ii) above,
any transactions outstanding under any Hedging Obligations as of the date such
Person becomes a Borrower or Subsidiary Guarantor hereunder.

[Remainder of page intentionally left blank.]

 

124



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

BORROWERS: MID PAC PETROLEUM, LLC By:  

/s/ Geoffrey Beal

Name:   Geoffrey Beal Title:   Vice President and Treasurer HIE RETAIL, LLC By:
 

/s/ Geoffrey Beal

Name:   Geoffrey Beal Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS: MID PAC CS, LLC By:  

/s/ Geoffrey Beal

Name:   Geoffrey Beal Title:   Vice President and Treasurer INTER ISLAND
PETROLEUM, INC. By:  

/s/ Geoffrey Beal

Name:   Geoffrey Beal Title:   Vice President and Treasurer KAUAI PETROLEUM CO.,
LTD. By:  

/s/ Geoffrey Beal

Name:   Geoffrey Beal Title:   Vice President and Treasurer OAHU PETROLEUM, INC.
By:  

/s/ Geoffrey Beal

Name:   Geoffrey Beal Title:   Vice President and Treasurer KAUAI AUTOMATED FUEL
SERVICE, INC. By:  

/s/ Geoffrey Beal

Name:   Geoffrey Beal Title:   Vice President and Treasurer SENTER PETROLEUM,
INC. By:  

/s/ Geoffrey Beal

Name:   Geoffrey Beal Title:   Vice President and Treasurer ISLAND PETROLEUM,
INC. By:  

/s/ Geoffrey Beal

Name:   Geoffrey Beal Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender, an LC Issuer and the Administrative
Agent By:  

/s/ George McKean

Name:   George McKean Title:   Senior Vice President



--------------------------------------------------------------------------------

BANK OF HAWAII, as a Lender By:  

/s/ Rod Peroff

Name:   Rod Peroff Title:   Vice President



--------------------------------------------------------------------------------

AMERICAN SAVINGS BANK, F.S.B., as a Lender By:  

/s/ Edward Chin

Name:   Edward Chin Title:   First Vice President



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A., as a Lender By:  

/s/ Alexander L. Rody

Name:   Alexander L. Rody Title:   Senior Vice President



--------------------------------------------------------------------------------

CENTRAL PACIFIC BANK, as a Lender By:  

/s/ Michael Militar

Name:   Michael Militar Title:   Vice President